Mr President, I seem to remember that, following what might be described as injudicious television broadcasts, the Bureau decided - among other things - to prohibit the televising of Members signing in. I now have to inform you that a Swedish television crew is outside, doing precisely that. So I wonder what the point of the decision was.
We have asked the journalists not to set up television cameras. The relevant department is seeing to the matter, Mr Dell'Alba.
Mr President, for the last three days an exhibition of paintings that could be called 'Everything you want to know about willies' has literally been assailing colleagues who have their offices in the IPE II building and who, several times a day, have to pass in front of this collection of 'sexes' , which does not even have the merit of being pornographic.
(Mixed reactions) It is said that artists must be given free rein, which is fine, but in this case, to make a feeble pun, I ask myself if we can tell whether this is somebody's art or somebody's blue period? If Parliament really is a suitable place for openly displaying failing libidos, we might just as well bring the paintings into this House.
Mr Giansily, if it is art it is not pornography and if it is pornography it is not art!
Mr President, I tried to revert to the minutes before you moved on. Yesterday I was the last speaker before the vote and there was pandemonium in this House with people walking in and out. I made a proposal in my speech which was not recorded because I had not realized that the Vice-President had asked for silence and I went on speaking. I would like that proposal to be minuted. It concerns the last two paragraphs. For the reason that I had tabled the amendment to the motion for a resolution in Mr Fabra Vallés' report calling for the rotation of all information officer appointments at Grade A level in Parliament's offices in national capitals, I asked the Secretary-General, the incoming President and the Vice-President to examine the case of rotating the Grade A staff around the cities of Europe on a four-year rotation basis. It is a very fundamental part of the contribution I made but because of all the noise in Parliament, it was lost on that occasion.
On a final point, I believe that the quaestors asked you to take those signing-in sheets inside Parliament but that you refused. Maybe as a last act you might do it before you leave that chair.
We will look into the matter you have raised. The Secretary-General is still considering it and nothing has been decided yet. The idea of moving the registers inside the Chamber is in fact not a new one.
Mr President, on a point of order in the broadest sense, I want to make a request that could be, so to speak, the culmination of your beneficent term of office here. Could you not arrange for there to be a counter serving organic food in all our canteens? That kind of food is better and healthier. It would be good for all of us and also benefit the producers. This really would be a major achievement.
Mrs Bloch von Blottnitz, since it is nearly Christmas I will include your request in my Christmas list. Mr Cornelissen, do you have another point of order or are you perfectly happy?
Mr President, yesterday we received two verbatim reports of proceedings, one from Monday's sitting, which was excellent, and one from our sitting in Brussels on 27 November. That means, Mr President, that we received it twelve days after the sitting. Upon investigation I discovered that the verbatim reports of proceedings in Brussels take at least one week to be produced. I wonder, Mr President, whether you could investigate this and do something to ensure that the verbatim reports of our sittings in Brussels are produced just as quickly as those of our sittings in Strasbourg.
We will look into that. You are quite right, Mr Cornelissen.
Mr President, it was a point of order from earlier on. A number of Members were objecting about the filming of signing-in. I want to say that, as far as I and a number of other Members are concerned, we have no objection whatsoever to being filmed signing in. This should be an open chamber and we do not object to it.
Topical and urgent debate (objections)
The next item is the vote on objections concerning the debate on topical and urgent subjects of major importance.
Following the vote on the objections to Item V, ' Nuclear weapons'
) Mr President, I would just like to complain in the strongest possible terms that the majority in this House did not seem to understand how important it was that the European Parliament allowed their voice to be heard before the UN General Assembly when a very large majority decided in favour of commencing negotiations on the abolition of nuclear weapons. I think it is shameful that the European Parliament was not mature enough to say that we wanted our views heard!
European Council on 13/14 December in Dublin
and the situation in Serbia
The next item is the statements by the Council and the Commission on preparations for the European Council meeting in Dublin on 13 and 14 December 1996 including the situation in Serbia.
Mr President, in two days' time the European Council will meet in Dublin for the second time in the past six months. These have of course been the six months of the Irish presidency of the Council of Ministers and they have been both busy and eventful. At the same time those Irish Ministers who have been involved in the Council of Ministers, including myself, have had their domestic responsibilities to attend to. Such domestic responsibilities mean that I must begin this morning with an apology. Due to pressing government business in Ireland which includes assisting in our preparations for the European Council, I must unfortunately leave this House immediately following my intervention this morning. My colleague Minister Gay Mitchell will remain in the Chamber until the end of the debate.
In my address to this House last July I outlined the priorities for the Irish presidency. These included economic and monetary union, employment, the intergovernmental conference, internal security and the management of the Union's external relations portfolio. These will be the main issues for the European Council. But we also have another priority. This was to be efficient and effective in our conduct of the business of the Union. The final and most significant test of this priority will start at 10 a.m. on Friday, when the European Council begins in Dublin.
The momentum of progress towards the third stage of EMU has been maintained throughout the Irish presidency. Our aim is to present substantive conclusions at the European Council on three issues - the proposed stability pact, the new exchange rate mechanism and the euro - and that this outcome will further underpin confidence that the third stage of EMU will begin on schedule. There is now consensus that Member States will be obliged to submit either stability or conversion programmes. Member States participating in EMU will submit stability programmes that are intended to ensure that Member States stay within the Maastricht deficit criteria over the course of the economic cycle. Member States that are not in EMU will be expected to submit conversion programmes. These will help ensure that there is greater convergence of economic performance within the EU and that exchange rate trends do not disrupt economic development. Very substantial progress has been made on this, but as you are aware, not every detail has yet been settled.
Ecofin Ministers will meet in Dublin tomorrow to look again at the possibility of completing the package. The Ecofin Council reports that the key elements for the new exchange rate mechanism are agreed, although finalization of this process awaits the establishment of the European Central Bank in 1998.
As far as legislation for the euro is concerned, the progress made by the presidency is in advance of that called for in the change-over scenario agreed at Madrid. This is important because people require reassurance on such matters as, for instance, continuity of contracts. The European Council will be able to record virtual completion of this work, even if adoption of the actual regulations must await the creation of the European Central Bank in 1998.
We have all shared interest in the creation of employment and this interest has been recognized in the priority which successive presidencies and European Council meetings have accorded this issue. It is now recognized that action at Union level must complement action taken at national level to address the unacceptably high levels of unemployment in all Member States.
The European Council will review progress in the Essen Strategy, the package of restructuring measures designed to increase the job-creating capacity of the European economy, on the basis of a report on employment, jointly produced by the Ecofin and Social Affairs Council meetings as well as the Commission.
The European Council will also have the opportunity to note developments in the pact of confidence on employment which was proposed by President Santer. As this House is aware, some elements of the pact, especially those involving large extra expenditure, did not find favour in the light of the current necessity for fiscal restraint. Nevertheless, there are a number of elements which have been developed and it is these which we will be looking at during the European Council.
A key priority of the Irish presidency has been the chairing of the intergovernmental conference. At Florence the European Council indicated that it expected at its meeting in Dublin this month to mark decisive progress towards completing the intergovernmental conference by the middle of 1997. To that end it requested the presidency to prepare a general outline for a draft revision of the treaties. We have organized the work of the conference with a view to fulfilling this ambitious mandate. The conference met at foreign minister level on a monthly basis, and the work of the foreign ministers was prepared by a group of their representatives which met on an almost weekly basis since last August.
I would like to take this opportunity to acknowledge again the essential on-going input which the European Parliament is contributing to the work of the conference. The outline draft treaty, which has been prepared on the presidency's responsibility, reflects that input and the ambitions for Europe which the European Parliament is bringing to bear on the negotiations. The outline treaty will be submitted to the European Council in Dublin this week. It reflects in a balanced way the discussions which have taken place at the conference, as well as the necessity to maintain an adequate level of ambition in relation to the aims set by the European Council.
The draft presented by the presidency could be said to address five main challenges. First, the development of a Union in which people's fundamental rights are fully respected and in which they can live without fear of threats to their personal security. In this regard we have proposed very significantly strengthening the means at the disposal of the Union in the fight against international crime, including terrorism, drug trafficking and offences against children. We have also proposed the introduction of Community methods as appropriate in the areas of free movement, asylum and immigration and have suggested an overall target date of 1 January 2001 to complete the establishment of an area of freedom, security and justice, in which the free movement of persons would be ensured.
As regards respect for fundamental rights, we have proposed texts which would reaffirm that the Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms and the rule of law. We have made proposals which would allow the Council to take action to prohibit discrimination on grounds including sex, race, age and disability. We have also proposed strengthening the treaty significantly with a view to ensuring respect for the principle of equality between men and women and have suggested that gender-neutral language should be incorporated into the treaty.
Secondly, significantly strengthened treaty provisions on a number of issues which affect citizens in their daily lives and how they perceive the Union and its institutions, including employment, environment, consumer protection, transparency and subsidiarity.
Thirdly, the development of a coherent, consistent and effective external policy for the Union in all its aspects: the common foreign and security policy, including its security and defence dimension, and strengthening the Union's ability to act in external economic relations. Fourthly, the promotion of efficient and effective institutions which are visibly democratic and firmly rooted in public acceptance. We have proposed a streamlining of the co-decision procedure and that Parliament should be placed on an equal footing in that procedure. We have argued for an extension of the co-decision procedure by reference to accepted criteria as suggested by the Commission and Parliament itself. Fifthly, consideration of how the treaty should be amended to allow for the development of what has come to be called flexibility or enhanced cooperation which is certainly one of the most important issues at the conference.
In almost all cases our proposals are in the form of draft treaty texts, the exceptions being those areas where we have accepted the general view that it would be preferable not to put forward treaty texts at this stage. In such cases we have emphasized the importance of the issues and have dealt with them in detail including setting out options which a view to the further work of the conference.
The draft outline treaty is a presidency document. Delegations are not asked to sign up to it in all its detail. In the presidency's view it represents a good basis for further work with a view to seeking final agreement under the Netherlands presidency at the Amsterdam European Council on a treaty which would equip the Union to address the challenges ahead and to respond to the aspirations of citizens. We are very encouraged by the positive reaction to our document by Parliament and to its ambitions for Europe.
The security of the citizen and especially personal security is a matter of vital importance. This was brought home in a horrific manner when terrible deeds in Belgium were made known to us all. Sometimes it can take the unspeakable to prompt swift action and as the presidency we have been determined to put in place arrangements which will allow for effective cooperation between the Member States and wider international cooperation to prevent the trafficking in persons and which would assist in combating child abuse. The Justice and Home Affairs Ministers took rapid action and agreement was quickly reached on a number of joint actions to enhance police and judicial cooperation in combating organized paedophilia as well as the trafficking in women for the purposes of sexual exploitation.
The Irish presidency placed strong emphasis on the fight against drug trafficking and drug addiction. The European Council will be able to record very substantial progress on the action programme on drugs, including measures to protect the external borders against drug smuggling and the adoption of the Community programme against drug dependence. The presidency also sought to foster a sense of common purpose in the fight against drugs, both within the European Union and among its international partners. I am confident that the European Council in Dublin will give strong evidence of that shared will.
It will also discuss stepping up the fight against organized crime and seek to give an impetus to cooperation between the Member States in this vital struggle. I also expect that it will call for the early ratification of the Europol Convention by the Member States by the end of 1997 at the latest. In addition the common challenge of combating international organized crime, in particular in relation to drug trafficking and trafficking in persons will be the focus of the discussions with the associated countries of Central and Eastern Europe together with Cyprus at their meeting with the European Council on 14 December.
Each presidency has a particular role to play in the conduct of the Union's external relations. The external challenges and responsibilities which the Union must address have become increasingly complex and demanding over time and each presidency is challenged to respond. It is also the one which is most difficult to plan. While many issues were the subject of action in this area under our presidency, three particular matters will be the focus for discussion at the European Council and it is to these that I now turn.
The special meeting of the European Council in Dublin on 5 October discussed how the European Council could further enhance its role in and support for, the peace process at the time of heightened tension in the Middle East. In the meantime the Union has considerably intensified its efforts in this regard. I travelled to the region directly after the October meeting in Dublin and a full troika visit took place from 10 to 12 November. Ambassador Moratinos has been appointed as the Union's special envoy to the region with a broad mandate to engage with parties and has now taken up his duties. The presidency has also hosted both President Arafat and Prime Minister Netanyahu for discussion on progress in the peace process. In Dublin this week Heads of State and Government will have an opportunity to review the latest developments in the region and to maintain the clear impetus for a constructive and substantive role for the Union in the search for peace in the Middle East.
During the current presidency the international community faced a further crisis in the Great Lakes region, this time in Eastern Zaire. The ensuing return of hundreds of thousands of Rwandan refugees to their homeland brought about a radical change in the nature of the crisis and in the parameters for the deployment of humanitarian assistance with appropriate military support under UN Security Council Resolution 1080 of 15 November. The Union responded to all stages of the crisis in full cooperation with the UN, the OAU, regional leaders and other members of the international community. As we speak, the situation continues to evolve. The temporary multinational force for humanitarian purposes sanctioned by the UN resolution with Canada as the lead country is currently setting up its headquarters in Kampala, Uganda. A phased, progressive and flexible plan for deployment has been worked out and agreed by participating countries. Under this plan the MNF's role will evolve to match the changing circumstances in Eastern Zaire and its deployment will proceed on a step-by-step basis in the context of the overall objective of facilitating the delivery of humanitarian assistance and the orderly, voluntary repatriation of refugees and displaced persons. The MNF is liaising closely with the international humanitarian agencies under the leadership of the UN humanitarian coordinator in ensuring that it plays its full part in assisting the agencies and their work in Eastern Zaire.
The critical challenge remains to ensure the delivery of health in the best and most effective way possible to those still in need in Eastern Zaire and to facilitate the orderly voluntary repatriation of refugees and displaced persons. In light of the rapid pace of developments on the ground, it is right that the means by which this help is delivered is re-evaluated on an on-going basis. The European Union will seek to play its full part in the humanitarian tasks which lie ahead, notably through ECHO. In that regard, I would recall the joint action concerning the contribution which the EU could make to the efforts which the United Nations has made to resolve the crisis in the region and the Council decision requesting the WEU to elaborate and implement aspects of that joint action.
Other major challenges lie ahead in the Great Lakes region. These include inter alia the reintegration of hundreds of thousands of returning refugees in Rwanda, rehabilitation and the promotion of reconciliation in that country, the continuation of the process of democratic transition in Zaire, the development of the peace process in Burundi and the rehabilitation of those areas, including Tanzania, which have hosted refugees in such large numbers for the past two years.
The European Union will play its part in the addressing of these enormous challenges. In this regard, I welcome the Commission initiative in undertaking to draw up a strategic and comprehensive plan of action for EU assistance to the Great Lakes region covering a broad range of areas. I welcome and commend also the continuing efforts of our special envoy to the Great Lakes region, Mr Ajelle, who is playing an important role on the Union's behalf in the region, in particular in terms of conveying the Union's support for the efforts of the region itself to resolve its problems.
It is widely recognized in the context of the Great Lakes region that a humanitarian response alone represents no solution to its problems. A broad-based comprehensive approach is required. That is why, in tandem with the efforts to meet immediate humanitarian needs, the Union has been supporting the early convening of an international conference under the joint auspices of the United Nations and the Organization of African Unity which within a global approach can address the root causes of the crisis. This is the right approach to ensuring a durable lasting settlement to the problems which have beset the Great Lakes region for far too long.
The Dublin European Council will take place exactly one year after the signing in Paris of the peace agreement for Bosnia and Herzegovina. It is timely on this significant anniversary that the heads of state and government should review the peace process to date. Substantial progress has been achieved towards the implementation of the peace agreement though difficult challenges remain. The recent London meeting of the peace implementation conference has established a detailed programme of action aimed in particular at accelerating the implementation process in areas where progress has been slow. The European Council will consider the further contribution which it can make to this process. There will also be an opportunity to discuss developments in the other countries of the region in particular the worrying situation in the Federal Republic of Yugoslavia.
The dynamic of the Union's relations with the applicant countries of Central and Eastern Europe and with Cyprus has been maintained and strengthened during the past several months, both at the multilateral and bilateral levels. The European Council meeting in Dublin will provide a valuable opportunity to review progress with regard to the Commission's ongoing preparations for enlargement.
As we speak, the first WTO ministerial conference is continuing in Singapore. This meeting is a significant milestone on the road to the greater globalization of trade and we attach importance to its successful outcome. I should mention also that an EU/US Summit will take place on 16 December in Washington. It is expected that this meeting will assess progress on the implementation of key priorities under the EU/US action plan as well as the overall development of EU/US relations. When I addressed this House last July I said that the Irish presidency coincided with a time of great challenge for the European Union. That challenge continues. The European Council in Dublin on Friday and Saturday will be stepping stone toward meeting this challenge.
Finally, I should like to take this opportunity to thank the European Parliament for its constructive engagement with the Irish presidency of the Council of Ministers during our term. It is fair to say that both our major institutions, Council and Parliament, are engaged in the same process. Our aim under the Treaty is to ensure the ever closer union of the peoples of Europe. By our constructive engagement together we further that aim. I pay tribute in particular to you, Mr President. You have ensured that our business has been conducted in a very constructive manner.
I mentioned earlier that in the context of the discussions of foreign ministers at the Dublin European Council, I envisaged an exchange of views on the worrying situation in Serbia, in the Federal Republic of Yugoslavia. I am aware of Parliament's request for a statement of this matter and in response I can report that on behalf of the Union, the presidency has issued three declarations on the situation there, most recently on 4 December, expressing our concern over the undemocratic annulment of some local election results by the authorities, deploring the authorities' action in silencing independent broadcasters, demanding that Serbia respects the rights of the people to protest peacefully and urging that restraint be exercised. On 6 December the General Affairs Council decided that in light of developments in that country to postpone the extension of the autonomous import regime to the Federal Republic of Yugoslavia. The Council firmly believes that the Federal Republic of Yugoslavia must eventually take its place amongst the international community of nations for the sake of stability and prosperity in the region but it cannot do so unless it observes basic standards of democracy and human rights.
I should like to reiterate again today that it is view of the Council that the Federal Republic of Yugoslavia's attitude towards the issues of respect for human and minority rights and the observance of democratic norms will be the key factors in determining the Union's future relationship with that country.
(Loud applause)
Mr President, ladies and gentlemen, European Council meetings are by definition important moments in the life of the European Union.
The Dublin European Council is such an important moment in more than one respect. Its agenda includes employment, the single currency, the reform of the Union in the context of the Intergovernmental Conference: in other words, many of the great issues that raise questions about our intentions for the Union's future. The signals given out by the Heads of State and Government on this occasion will therefore be of the greatest importance.
The Dublin meeting should send out messages of confidence and dynamism. For it is time to turns our backs on the gloom which in my opinion has dominated the European scene too much this year: gloom uncalled for and completely unwarranted in view of the good economic figures and sound underlying situation, and gloom that is in striking contrast to the progress made. The Dublin European Council could be a turning point setting us directly on the last stage of our journey towards the conclusion of the Intergovernmental Conference and the definitive introduction of the single currency. The European Council should also give fresh impetus to the fight against unemployment.
Mr President, it should be possible to reach a political agreement in Dublin on all the technical elements necessary for the introduction of the single currency. The Ecofin Council has almost settled the questions relating to the legal status of the euro and to the relations between the 'ins' and the 'pre-ins' or the 'outs' . As for the stability pact, agreement at the Ecofin Council in Dublin tomorrow seems to me to be within reach. The remaining differences are over a single major point: how deep must a serious recession become before a Member State is exempt from penalties in a situation where its deficit exceeds 3 % of its gross domestic product?
The Commission proposal left this possibility open but did not rule it out as part of an overall compromise guaranteeing stability and solidity under any circumstances. Now that we are so near our final objective, the compromise deserves to succeed. This is an opportunity not be missed. All that remains is to decide at the beginning of 1998 which Member States will join the single currency from 1 January 1999.
I have every confidence that a good number of Member States will keep their appointment with the single currency, with economic prospects improving, the underlying situation remaining sound, business confidence rising and the political determination of Member States being more evident than ever. No, this is not complacent optimism nor is that the usual attitude of financial operators. Look at their reaction, look at that of the markets and our international partners! Banks and financial institutions are getting themselves ready. Financial operators are preparing to exploit the advantages of the euro market and the possibilities of diversifying into it. The first financial products expressed in euros are already being announced. Member States are receiving their rating, their stability rating with respect to the euro and, even in Member States not obliged by the Treaty to introduce the euro, the business world is positioning itself so as not to be sidelined by the single currency. The USA, Japan, the Bretton Woods institutions are themselves also waiting, and waiting in earnest, for the advent of the euro on the international financial markets, where it will play a major role.
These, Mr President, are all additional reasons - dictated by the reality of the market - for hoping that the last technical obstacle will be overcome this weekend. And I will add one more reason. The single currency is not an end in itself: without it, the potential of the internal market could not be fully exploited and without the optimum functioning of this market we shall not benefit from all the advantages of growth and job creation. Which brings me to the second great issue of the Dublin Council 'the confidence pact for employment' .
Mr President, ladies and gentlemen, unemployment continues to wreak havoc, and this is why I have stressed with the members of the European Council that the message from Dublin must be unambiguous, in other words that the fight against unemployment will be pursued unremittingly. The Florence European Council adopted some of the guidelines of my confidence pact and asked me to produce an initial balance-sheet at Dublin. The balancesheet shows that much progress has been made but there are a number of black spots as well.
On the macroeconomic front - the first element of the confidence pact - I note both the considerable efforts towards stabilization made by all Member States and a renewal of growth. As for the second element of the pact, exploiting the potential of the internal market, there is also good reason to be pleased at the progress recorded. Thus, in the electricity and telecommunications sectors, we have put forward action plans for the information society and for innovation. The Union, which is already the world's leading exporter, still has an enormous reserve potential and the Commission's database on access to third markets is proving brilliantly successful: set up a month ago, it is consulted 20 000 times a day.
But we can do better, we must do better if we are to benefit from the contribution made by the single market. Of course, unemployment is still much too high, but where would we be without the hundreds of thousands of jobs created by the dynamism of this market, the largest in the world? So, let us move on to the logical conclusion: let us put the finishing touches to the statute for European society, let us unleash the potential of our biotechnological industries, let us mobilize the enormous potential of the service sector, let us make progress on taxation and simplify regulations even further. I am persuaded that we must set ourselves a new objective and one that will stir people to action. That is why I shall be submitting to the Amsterdam European Council in June 1997 detailed proposals for completing the internal market, proposals which should come into force at the same time as the single currency on 1 January 1999.
By the same logic, why deprive ourselves any longer of all the advantages in terms of dynamism and job creation offered by an internal market genuinely functioning as an integrated internal market?
As regards the third element of the confidence pact - the reform of systems of employment - matters are also improving. Initiatives aimed at increasing administrative flexibility and simplifying employment regulations still further are proliferating. The idea of a joint effort by everyone involved is gaining ground. I am particularly pleased about the joint contribution from the social partners, employers and trades unions, to the European Council. They are already negotiating a contractual European framework for work organization and flexibility. This is indeed a remarkable contribution to implementation of the pact.
Finally, the European Council will be launching some sixty pilot projects, regional pacts for employment, putting into practice the last element of the confidence pact, namely the use of the Union's structural policies to create jobs.
All these elements, Mr President, show that the pact is being progressively realized in concrete terms and that the challenge of unemployment can only be met by a large number of interrelated actions. Many actions are already going ahead in Member States: the Union's action is beginning to take effect. I am sometimes surprised by the failure to emphasize the need for a consistent, on-going overall strategy which can only succeed at Union level. I ask the European Council to take this message to heart, to broadcast it loudly and clearly and in this way to mobilize all forces within the dynamic context of the Union.
I am not trying to convince anybody because, intellectually, everybody is already convinced. But I ask that action be taken appropriately, wholeheartedly and without hesitation.
Mr President, may I now deal with the third great issue on the agenda of the European Council, namely the Intergovernmental Conference. The framework document presented by the presidency for the revision of the Union Treaty has considerable merit. It contributes to the transparency of the debate through its lucidity and readability. By presenting precise texts, it enables the negotiators to concentrate on the essentials and to make real progress. Moreover, the document attaches great importance to citizens by emphasizing the need for a Union closer to their daily lives and more heedful of their concerns. Fundamental rights, non-discrimination, freedom of movement, security, employment, social rights, environment, etc.: many chapter headings indicating that the citizen is at the centre of this reform of the Treaty. This also goes for the other subjects aiming to make the Union more visible, more comprehensible, more efficient and therefore more credible both internally and externally.
For the Commission, the text is an appropriate basis for the continuation of negotiations. The Commission recognizes a fair number of its ideas in it, particularly on difficult subjects such as justice and internal affairs, the common foreign and security policy, external representation of the Union. Does the text fully satisfy us? The question is premature because at this stage it does not represent an agreement between Member States. Nor is it complete. The presidency has chosen to leave a few tricky subjects, particularly institutional questions, until later. This very understandable strategy is explained by the state of the negotiations and the desire of Member States to postpone the most difficult part to the final phase of negotiation. But such a strategy also has its risks. I repeat today the impatience I expressed to you in September. We must proceed quickly and to good effect. The European Council has decided that the Intergovernmental Conference will end at Amsterdam 6 months hence. This does not give us much time for such a weighty task as institutional reform, for some of the most delicate issues confronting the Intergovernmental Conference. But we must reach agreement not only to ensure the efficiency of the Union and its acceptance by its citizens, but also to enable us to honour our commitments to applicant countries. Let us not forget that one of the important objectives of the Intergovernmental Conference is to prepare the Union for new members and to ensure that it will remain operational when it has twenty, or even more, Member States.
In this connection, I note that those who until now have most opposed the ideas of institutional reform are the most ardent champions of enlargement. These are incompatible attitudes. Anybody opposed to the reforms inevitably delays the first new accessions to membership. Under the Netherlands presidency, we must get a move on. Let us set aside arguments that are erroneous, whether intentionally so or not, which put Brussels and the safeguarding of national sovereignty into opposite camps. Brussels means the Member States meeting in the Council of Ministers. Safeguarding national sovereignty means being given the resources to promote national interests efficiently and effectively in the present irresistible economic and political globalization.
No Member State can any longer act alone. The Union could not do so satisfactorily with the Treaty in its present form and those who think that this would be a feasible option by returning to outdated ideas - like that of a free trade area - have a very curious perception of the real world. There is no alternative to an ambitious reform of the Treaty. The European Union is not the enemy of national sovereignty; on the contrary, those who wish to assert such sovereignty in the world of today and tomorrow can only do so through a strong and influential Union. It would be premature to expect a thorough discussion of the presidency's text at the European Council. However, it seems to me desirable that the Heads of State and Government should unambiguously reconfirm the timetable and, most of all, the ambitions of the Intergovernmental Conference. This is an essential message, as a spur to negotiators to produce results, as a signal of hope for the citizens, and as evidence of credibility for applicant countries.
Mr President, I have restricted myself to the three great issues on the agenda of the Dublin European Council; about each of them, I have expressed wishes that I consider to be realistic given the considerable progress we have been able to make thanks to the Irish presidency.
The President-in-Office of the Council has rightly just emphasized the credit Ireland can claim for the enormous progress it has made in the fight against drugs and crime. The work of the Taoiseach and his team has been excellent, intelligent and assiduous and they have set precise objectives. The success of the next European Council will in large measure be attributable to the quality of the Irish presidency. I thank them sincerely on behalf of the Commission.
(Loud applause)
Thank you, Mr Santer.
We come now to the debate. The first speaker is Mrs Green, on behalf of the PSE Group.
Mr President, if anyone ever doubted that a small Member State of the European Union could perform a world-class act then the Irish presidency has dispelled that doubt. The Irish Government has performed what many people thought was an impossible task: they have produced a draft treaty in time for the Dublin II summit meeting this weekend. Not only have they produced a draft paper, but it is lucid, persuasive and has a clear eye to making the case for closer European integration in a language and style which is accessible to and has resonance for the peoples of the European Union. My group congratulates the Irish presidency on its very significant efforts.
This Parliament must now spend some time examining and analysing the 140 pages which make up the draft proposals, which will be formally presented to our government leaders on Friday, taking account, of course, of the outcome of that meeting. I want it to be clear that any response which my group makes today must be seen as an immediate political response to the document. I make it without prejudice to the detailed critique which will follow in the coming weeks.
Having welcomed the publication of the draft, can I urge subsequent presidencies to continue the most appealing form in which it is presented? The Irish presidency has clearly learned the lessons of the débacle of the public debate on the Maastricht Treaty. With each suggested change in the Treaty there is a justification written by way of introduction and, above all, written in plain, easy-to-understand language. Gone is the stiff, turgid, legalistic approach of Maastricht. Socialists welcome and applaud this, which will inevitably help the public understanding of just why changes are required and suggested.
My group wants, as well, to welcome the positive elements in the draft proposal. We specifically draw attention to the inclusion of an employment chapter which aims to give the same political priority to the issue of job creation in the European Treaty, as the Maastricht Treaty gave to EMU and a single currency. Of course we want to ensure that this competence has real bite and is not mere pious words. Frankly we have had enough of them already. But we are encouraged that the concept of the separate chapter on employment is clearly established and enjoying overwhelming majority support.
We particularly welcome the all-embracing definition of non-discrimination. This is as we want it and is a strong statement of intention that this European Union will not suffer or tolerate those who purvey the politics of hate. This Parliament has led the campaign against the resurgence of racism and anti-semitism. It would be a most powerful first positive message for reform of the Treaty if the Dublin II summit were to reach immediate agreement on this new competence, designed to demonstrate that our Europe respects citizens or residents whether white or black, Christian, Jew or Muslim. We have learnt the lessons of our history and we believe all decent-thinking people in Europe share that desire for tolerance with us.
Mr President-in-Office, I am sure you would expect us, in this House, to express a balanced view of the draft proposals, and I will not disappoint you. In expressing considerable criticism of what is not in the draft, I want to make clear that this is not to denigrate the considerable feat of actually producing it. It is rather in sadness as we recognize that, despite the energy which has gone into it, the draft treaty in omission demonstrates the difficulties with which the Union is faced.
First and foremost, my group sincerely regrets that there is no mention of institutional reforms in any depth, so necessary to make the Union work more effectively and efficiently. What is it that has determined the need for this IGC? It is not some overweening urge to put each country through a further tortuous debate on just where Europe is going, not a slavish devotion to an unthinking dash to Euro-federalism, as Euro-sceptics would have us believe, but rather, the absolute imperative to enlarge the Union to bring in the countries of Central and Eastern Europe, Cyprus and ultimately the Baltic States. It is nothing short of the fundamental bedrock underlying the lives of millions of our people; that is, peace and stability on our continent. If we are serious then we have to ensure that our Union is ready for enlargement. That means making sure that the institutional issues which govern decisionmaking in the Union are streamlined and made ready for a bigger Union in the relatively near future.
That the Council is unable to demonstrate any serious degree of consensus on this issue nine months after the opening of the IGC is a cause of great concern.
On issues of practical importance to our citizens there is scant mention: the environment, public services, the real development of European citizenship and greater openness and transparency. We suspect that the ambiguity which currently blights the second and third pillars in terms of democratic accountability will be increased rather than lessened by proposals in the draft paper. Not only is the right of democratic control, which is exercised by elected parliaments throughout the world, not further extended in the draft, but the logic of the text would appear to weaken Parliament's budgetary rights on the second pillar on a common foreign and security policy and, by the proposals for a hybrid arrangement on the third pillar on home and justice affairs, confuses rather than clarifies and simplifies decision-making processes.
We hope that at Dublin our governments can come together and seek a higher level of ambition for the European Union and its future.
Mr President, ' Die Politik ist keine exakte Wissenschaft ' . Please forgive my German accent, but I would not dare quote Bismarck in English. If politics were an exact science, the United States of Europe would already exist as the logical culmination of the aims of the Founding Fathers of the European Union, providing security and prosperity for its citizens and exercising a benign but powerful influence on the world stage. But, regrettably, politics is not exact and we are here today discussing a measure which is more practical than ideal.
The proposals of the Irish presidency under the title 'Outline for a draft revision of the Treaties' are the distillation of views and opinions gathered from a myriad of discussions, debate and seminars at political and official level with academics, NGOs and social partners, a process that began under the Italian presidency and gathered momentum during the last six months. The document should therefore command a consensus if it is an accurate reflection of these views. In theory, nobody should be against it but I suspect there is much disparity in some areas, especially under the third pillar. Therefore, consensus may be difficult to achieve.
The principle of consensus, however, should never mean surrender and I commend the presidency for pushing for real progress in such areas as Treaty status for the fight for employment and growth, the fight against drugtrafficking, with extension of the remit and powers of Europol, measures to combat serious crime, extension of the CFSP, simplification of decision-marking and transparency, fundamental rights, the sustainable environment and freedom to travel.
The first priority - the plight of the unemployed - is also our first priority. The European Council must again address this issue in Dublin. Whole communities in our countries are being destroyed because of widespread unemployment. A wholehearted response is required. I believe that Dublin should provide us with a separate and comprehensive statement of the European Council strategy to strengthen the fight for growth and employment.
Politicians can be broadly divided into pragmatists and idealists. The pragmatists are those who know what can be attained and have to endure the frustration when this is less than they would like. The Irish presidency and members of governments generally find themselves in this category.
I have no doubt that the Irish presidency is only too well aware that its draft document is embarrassingly weak on the vexed question of the veto and qualified majority voting. I know it is in full sympathy with the views of this Parliament but it sees the draft document as a realistic or pragmatic acknowledgement of what is politically attainable at this stage.
When to debate a sensitive topic - when to make it an issue - is always a fine judgement for the pragmatic politician but for politicians who can afford the luxury of being idealists - and many in this Parliament are in this category - there are no such inhibitions. Our job is always to pursue the unattainable goal, dragging our pragmatic colleagues with us as far as possible towards this goal. That is why we must call for the end of the veto. The veto is a roadblock on our route to Union. If it is not removed our great movement will come to a halt because any one Member State can say: thus far and no further. If this happens Europe will stagnate and eventually fall apart as Member States pursue their own individual aspirations, no longer having a common goal.
We are approaching - if we are not already there - the watershed of the history of the Union. Those who do not believe in the federal Union foreseen by our Founding Fathers must consider whether they are entitled to bring this movement to a halt and ultimate collapse or whether they themselves should go. It is perhaps a pity that this draft of the Irish presidency does not pose this question for it needs to be faced and, I would say, sooner rather than later. I believe, therefore, with the European Parliament, that the veto should go, and should go quickly.
The democratic deficit must also be ended. We want to see an extension of codecision and a more democratic and effective third pillar.
I also endorse the use of qualified majority voting to achieve an effective common foreign and security policy, and the incorporation of the WEU under the European pillar. To those who would say that this is an unreasonable approach - and there will be some - let me quote the wisdom of a fellow Irishman, George Bernard Shaw. 'The reasonable man adapts himself to the world: the unreasonable one persists in trying to adapt the world to himself. Therefore all progress depends on the unreasonable man.' I would like to think that this Parliament is firmly on the side of the unreasonable man.
Let me conclude by warmly thanking the Irish presidency for the courtesy it has extended to the Groups of this Parliament and to Parliament itself and for taking on board the concerns of this Parliament. I sincerely wish it all success in Dublin and in its concluding days.
Mr President, ladies and gentlemen, with the Dublin summit about to start, the situation in Europe is somewhat paradoxical. On the one hand, the European Union, the Union of Fifteen, continues to exercise great powers of attraction for the European peoples not yet part of it but who aspire to join it. Is it not highly symbolic, ladies and gentlemen, that the peaceful and silent demonstrators marching in huge numbers in the cold and snow of Belgrade to show their commitment to democratic values which are the raison d'être of our Union wave the flag with twelve gold stars? Will we listen to their appeals and can we respond wholeheartedly?
On the other hand, Europeans who are members of the Union, are full of doubts. While the scourge of unemployment is continually spreading, increasing the social breakdown threatening our society; while acts of terrorism continue to spill blood in our towns in France, Spain and Northern Ireland; while drug traffickers, paedophile rings and organized crime continue to weave their murderous fabric through inadequate coordination of our judicial and police systems; while all this is happening, the citizens of this Europe of Fifteen are beginning to question the very trustworthiness of the Union.
Europe is experiencing a kind of crisis of weariness and is in danger of getting bogged down in debates that are too technical, like those about the best exchange parities between the future single currency and its component currencies, or the still more impenetrable debate about the future stability pact.
Our fellow citizens are weary of quarrels between experts, which they suspect are in fact being used as an alibi for refusing to look the facts in the face, particularly the rejection of solidarity without which any union is only a pretence. Our citizens expect the Heads of State and Government meeting in Dublin quite simply to breathe new life into the Union.
It is more than ever necessary to reaffirm the main objectives: more prosperity, more jobs, more security, more consideration for the preservation of our environment and for the values of freedom and democracy on which our society is built.
The European Council should, as it has been invited by the joint Kohl-Chirac letter, release the resources needed to achieve these objectives and should commit itself to doing so, as it did in the past when the future single market and economic and monetary union were being mapped out. It should also commit itself to the enhanced cohesion without which there is no Union.
Basically, what we expect from the Heads of State and Government, who form the European Council, which is the authority with the greatest democratic legitimacy in Europe, is that they map out the prospects for a democratic, generous and prosperous Europe, guarantor of internal security and world peace, corresponding to the vision of the peoples wishing to join us. It is precisely because these peoples have been too long deprived of what today is the basis of our pact and our values that we must preserve and reinforce this heritage so that we can share it with them to better advantage tomorrow.
Mr President, Mr President of the Commission, Minister, the great achievement of the Irish presidency - which must be wholeheartedly congratulated on it - was to produce a text all the more accurate in that it reflects an unsatisfactory situation.
Little progress is made by it, and the examination of important points is put off until later. I should like to raise the question of the aims of the common foreign and security policy and of enhanced cooperation. How can we hope for the support of European citizens without reminding them that the Intergovernmental Conference is to be used for drafting a treaty to be the legal basis of an objective to be reached? That of the Treaty of Rome was to ensure peace through a European Community uniting yesterday's victors and vanquished. The Single Act strengthened the institutions and set up the single market. The Maastricht Treaty, despite its weaknesses, organized the stages and the implementation of the single currency and required, in an article referring to Article B, the full preservation and development of the Community's achievements.
Could not the ministers of the fifteen Member States recover this splendid consensus to remind people that the European construction is at an important crossroads in its history, that it will show itself worthy of the hopes that it still inspires in public opinion by setting up a fair, solidly-linked and democratic society, that it is in the name of these principles that it should open itself to countries asking for admission, that the instruments necessary to succeed in this great design are efficient and democratic institutions.
The fact is that there will be no common foreign and security policy without sufficient relaxation of the unanimity rule, in other words, without the abolition of the veto. Without that, we shall continue to be the most generous contributors, leaving others to gain the political credit for their actions. In such circumstances, how will a member of the CFSP handle the task of making the policy more visible?
Enhanced cooperation, as your text reminds us, Minister, is one of the most important questions for the conference. The majority of the European Parliament shares that opinion. It is important, however, to clarify its conditions in order to avoid ambiguities. These conditions are - and I quote - the maintenance of the internal and external coherence of the Union's action, the safeguarding of all Community achievements, respect for the Union's objectives and opening up the Union under the same conditions to all Member States who so wish.
I will add just one more condition: its implementation cannot be dependent on unanimity. I just have time, Minister, to thank you again for the quality of your presidency in the face of the difficulties you have encountered and to wish you good luck in the further actions you are sure to be taking in the period to come.
Mr President, our Group, which is made up of unpragmatic elected members, would like to make known its great concern regarding the forthcoming European Council meeting in Dublin. We duly acknowledge the endeavours and successes of the Irish presidency over the last six months but we have been disappointed by the extensive document relating to the review of the Treaty which is being presented at the Summit.
There are undoubtedly novel and positive approaches, such as the increase in judicial and police cooperation, the fight against racism and discrimination, new environmental protection requirements in Community policies or the increase in transparency on the part of the Council when it legislates.
But there are many aspects in respect of which it falls short or remains silent. There is, in the proposal, no mention of the objective of full employment nor any reference to the means necessary for the application of common jobcreation policies. Nor is there any mention of safeguarding public services and, much to our surprise, there is no proposal for the introduction into the Treaty of the protocol on social policy, while consolidation of citizens' right to free movement is put back until 2001 without there being a reference to the Union becoming a party to the European Convention on Human Rights and Fundamental Freedoms. Attempts are being made to make progress in the areas of defence and military integration without a simultaneous advance in matters of foreign policy.
Of all the aforesaid, the most worrying aspect is the impasse in institutional matters, with the risk that decisions are taken at the last minute, with no transparency whatsoever and without citizens being informed in advance. European public opinion has responded in a negative way to this situation, which is not improved by joint decisionmaking on the part of the French President and the German Chancellor. Its proposals aside, what seems to be appearing is a hard, influential core capable of imposing decisions in preference to promoting the development of the Intergovernmental Conference.
Regarding other points on the Dublin agenda, our Group supports the fight against crime and drug trafficking, but firmly rejects the adoption of the 'stability pact' , which goes beyond the current requirements of Economic and Monetary Union and the derived system of possibly fining Member States. This would undoubtedly give rise to a deterioration in the social and economic conditions of countries which already have other problems.
We are also critical of the confirmation of the model and the time periods relating to the single currency and we would ask the European Council to embark upon a public and wide-ranging debate in which all the various positions are included and a dialogue to discuss this single-currency model and its consequences, particularly with regard to employment. Mr Santer himself spoke to us about the deteriorating employment situation. We could define employment policies along the lines of the old saying: ' from defeat to defeat up to final victory' . At the moment, we are in the defeat stage as regards employment policies.
Mr President, such debates cannot continue in the same elitist manner, amid central-bank directives or via opinions in the press given by former Heads of Government or former Presidents of the Commission. It is absolutely essential that the conditions necessary to enable citizens to acquire in-depth information and to take part in the institutional system be established.
Mr President, ladies and gentlemen, it is Advent, it is the time when children write to Father Christmas, the time to picture the following scene: it is Christmas Eve, there is a large package under the Christmas tree, the package looks wonderful, it makes the child feel very hopeful; it is so big that it would have room for every wish on its Christmas list. Then the child begins to unpack it, to unwrap it, and to go on unwrapping it. Inside one box is another box, the child goes on unpacking more and more desperately and it becomes more and more clear that the package is empty, there is nothing inside it. It consists of nothing but empty boxes. That is every child's nightmare, and what is happening with the revision of the Maastricht Treaty is the same kind of nightmare.
When I read the Council's proposals for the Dublin conference I feel like the child I have been describing. These plans and projects are not the answer to our wishes. What we wrote on our wish list was: more transparency, more democracy, more rights for the European Parliament. What happened? The opposite, for the Dublin documents contain not more but less transparency because the Council wants to continue its absolutist reign of power and secrecy. They contain not more but less democracy because they reduce the rights of the citizens to wishes, because although they refer to anti-discrimination, in fact they create an even more hierarchical system, because for the Council certainty is never legal certainty, for how else could freedom of movement be deferred to the next millennium and Europol be equipped with operational powers without any controls? They contain not more but fewer rights for Parliament because they drastically widen the gulf between the single market and the second and third pillar, because the proposal on foreign policy does not once mention the European Parliament but instead refers ever more frequently to WEU and because in foreign and domestic policy we, the European Parliament, are to be deprived of our budgetary powers. These proposals contain not more but less Europe. And what is far worse is that the package is not just empty but is doom-laden. That is not the fault of the Irish presidency. I wish us all a happy Christmas and, I hope, a better New Year!
Mr President, ladies and gentlemen, I should first like to thank the Irish presidency for having fulfilled, in a very reasonable time, the mandate it was given during the informal European Council on 5 October and for having produced a readable and well-written document which takes stock of the state of negotiations. I also take this opportunity to protest against the cynical attitude to the text shown by leading representatives of certain governments, and not minor ones either, who have strongly criticized the Irish presidency's document, when they share the responsibility for the lamentable situation in which the IGC finds itself.
Having said that, the document leaves much to be desired, even though the Irish presidency puts forwards courageous proposals about jobs and the environment and even dares to propose the abolition of the third reading in the co-decision procedure, which amounts to putting the European Parliament on the same footing as the Council: an excellent initiative. Firstly, at institutional level, there is total blockage which is a bad omen for the preparation for enlargement: no concrete proposal is made for the extension of majority voting or for the extension of the co-decision procedure. And it is the same for the composition of the Commission and the weighting of votes in the Council. Are we not heading for disaster if the great institutional package, which should give the Union effective decision-making powers and the capacity to function after the next enlargement, is postponed until the end of negotiations, with all the dangers that a grand final bargaining session at the last minute can create?
Then there is the CFSP, our poor old CFSP. Do Member States really believe that the Union will gain credibility by making an official, however highly placed he may be, the centre of the European Union's foreign policy? The proposals aimed at strengthening the status of the Secretary-General of the Council are clearly unacceptable, unless, in the matter of the external representation of the Union we wish to be treated in the same way by our partners and our Commissioners and members of the Troika also to be received by an official.
Furthermore, is it acceptable that a new method of veto should be introduced for national political reasons in areas where majority voting is now possible? There is obviously considerable backsliding over the foreign policy proposals. This contrasts with the clear political will to make concrete progress in the defence field, a will that we appreciate. But allow me to question the implications of rapid development in defence and military integration without simultaneous progress being made in foreign policy.
In conclusion, Mr President, I am personally happy to see - and on this point I go along with President Santer - that the question of enhanced cooperation will henceforth be at the heart of the Conference debate, as was not the case when my group began to fight for it at the time of Mr Bourlanges's report. I am still convinced that the possibility of enhanced cooperation will nevertheless have to remain open, by being compatible with the Union's objectives, and by respecting the Community's achievements and the single institutional framework.
Mr President, ladies and gentlemen, the six months of the Dutch presidency ending with the Amsterdam summit will be of vital importance for the Union. It is up to our governments to decide whether to equip the Union with institutions capable of making an enlarged Community capable of functioning or, on the contrary, to condemn Europe to paralysis. And it is Parliament which has the distinction of reminding the presidency and governments of this.
Mr President, I am not going to talk to you about the problem of unemployment which, I imagine, helps to keep you awake sometimes. Neither am I going to talk about the IGC, nor about enlargement to the East, nor about the necessity for the veto - being personally convinced to the contrary - nor about the right to secession. What I am going to talk about is the budgetary stability pact.
This pact provides mechanisms for punishing peoples whose budgetary conduct is not good enough. A country like France could therefore be made to pay a penalty of FF 30 billion, a sum which would allow it, for example, to increase the salaries of all its schoolteachers by FF 30 000. I shall not spend time discussing whether such a mechanism is valid, but merely observe that for fifty years you yourself were happy to make a practice of Keynesian deficits. We therefore ask ourselves why you are changing. What is certain is that, with this stability pact, you are nursing a German neurosis. Germany, having experienced the Weimar Republic, fears inflation. But just because the grandmother in a family has diabetes it does not mean that all the children have to go without sugar: a treatment aimed at curing the illness of one cannot be applied to everybody.
With such a stability pact, with whose help you hope to create a single currency and a single budgetary policy, we shall end up with a situation in which it will be impossible to compensate for different economic levels between States by adjusting either the budgetary or monetary floodgates. The only thing left to adjust, apart from unemployment, will be the tax floodgates, and this will lead States to practise competitive tax reductions, already used by Luxembourg in connection with income from property. And that is what Germany is about to do by abolishing its tax on capital and reducing its marginal rate of income tax.
I have said to you before and I say it again: align yourself with Germany. We have a ruling from the Karlsruhe Court of June 1995 which is based on the freedom of taxpayers to act to determine whether such and such a tax is too high. Include the single currency and the single budgetary policy in your revised Maastricht Treaty, and include a ceiling on compulsory deductions, like the Karlsruhe Court is in the process of doing for Germany. At least the IGC will then have served some useful purpose.
I have received fourteen motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure: seven motions for resolutions relating to the European Council and a further seven relating to the political situation in Serbia.
Mr President, Europe's citizens are noting with surprise the fact that many of their hopes are failing to materialize. Many of the questions raised by the Maastricht Treaty have never been answered and we have now reached the point when European citizens are undergoing a crisis of faith in the very structure of Europe. Unless this climate is reversed, that mistrust will lead to more general problems which will threaten the vision of those who created this truly unprecedented experiment that we call the European Union. The mandate given to the Irish presidency in Florence was to submit to the IGC a first general draft Treaty. It should be stressed from the start that the Irish have done this very effectively, and all of us here in Parliament should congratulate them without gainsaying their achievement. When one takes into account the way and the conditions under which the Irish were working, it is natural for imperfections and disagreements to exist. However, we are in the middle of the IGC and there is still a long way to go before the Amsterdam Summit Conference. A basic factor for the success of the IGC is that the new Treaty should be acceptable to Europe's citizens. The doubts raised by the Maastricht Treaty must be dispelled, and the aspirations and concerns of Europe's peoples must be addressed. Our peoples want the Union to become deeper and to develop. We need a model based on the principles of democracy, equality for all and for every country, whether small or large, and one which will strive to fight unemployment, social exclusion, racism and xenophobia. A Europe without discriminations, without different speeds of development, would be a Europe which respected its citizens. It is necessary to broaden the legitimation of the Union's constitutional framework. The upgrading of the European Parliament and the strengthening of its role in more sectors of Community action are aims which will secure more effective citizen participation in developments.
However, we must be careful to see that the costs of institutional changes are not borne by the small countries alone. Before concluding, I want to mention the gradual development of a European identity in the area of defence and security. The guarantee of territorial integrity and the protection of external frontiers, will give impetus to the CFSP and promote the principles of cooperation in that context. However, we cannot all advance together if some European citizens feel that the Union will not be behind them if they encounter dangers.
Mr President, ladies and gentlemen, I want to thank President Santer and the President-inOffice of the Council for their statements, but also for the work that has been done to bring the Intergovernmental Conference up to this point. When we evaluate the Irish document it is only fair that we do not expect to find results before us at this stage; instead it intelligently reflects the negotiations to date and I must say that in some points that are of particular interest to the European Parliament it even goes a little further than the negotiations to date. I find what the Irish presidency of the Council said about the co-decision powers of the European Parliament particularly interesting. This document clearly states that in future there should only be three decision-making procedures and that the co-decision procedure should be the general rule for legislation.
Obviously some questions of definition and delimitation remain to be clarified. But on what is perhaps the key question for the European Parliament, it now creates a basis on which it will be easy to continue negotiating under the Dutch presidency of the Council. The need to expand the system of qualified majority decisions was also addressed. I am especially glad that in their letters President Chirac and Chancellor Kohl stated that qualified majority decisions would be the rule in the Council, that certain exceptions could be made but that majority decisions would be the rule.
If we regard these as key areas in relation to achieving greater democracy, transparency and ability to act and in preparation for enlargement, then I think this combination may really have given us a chance to make progress in this area at the IGC. However we in Parliament must also say that there is still a whole range of questions in relation to which we are certainly not at all content. I think very little progress has been made so far on the whole question of foreign and security policy or on the role of the decision-making procedures; constructive abstention is merely an alibi and does not resolve the problem of a destructive country being able to block decisions. This immediately takes us to the question of the dual voting mechanisms. Policy in general is decided unanimously, its implementation by a majority decision. We already had that in the Maastricht Treaty and it did not work. That means that we have to give considerably more thought to the question of decision-making procedures and foreign and security policy than what is reflected in the documents and negotiations to date.
But we must also say that it would be unacceptable to Parliament if the institutions could not deal with new areas, which may be transferred from the third pillar - and thank God it is the third pillar - to the first pillar fully and exactly the same way as the classical first pillar areas. That is why we have to reject the idea of a Pillar 1B or whatever it is called and demand full participation by the Commission, Parliament and the European Court of Justice here in order to have genuine constitutional and democratic controls.
I find it intolerable that we have not yet made any headway on the budget question. The directly elected European Parliament has no direct influence on 50 % of the budget. If it comes to the point where, against every rule of logic, the areas of the second and third pillar are also designated as compulsory expenditure, in order to reduce or even obviate any chance of Parliament having decision-making powers there, then I must tell the Member States that in this regard I would say that in Parliament's view an intergovernmental conference that came to that conclusion would not have come to a satisfactory conclusion.
In regard to employment, foreign trade, the integrating effect of consumer policy and environmental policy, the Irish presidency of the Council has produced outstanding proposals. We should ask the Dublin summit to give the Netherlands presidency of the Council a special mandate to simplify the Treaties. The Irish presidency of the Council has produced a good structural basis for the further negotiations. I would like to thank Noel Dorr for chairing the Group of Representatives in such an excellent, professional and humane manner. I hope we can continue to work on this basis in order to obtain what is best for the Union.
Mr President, firstly I would like to thank the President-in-Office and the President of the Commission for the contributions they have made here today. I wish to offer my very sincere thanks to the presidency for the draft document for the IGC which is an excellent document. It will be a solid and worthwhile base for continuing discussions in the IGC to conclude at Amsterdam.
The summit in Dublin this weekend must address the key issues confronting the Union at the present time and set down guidelines for the work of the institutions on these issues for 1997. First and foremost it must restate the commitments to establish a single currency in 1999 and the advantages which this currency will bring to most of Europe's citizens.
This year has seen strong progress by the opponents of a single currency who have succeeded in raising serious concerns about the effects of a single currency in many people's minds. The heads of state and government must first of all allay the fears which have been raised and in this regard the efforts to develop a stability pact are welcome. I hope that such a pact will reassure those who are concerned about the effects of a single currency on their jobs and businesses and on their savings. European leaders must accept that it is perfectly reasonable for people to be concerned about the possible impact which the abolition of the currency in their pockets and its replacement by an unknown and so far non-existent euro will have on their personal circumstances.
These concerns should be comprehensively addressed in 1997 because there will not be any single currency unless it has popular support in all of those countries whose governments now aspire to join the euro-zone from day one. Governments must remember the message from the debate on the ratification of the Maastricht Treaty, which is that the general public, acting through the ballot box, are the ultimate decision-makers on the pace and extent of European integration in all policy areas, including monetary policy.
The electorate in nearly all European countries are increasingly concerned about personal safety and security and much of the crime that we read about is associated, correctly in my view, with the use of illegal drugs. The trade in these drugs is multinational in nature, as is the laundering of the vast sums of money involved in this trade yet the response of the multinational organization best placed to tackle this problem, the European Union, is seen to be virtually non-existent.
The Maastricht Treaty allowed for the creation of Europol as an intelligence-gathering agency on the illegal drugs trade. This agency must be equipped with the resources to undertake this task. The IGC is putting forward proposals to eliminate controls at the Union's internal borders. If this is to happen then it must be accompanied by a commitment to increase the resources available to secure the external borders against the activities of the drug smugglers. The Union must orientate its activities to initiatives such as this if it is to respond to the needs and issues of concern to its citizens.
The creation of a single European market has largely removed the restrictions on the free movement of capital, goods and services throughout the Union. However, as far as the free movement of people is concerned, there has been little or no real progress to date in removing border restrictions.
Mr President, ladies and gentlemen, the Minister Mr Hervé de Charrette has spoken of the mediocrity of the Irish draft. I think the minister should set his own house in order: the Franco-German document, for its part, is hardly conspicuous for its ambition.
In particular, everybody can see the complete lack of any response to the expectations of society, especially as regards employment and social cohesion. Thus, the French statements about the European social model and about the defence of public service appear simply to be empty boasts.
In fact, the Irish presidency has done what it could within impossible terms of reference. The Intergovernmental Conference is meaningless because it is not exploring the objectives of society or the objectives which would create an ambition for Europe in the world. And the Conference is meaningless because governments hold on to their positions of power, barricade themselves behind their privileged positions of power and mean to continue managing Europe without its citizens. Institutional reforms are then given what amounts to a facelift with simple procedural modifications and rearrangements of the prerogatives of power.
Making closer contact with citizens means responding to the problems of employment, security and solidarity. We have an insignificant chapter on employment when we need policies for lasting development and a common economic power in the European Union. For its part, security should be communitized and I approve of what the Irish text says about this. But for communitization to be as strong as possible, we must put fundamental rights, both civil and social, in the forefront within a framework of freedom of movement.
Lastly, cohesion: monetary union with a hard core is dividing the European peoples. There is a risk of enhanced cooperation being introduced with the same outcome. We want Spain and Italy in the European Monetary Union and enhanced cooperation must be cooperation between those who wish to advance along the path of progress for society and for civilization, without being hindered by enthusiasts for the most aggressive competition who are contemptuous of solidarity.
Ladies and gentlemen, I want to talk about Serbia, which is indeed also included in the terms of reference of this debate. I believe that the European Union - both the Commission and the Council and Parliament - can and must play a key role in the democratization of Serbia. We must make it clear to the opposition and the government in Serbia that a process of democratization, which must be linked to reconciliation both with Bosnia and with Kosovo, offers the only chance of concluding association agreements with the European Union.
We must totally convince Belgrade of the value of the European ideal. There can be no democratic future for Serbia without reconciliation with Bosnia and Croatia, without democratic civil structures and without rights for all the minorities in Serbia. Once the opposition and the government realise that, this region will have a future that is marked not by war and hatred but by cooperation and mutual respect. To that end it is important to speak out clearly in Dublin, to avoid any misunderstandings in this region on which the war has left such a heavy mark.
So I hope that at its Dublin meeting the European Council will come up with some better ideas for the revision of the Maastricht Treaty than what we have been offered so far.
Mr President, in this, my twenty-first year as a Member of the European Parliament, I detect a very strong mood of optimism. That is fairly new and I think we owe it a lot to the Irish presidency. If ever anyone personified the philosophy of 'small is beautiful' it must be the Irish presidency.
Here we have the tiger economy of Europe with an enormous growth rate so it is rather appropriate, as we are engaging in the EMU discussion, that it should be Ireland that has been leading us for six months. There is a tremendous negative attitude in the United Kingdom, the state to which I reluctantly belong. It is growing, it is dangerous and it is not usually based on reason. On EMU the pessimists talk about the loss of jobs, without ever explaining what jobs will be lost. I suggest jobs will be gained.
We congratulate Mr Spring for his foreign policy efforts, for putting employment into the Treaty and for the unique openness of this document, so that the whole of Europe knows where we are going from here.
Mr President, after four weeks of popular demonstrations, marches, sit-ins and strikes by students and workers, four weeks of unrest and protest by an entire country, with the streets and squares seething with people of all conditions and ages, it is as if a spectre is hovering restlessly over the whole of Serbia - the spectre of communism, which seems to have vanished for ever if we are to believe the press and television news that we have the pleasure, or displeasure, of reading and hearing, at least in Italy.
Supposedly, these powerful mass demonstrations originated solely from the cancellation of the results of the local authority elections, and the Serbian people have taken to the streets solely in order to have those results reinstated. And our own Foreign Ministers, the Heads of State, the leaders of the centre and left parties, when they talk about the Serbian situation will use any word, any term, any turn of phrase, any analogy to avoid uttering one particular word, that word, one term, that term, one definition, that definition, which would make things clearer and more obvious to all. That little word that they cannot bring themselves to pronounce, because apparently they become tongue-tied and dry-mouthed when they try to bring it to their lips, well, I shall reveal what it is, and I trust that all the world's hypocrites and pedants are not going to hold it against me: the word is communism.
Honourable Members, Commissioner, Mr President-in-Office of the Council, are we or are we not going to say that the Serbs are protesting against the communist regime, that their burning desire is to see the communist Milosevic sent packing, that their hope is to see the most fundamental freedoms, freedoms violated by the communist government, becoming the heritage of the entire Serb people? Or perhaps you think it undignified to attack an ideology which has been discredited by those same historical processes which, according to the utopian scientific theories of Marxism, should have standardized and collectivized the whole world?
We of Alleanza Nazionale believe that we should call a spade a spade, to avoid confusion and misunderstanding and to show the younger generations that the word 'liberty' is irreconcilable with the communist idealogy, because of its totalitarian nature and its repression of any individuality which does not fit and cannot be made to fit. That said, it is important that the European Union should send a clear, unequivocal message to the communist regime in Belgrade, a message as clear as those it once sent to the apartheid government in South Africa or to the dictatorship in Chile: all trade relations will be broken off until such time as the sacrosanct rights of opposition are recognized and the fundamental democratic freedoms reinstated.
Mr President, I wish to thank President Santer for his speech here today, and also Mr Mitchell and Mr Spring.
I have seen at first hand the good and sound work that the Irish presidency has put in and I wish to join with those other speakers who have congratulated the Irish presidency - and rightly so - on the hard work which has resulted in the draft Treaty before us now, a Treaty which has been produced on time. There is a lot in it that I can certainly agree with, and I know the difficulties the framers had, especially in dealing with the obstructionist policy of the current government of one Member State.
However, there are areas in the document which I am a bit worried about. I am delighted to see the inclusion of an employment chapter in the draft but I am very disappointed that the chapter only talks about a high level of employment: it does not talk about full employment and that, to me, is very significant. It seems that the concept of full employment, work or employment opportunities available to all who want to work, must remain at the heart of European policy.
Indeed, in its recent report on global employment trends, the International Labour Organization said that full employment is still an attainable goal, so I do not know why that wording is not used in the draft Treaty.
In Ireland we have seen the benefits flowing from adherence to the Maastricht criteria in terms of our public sector finances. A similar set of criteria on employment policy can only be good for Ireland and for Europe. We must work to ensure that the employment chapter in the Treaty has real teeth and actually delivers results.
I would also like to know - maybe the Minister can help us on this in summing up - why certain governments were so reluctant to step up European cooperation in the fight against organized crime and drugs. Do they not realize that this is a struggle we can only win together? Can we afford to wait and let drugs and crime wreak havoc on the fabric of European society?
I am also uneasy about scant references throughout the document to poverty and social exclusion. I could only find one reference, on page 46 of Chapter 5, to social exclusion. I appreciate that there must be, and there is, a good emphasis in the document on security and safety of the citizen, but we also need sound social policies at European level to alleviate the misery of the everyday life of many of our citizens.
John Cushnahan spoke about Bismarck. Well I can quote a great contemporary leader who says: ' We must not only be tough on crime but tough on the causes of crime.' So let us hope that in the final draft - which is being handed over now to the Dutch presidency - the message from Dublin will be, as Mr Santer has indicated that it should be: the fight against unemployment, social deprivation and poverty must continue, and the final Treaty must have that as its priority.
Mr President, ladies and gentlemen, I will only be speaking on the subject of Serbia. My colleagues have already said all there is to say on the other subject. We are currently seeing a sought-after partner of all the Western governments shamelessly presuming the right to annul election results that do not suit him. Even the Serbian judges administer justice according to the wishes of Mr Milosevi&#x010D;. This manipulation makes it clear to every last one of us that Serbia is not a constitutional state. The gagging of the media and the defamation of the peaceful demonstrators are further, manifest evidence of the communist despotism of this government. Serbia cannot remain the family business of Milosevi&#x010D; and Markovi&#x010D;.
Unlike the USA, the Council reacted very hesitantly. Why was it afraid to openly stand up for democracy and basic rights, although it is our flags that are flown during these demonstrations? Serbia is now paying the price for the fact that, unlike all the other successor states, it did not have to comply with the 1991 Badinter criteria in order to be recognized. Moreover, a solution to the Kosovo question should have been made a precondition. Of course Kosovo should also have been on the Dayton agenda. Negligence and sins of omission of this kind have disastrous consequences. The Yugoslav leaders are not showing the slightest inclination towards democratic reforms. The people in that country do not feel free, they feel they have been cheated of their basic rights. On my last visit to Belgrade in June many Serbs said to me: you are concerning yourself with the rights of Albanians in Kosovo. Do so. But we need help too. Who is helping us to exercise our basic rights? The three leaders of the Savetno opposition came to Brussels at the end of October at my invitation to meet the delegation for relations with south-eastern Europe.
Of course the political ideas and the statements made by Mr Draskovic and Mr Djindji in recent years merely reflected greater Serbian and nationalistic ambitions. They still approved of Karadzic when Milosevi dropped him as a result of Western pressure. The alliance with the only genuinely democratic force in Serbia, Vesnapesi's party, offers some hope, however, that the opposition wants democratic progress. That is why it is up to us, and in particular to Serbia's Western partners, to condemn Milosevi's undemocratic conduct and to show solidarity with the peaceful demonstrators from the opposition. Given that the opposition alliance is fragile, outside support for its aims might convince the population that a change of government could mean a step towards more democracy.
We expect the Serbian leadership, government and opposition to find a rapid solution to the Kosovo question, failing which there can be no peace in the region. The democracy that needs to be established in Bosnia also depends on democratic conditions prevailing in Belgrade.
I call upon the Council to pursue these European goals more emphatically and uncompromisingly and finally to give a signal that it is doing so in Dublin!
Mr President, the European Council in Dublin is beginning in a climate of high hopes for the future of the European Union.
We have only just received the draft of the Treaty on European Union presented by the Irish presidency, and already the various foreign ministries are taking action to go further, to take the very necessary additional step that will enable the Dublin Council to produce specific, efficient results that are essential in the interests of European integration.
We concur, indeed, with the conclusions of last Monday's Franco-German summit which, in the joint communique issued, once again evinced those states' determination to provide a critical stimulus to the proceedings of the European Council.
The matters being dealt with are still very numerous and fundamental, but I should like to remind the House that what is necessary is to concentrate on the institutional reforms and on internal and external security. But not to the exclusion of other matters: the Council must show that it is at last capable of taking the necessary decisions to provide a new stimulus to the creation of social, political and economic conditions that will bring the Union closer to its citizens, for a great many of whom the crucial issue to be resolved is the running sore of unemployment.
Although it is true that the strengthening of the present weak state of integration cannot and must not be obstructed, it is equally true that, by substantially improving the efficacy of the decision-making process, we shall be able to present the public with a Union which is more dynamic and more consistent in its operation.
We would also emphasize the need to adopt as soon as possible the necessary legislative provisions for the issuing of the euro, and regulations which will guarantee economic convergence and monetary stability within the area of the single currency, thus enabling the European Union to pursue a coherent and comprehensive economic policy.
Mr President, Dublin can and must be the keystone of the definitive European structure of the twenty-first century. And then the grand design of the final years of this century - the single currency and cooperation between our united peoples that was so dear to Jean Monnet - can finally become a reality. In order for that to come about, it is necessary for all of us to take that further step I mentioned earlier, which will finally give the European Union its solid base.
Mr President, why Dublin, given that Nuremburg had already taken place? To have a smiling portrait of 16 or 17, including the President of the European Parliament? Why bother with the report by a tiny President when we had a letter written by two huge, dynamic presidents? Why bother with ministers, diplomacy, cooperation, if Mr CFSP can do everything singlehanded? Why invent new acronyms when NATO can thrive? Why tackle the causes if a common legal area and a Europol with teeth can see to the effects? Why so much hot air about labels, pacts, stability, greater or less flexibility of criteria and sanctions, while ignoring reality, social issues, unemployment, life - not single currencies and central banks? Why waste a whole minute, Mr President, when 51 seconds are enough to put questions that could take hours to comment on and discuss?
Mr President, at this moment of the emergence of a draft Treaty on the IGC, are we to find once again that, contrary to assurances we have heard this morning on citizenship and democracy, a review of the Euratom Treaty has been neglected? The Euratom Treaty is one of the founding Treaties of the Union, along with the Treaty of Rome. The failure to update and review it, to protect people from the effects of radiation rather than to promote nuclear power, is extraordinary.
We have heard from admirers of Jean Monnet this morning - I am also an admirer of Jean Monnet. His biographer has said in regard to the Euratom Treaty that he thought that nuclear power had a great future and no past, and neither assertion was true. However, amendments to the Euratom Treaty have been tabled for this process and, in regard to the IGC, will the Council meeting in Dublin make a statement on nuclear safety in response to widespread public concern? Specifically, have amendments to the Euratom Treaty, which would provide vigorous scrutiny of the safety of nuclear facilities, been agreed? The Euratom Treaty makes no provision for the setting or enforcement of safety standards relating to the operation of nuclear installations. Have provisions in respect of nuclear installations which affect the territory of another Member State, particularly in regard to any cumulative effect of hazards to the health and environment of neighbouring populations, been agreed? Will the Council state specifically that existing nuclear reactors which do not meet standards will be closed?
Mr President, unfortunately one minute is not long enough to congratulate the Irish presidency, which I would, however, have liked to do. The intensive efforts of the Member States to fulfil the Maastricht criteria are currently leading to a massive rise in unemployment and undermining social standards. This situation is compounded by the fact that the citizens are quite inadequately informed on the question of the introduction of the euro because the information campaign so far on the introduction of a single currency has been conducted in a remarkably one-sided manner.
Until now the social and employment policy consequences have in fact been concealed, whether deliberately or not. The massive effect the introduction of the euro will have on all aspects of the life of the citizens of Europe actually requires that the people of the Member States are given a chance to participate in the decision. In that respect it seems essential in terms of democratic policy to ask the people of the Member States their opinion on the introduction of monetary union by holding referenda. If monetary union is introduced against the will of the people it is certainly doomed to failure!
Mr President, when our Minister for Foreign Affairs presented his plans for the Dutch presidency a few weeks ago we were very disappointed. With due respect for modesty and realism we believed that the Dutch presidency was hardly being ambitious. But now that we have seen the basis for the Dublin Summit we can appreciate the Dutch position somewhat better. For the situation is that what is passed on from the outgoing presidency determines to a very large degree what can be achieved in the following six months, and what is being passed on to the Netherlands is alas very meagre. The Irish presidency cannot be held responsible for at the end of the day it is the will of all governments together that determines the outcome. We make our assessment in the light of the Martin/Bourlanges and the Dury/Maij-Weggen reports, and our conclusion is that there is a yawning gap between Parliament's desiderata and the Union's achievements to date. To be more specific I shall mention just a few relevant points: specific results in the field of employment and social policy. It is not sufficient simply to declare that these matters are important. We must see the instruments being used to achieve the ends. The EMU makes extra action necessary in the field of employment. That is the inescapable conclusion we must draw.
And then the third pillar, cooperation in the field of justice and interior affairs. There we have not been inactive. But Parliament's desire to have a say in affairs is apparently falling on deaf ears. They are continuing with the intergovernmental cooperation which we have on more than one occasion characterised as undemocratic, a kind of intermediate pillar which as Mr Brok has already said is unacceptable. But it is not just there. We were promised a revision of the decision-making procedure and we have not got that; and far less have we seen any role that the European Parliament is to play in that decision-making. That does not mean to say that we in any way denigrate what the Irish presidency has achieved through sheer hard work. It is extremely important that human rights and equal treatment appear to be included in the new Treaty. It is our duty to see that the citizens' Europe is given flesh and bones. It is our role, Mr President, to ensure that the Dutch presidency is inspired by the achievements to date and that we narrow the gap between what we in this House want and what the Council seems prepared to do.
Mr President, at the beginning of the Irish presidency of this conference I want to express my great respect and say that Austria, which will be assuming the presidency in the second half of 1998, can only learn from the way Ireland has mastered this difficult task. I hope we will be able to work as efficiently as the Irish Republic has done.
The European Union has set itself ambitious aims: a common currency, a common foreign policy, a common house with room for more tenants that is as burglar-proof as possible and co-decision by the tenants. The latter is also urgently necessary, for the European Union will only be able to achieve its aims if the citizens are adequately involved in the decision-making, with the help of the European Parliament as also of the national parliaments, on a basis of subsidiarity. I, like Austria as a whole, would urge that a protocol to the Treaty, concerning the implementation of the principle of subsidiarity and strengthening the Committee of the Regions, is adopted in Dublin.
We also support all the efforts to strengthen internal and external security. Austria, which has a long external EU border to protect, is particularly aware of the importance of Europol and Schengen and calls for a common approach to asylum and immigration policy.
We also consider it most important for the CFSP to take shape and for majority decisions to be possible in the non-military area. The lack of a common foreign and security policy has had particularly adverse effects in former Yugoslavia. So I think it is urgently necessary for the European Parliament to raise its voice in order to strengthen the democratic opposition in Serbia. I also endorse the Austrian suggestion that an appropriate stance be adopted on this matter at the Dublin conference. For only if the democratic structures in former Yugoslavia are safeguarded can the fragile Dayton peace accord survive.
I wish to thank the Presidents of both Council and the Commission. I welcome much of what has been said, including the confidence pact. At last we are seeing some action in the Great Lakes and a nudge to the Dutch presidency on sovereignty. But what I find lacking is specific action on security and a policy on drugs. If we agree that something must be done to stamp out crime and drug trafficking, then we expect specific action from the Dublin Summit. And finally, traffic in Europe has recently come to a standstill because of industrial action in France, Denmark and Greece. What is the Commission and Council going to do to guarantee the principle of free movement? The Dublin Summit must show that the Union is concerned about the everyday life of its citizens, and about the Serbian demands for democracy, as so passionately argued by Mr Cohn Bendit and Mrs Pack. Thank you, Mr President, for the Irish contribution to a solid basis for a possible Treaty of Amsterdam.
Mr President, despite the fact that the question of institutional power has not yet been discussed by the Intergovernmental Conference, the text of the draft treaty from the presidency shows that there is a desire to transfer more power, on very critical issues, from the Member States to the EU. The proposal means more joint policing, immigration policy and border controls. There will be more about a common foreign policy and the ultimate goal, a joint defence policy, is firmly placed in the draft. The proposals change the conditions of membership in such an unacceptable way that it is only natural that such extensive proposals should be decided by national referenda.
On the environmental front, the proposal is disappointing. There has been no progress with regard to the rights of Member States to keep or introduce stricter environmental requirements for products.
The proposed article on openness is a small step forward. There will still be no public meetings of the Council and each institution can draw up its own rules on access to documents. This is unacceptable.
With regard to employment, the proposed committee and its recommendations will have very little weight against the iron wall of convergence policies which are currently raising the levels of unemployment in the European Union.
Mr President, the outline treaty presented in Dublin and the joint Franco-German letter both evade the true problems and only drive the IGC ever further along the federalist path, which solves nothing and is unwanted by citizens.
Firstly, these texts once again avoid mentioning the flexibility necessary for enlargement, because they are frightened of calling institutional unity into question. They avoid mentioning the single currency, when the question of additional institutional arrangements is being debated at length every day in the newspapers. It is true that the questions of security and the third pillar are tackled, but with the aim, particularly perverse in the present circumstances, of completely abolishing all internal frontier controls.
Above all, however, these texts in their various ways show a desire to organize a veritable programme of euthanasia for national parliaments. Euthanasia by extending qualified majority voting in the Council, thus removing any power from the national parliaments of minority countries. Euthanasia by the transfer of intergovernmental jurisdiction to the first pillar, thus considerably reducing the powers of national parliaments on very sensitive subjects. Euthanasia, finally, by removing the need for certain trade agreements to be ratified by national parliaments. In exchange, they are given only laughable bits and pieces. I assume that they will remember this when, Mr President-in-Office of the Council, you present them with the treaty to be ratified.
Mr President, I should first like to pay tribute to the Irish presidency for the work it has accomplished within the Intergovernmental Conference.
The text it proposes to the Dublin European Council clears the ground as regards the questions raised, the positions held and the available options. The Irish draft will also enable some progress to be made in areas which have not been tackled so far. As Parliament wanted, it provides a chapter on employment and it mentions the need to combat social exclusion. It recommends recognizing the international legal status of the Union, which will enable the Treaty to be simplified, and it also marks the desire to communitize the third pillar. The protection of fundamental rights is affirmed and a penalty clause for violation of these rights is very rightly provided.
However, in spite of the efforts of the presidency - who cannot be held responsible - the Conference is marking time. There has so far been no strong political impetus and we should be aware, in this Parliament, that the work of the Intergovernmental Conference is not equal to what is at stake. This is due in the first place to a problem of method. Negotiation will not move forward as long as Foreign Ministers refuse to become personally involved. Time is needed in order to settle difficult questions and advance the negotiations. A round table discussion lasting two and a half hours, like that which took place at last Friday's conclave, gives each speaker only eight minutes and does not allow any true debate. It will be objected that nothing can be settled before the British general election. True, but nothing prevents other governments from progressing in the meantime. The truth is that the British Government serves as a pretext for the inertia of other governments and that the British Government has nothing to block because nothing is moving forward.
I now come to the fundamental questions. Chancellor Kohl and President Chirac felt obliged to take some initiative in this major debate on the future of the European Union. They did so, and it was a good thing they did. Their joint letter, addressed to the Irish presidency, has praiseworthy intentions. But, alas, the ambition of the Franco-German letter is inadequate given the issues at stake. It sets out objectives and intentions but is very vague about the institutional means to achieve them. Affirming the wish to make progress in the area of a common foreign and security policy and in that of police and judicial cooperation is a good thing. But it is very regrettable that institutional reform is only outlined, still very vaguely, and that the other main lines of the Intergovernmental Conference are not tackled at all. Thus, there is nothing, not a word, on employment or on the major issue of the coordination of economic policies to produce more growth in Europe and thus to provide a more solid base for national employment policies.
The Chirac-Kohl letter expresses a wish to extend majority voting and co-decision for the European Parliament. But no details are given about the field of application of these two reforms and, in particular, the greatest vagueness is maintained over the co-decision procedure for the European Parliament.
Moreover, we are treated to the idea of a committee of national parliaments and the European Parliament, but without specifying the role such a committee would have vis-à-vis COSAC and even less what its jurisdiction would be. Would this committee interfere in the democratic control of the Union - in our view a very bad thing - or not? We are told nothing about this.
In short, the letter does not appear to us to get the Conference out of the rut on the eve of the Dublin summit. Even though it is always a good thing when the Heads of State and Government, at their level, take over the work of the Conference, the expectations that citizens place on Europe will once again be disappointed. I fear that progress is still very slow and that the Fifteen will have to be content to take note of the work done so far and of the presidency's report.
The Dutch presidency will therefore take over the work in January without a real political mandate and it is very difficult today to see how it will succeed in injecting some momentum into the negotiations and moving them forward. Of course, if no conclusion is reached in Amsterdam, it will not be a disaster. It would be better to take a few extra weeks or months to reach a conclusion. But if the negotiations do not get off the ground during the Dutch presidency, there is a risk that there will be a final agreement on a minimum draft treaty. You know how serious this would be, for it is believed naïvely that the single currency on its own will succeed in reflating the European economy: I think this is wrong. I think that, if we do not succeed in reducing the gap between the single currency and the two other great issues, namely the fight against unemployment and the political progress of the Intergovernmental Conference, that if - let us not deceive ourselves - the Conference ends up with a minimum result, that if we do not progress sufficiently towards political integration, the success of the single currency itself may be compromised.
And I should like to repeat here what I have always said: if we are content with a minimum compromise at the end of this Conference, because we consider ourselves pressed for time, because negotiation has not got off the ground, then I believe that with enlargement we shall end up collapsing into a free trade area, into a Europe precisely of the sort that its citizens do not want.
Mr President, I should like to take this opportunity of putting a very specific question to the President of the European Commission. At the beginning of this term of office we agreed on a code of behaviour between the European Parliament and the Commission. That was essential for good cooperation. In the last few days the President of the Commission and the Conference of Presidents of the European Parliament have met on the financing of the MEDA programme. My question is as follows: does the Commission intend to respect and apply totally the letter and the spirit of the European Parliament's resolution of 19 September 1996 on the political situation in Turkey?
Mr President, we offer our warmest thanks to the Irish presidency for the efforts it has made in a very difficult situation.
Many positive points have already been made, but we must be honest and say that the overall result confronting us today is still not satisfactory. This is naturally a cause for concern, after nearly a year's work by the Intergovernmental Conference. One has the impression - as Mrs Guigou said a few moments ago - that the IGC may incline to a minimal reform, pending the arrival of monetary union. I think the real political question is this: will the Intergovernmental Conference succeed in forming a political counterweight to monetary union?
European integration is an irreversible fact. The real problem is to prevent a further move to de facto integration, where monetary sovereignty will for practical purposes be in the hands of the Central Bank. That is the real problem.
Monetary union represents the greatest transfer of political sovereignty since the Community was founded. The risk is that this transfer will be a transfer from the nation States to bodies which are not democratically and politically accountable. In that case, democracy in Europe would diminish rather than increasing.
The problem we need to confront, therefore, is whether the draft Treaty does or does not give the impression of representing a convincing move in that direction. Our doubts focus mainly on the weakness of political citizenship, although we have of course welcomed the penalties for human rights violations and the attention paid to the idea of an area of security and freedom. What strikes us above all, though, is that the debate on the Institutions is still lagging so far behind: the text says virtually nothing about this except that it will arrive in due course. But how will it arrive, and when, and in what form?
Restoring the institutional balance is an absolute necessity for a new democratization, because the reforming of the Institutions also means, of course, the construction of political union and the restoration of the balance between the Union's Institutions, enhancing the supervisory and legislative role of the European Parliament.
Finally, there is flexibility, a really central subject. We all know that what Europe will become depends on how flexibility is interpreted. I believe there are no doubts on this point, and it is important that the document should address it. This is surely a critical point, as indeed was demonstrated by the recent Franco-German document. But we need to be aware that if flexibility is to be constitutional flexibility, a rule and not an exception, there will be a risk of disruption in the material constitution of Europe.
These are the growing problems, and, while thanking the presidency again for its efforts, we cannot help being concerned at the way the situation is developing.
Mr President, ladies and gentlemen, the summit in Dublin on Friday and Saturday is coming at a very difficult time for the European Union both politically and psychologically. That is why we need to send out a signal of confidence in Dublin. The heads of state and government must instil optimism and confidence in the citizens of the European Union again, especially in two areas. First, Dublin must send out a clear signal that the European Union wants radical reforms. We need majority decisions in the Council. That is the precondition for the politically, economically and morally necessary enlargement of the European Union. In that respect, the letter from Chancellor Kohl and President Chirac is most encouraging. The second condition is that as a preparatory step the heads of state and government must send out a clear signal on Thursday through their finance ministers that they intend to introduce a stable European currency on 1 January 1999 so that Europe can hold its own in an increasingly global world economy. If it can send out these two signals, the Dublin summit will be a success!
Mr President, although the European Union will in a few years' time have a common currency, a single monetary policy and a supranational central bank, the converse is that fiscal policy, and in particular the tax component, will certainly be much less coordinated and, probably, to a large extent still inconsistent. This will create very serious problems: an imbalance in political terms and as regards the balance of power between monetary policy and fiscal policy, as indeed other Members have already emphasized; threats to the success of the single currency and the smooth functioning of the internal market; the continuance of situations of unfair fiscal competition, with adverse effects on the movement of goods, services and production factors; and adverse effects on employment, since the focus of the tax burden is tending to shift away from mobile factors - capital - to less mobile factors such as labour.
We can therefore fully endorse the recent efforts and new approaches by the Commission where tax matters are concerned. I speak for my Group when I say that we must call firmly upon the Council to support it and, in particular, to declare its own explicit support for this line, and to encourage and promote the efforts of the group of senior representatives of the Finance Ministers in their global examination of taxation policies, including the way they relate to other Community policies.
Even though the immediate aim is to guarantee the smooth functioning of the internal market - an indispensable prerequisite for the success of the single currency - and to reduce the adverse effects of unfair tax competition by introducing new instruments of coordination such as, for example, a code of conduct, it would seem that the time has come to make a real move towards abolishing the principle of unanimity in tax matters in favour of less cumbersome decision-taking arrangements.
Mr President, there is no doubt at all that the Netherlands will be looking at the Dublin Summit from the point of view of the IGC and of the joint action on trade and drug trafficking. On the subject of the IGC I would like to express my appreciation of the Irish presidency's action on this subject. The fact that we are looking at the first draft of a new treaty is, to my mind, proof of good work. The fact that it gives rise to certain criticisms has nothing to do with the work of the Irish presidency but more because certain countries were still unwilling to go along with Irish intentions on certain points.
The first part, citizens' rights, is a very good part in my view. I particularly like the article on non-discrimination which I think is also a good start to the European Year Against Racism. I offer my congratulations. I also like the proposals in the field of openness and transparency. One point which has not been taken up is the transparency of the Council. I think that publishing explanations of vote and results of voting is not sufficient here.
The reform of the institutions is a more serious business. Very few proposals have been produced on that matter and I totally agree with Mr Brok that they have turned a deaf ear to Parliament's requests. We are also concerned about the internal security pillar which might well be put on a Community footing but at the same time stays within the intergovernmental remit as far as decision-making is concerned. That is fraught with dangers. And on the subject of foreign policy much remains to be done.
And then the joint action on drugs. I want to say most emphatically that we Christian Democrats, including the Dutch Christian Democrats, consider the present paper a good one and that it is not true that the whole of our country wants to see it burned. There is increasing concern in the Netherlands about the liberal policy of the current government on drug tolerance. I sincerely hope that the Dublin summit will agree on a joint action and that it will in particular come up with a European policy on combatting drugs. What is what we are all waiting for, including those of us in the Netherlands.
Mr President, we are currently seeing Europe forced to continue its endeavours regarding the European structure amid the complex but ordered work being carried on by the institutions. This has been demonstrated by the Council's report.
However, at the same time, we are living through an ongoing campaign, which is sensationalist in character, in which the media only highlight failures, anecdotes and negative aspects. It is my belief that all the institutions must react against this. Clear messages have to be sent out.
Public opinion must be very clear about the fact that all those proposals which are aimed at furthering integration are marks of progress and advance, whilst all those aimed at simple cooperation lead solely to inefficiency and stagnation.
In this field, also, I feel we have to react against certain proposals which have a tendency to misrepresent the institutional model. And, amongst these, it must be vigorously placed on record here that this House will always oppose the Commission's losing its absolute and total power of initiative. This is one of the foundations of our institutions. Likewise, any misrepresentation of the respective functions of the European Parliament and of the national parliaments will project a negative image.
And the third element I would like to highlight, Mr President, is the fact that recently - I would say over the last few years rather than the last few days - the European Council, which has an extremely important role to play, is attempting, in a way, to diminish and override the role of the Council of Ministers. It seems to me that this is a further negative signal against which this House must react.
Mr President, the Irish presidency has made a strong impression in the area of justice and this is important. Reality is hard and threatening. International crime has a turnover of billions. People are exploited, they become dependent on narcotics. Children are sexually exploited. Refugees are treated as goods to be traded. Now that crime has stepped into the international arena and knows no frontiers, politics must take the same step. We have a responsibility to create legal instruments which can deal with this international crime affecting individuals in their everyday lives, often very tragically.
Who will accept responsibility if current political deadlocks within the European legal cooperation are allowed to continue and organised crime is allowed to reap new harvests? The Irish presidency has made strenuous efforts in the fight against the traffic in narcotics and against crime. This deserves applause. It would be more sensible if the resolution, like the PPE resolution, had a Third Pillar heading and contained more than just one point in support of this fight. Just 1 point out of 28 is a feeble effort. The balance is wrong, although this is made up for by the fact that this one point is more far reaching than the others. At least let this be a good omen that internal security will be one of the success stories from the IGC.
I regret that the resolution, which strives for more effective legal instruments to safeguard the security of our people and increased transparency and democratic control has not been more greatly influenced by the PPE proposal on the fight against crime. Responsibility now rests with the governments of the Member States.
Welcome
Before briefly giving the floor to the Council and the Commission, I have the pleasure of welcoming a delegation from the Kingdom of Nepal, in the gallery, led by His Excellency Mr Ram Chandra Poudel, President of the Chamber of Representatives. This delegation is honouring us with its visit on the occasion of the fourth interparliamentary meeting with the relevant European Parliament delegation.
The European Union has excellent relations with Nepal and our contacts at parliamentary level demonstrate our shared willingness to cooperate in many sectors. I sincerely hope that this fourth meeting will mark a new stage in the necessary rapprochement between our countries and peoples and I wish this delegation every success in its work and an excellent stay in Strasbourg.
European Council on 13/14 December in Dublin
and the situation in Serbia (continuation)
I will be very brief in responding to the debate. First of all may I thank Members for their contributions and their kind comments on the work of the Irish presidency.
In particular, in relation to the Intergovernmental Conference, I would like to reiterate that the Intergovernmental Conference can only go as far as the 15 Member States agree that it should go. But I believe that we must be ambitious. Unfortunately we do not start, as our US colleagues started, with a blank page in writing this constitution. We have to bear in mind in being ambitious that whatever happens has to be ratified in the 15 Member States, in some cases by national parliaments, in other cases by referendum. So we must take into account the reality of the situation. But as the author of the Irish presidency report, Mr Noel Dorr said, this report is aimed at the upper end of realism and, I believe, is an ambitious one.
The European Union, in my view, is all about peace and stability and the prosperity that comes from that peace and stability by building interdependence. The Intergovernmental Conference establishes how we conduct this interdependence in the future. The cooperation that has come from that interdependence has allowed unprecedented material benefits to accrue to the Member States of the Union. But if we are serious about peace and stability in the Union then we must also ensure that that same concept applies within the Member States, within the rural areas, within the urban areas of the Union. I agree with those Members here today who raised the question of social exclusion and unemployment. I do not accept that we are doing everything to combat unemployment. We can do more and we can reach higher levels of employment.
I would like in particular to mention the Irish programme for local development. It is the only one with which I am familiar. I am sure in each of the Member States there are examples from which each of us could benefit by having perhaps some European cooperation. But the local development plan in Ireland, which we debated recently as a conference addressed by President Santer and the Taoiseach, Mr Bruton, to show how committed we are to this concept, looks at underlying causes of unemployment as a whole by trying to introduce supplementary education - particularly in the area of long-term unemployment.
Who become the long-term unemployed? It is people who leave school without skills. They cannot take on a trade, they cannot take on a profession, they cannot go on to university. Supplementary education to assist in a targeted way people living in communities suffering long-term unemployment, supplementary training for those people, finance for one-to-five person job creation enterprises in those areas, estate management - because of people's living conditions, often in highrise local-authority flat complexes - and environmental improvement: it is like five fingers fitting in a glove.
If we take this integrated approach to tackling the causes of disadvantage, we can impact on long-term unemployment. I believe it is important, particularly for those of us in this House, whether we are Socialists, Christian Democrats, or whatever our political beliefs, who believe in encouraging enterprise, but also social justice. I do not believe there is enough talk about social justice. We must encourage enterprise but we must also encourage and create a greater sense of social justice.
We are about creating more efficiency and more effective transparency in the Union and we are about ensuring that the Union relates more to the concerns of the citizen. How better to do that than by closer cooperation in the area of justice and home affairs? People are concerned about the drugs issue. People are concerned about the crime issue. It is not solely a concern of Member States. Crime does not stop at Member State boundaries. Indeed the source of the drugs problem lies in the countries where drugs are grown in large numbers, and some countries produce more illegal drugs for importation into our Member States than all their legal products added together.
Employment is an issue which is of the greatest concern. When I was a boy - perhaps it is not fashionable now to talk about the devil - my mother said to me: ' The devil finds work for idle hands' . Are we in any way being realistic when we worry about crime and we worry about the drugs problem? We have 18 million people unemployed.
(Applause) Unless we do something to tackle this problem, the problem of drugs is going to continue to be with us.
Crime and unemployment are not just matters for Member States. It is like saying in the United States, ' Well, it is only a matter for California, or, it is only a matter for New York' . It is also a federal problem. These issues are primarily matters for Member States but the European Union has a role to play in tackling these problems as well. We must achieve success in dealing with the concerns of the citizen on an EU basis. This is at the heart of the IGC.
Let us not only look at institutions and constitutions, let us look at the issues which our citizens are concerned about. That is what you are elected for; that is what I am elected for. I will count Dublin II a success if we make progress on all of these issues.
(Applause)
Mr President, I have no intention whatsoever of starting up the debate again, even though the benches are much more crowded now than they were just now when the President-inOffice of the Council made his report and presented the work of the Dublin European Council.
I shall confine myself to dealing with two issues concerning international relations, which will certainly also be discussed in Dublin by the Heads of State and Government and by the Foreign Ministers.
The first issue mentioned by several speakers just now relates to Serbia. The Commission - it goes without saying - is very concerned by the deterioration in the situation in Serbia following the annulment of the local election results in several large Serbian towns. In this context, the European Union should maintain pressure on the Serbian authorities to conform to fundamental democratic principles. Any improvement in bilateral relations between the European Union and this country seems to be ruled out as long as no just and democratic solution to the problem has been arrived at.
Under these circumstances, it is understood that the Commission will propose to Council preferential unilateral import arrangements for 1997 for the countries of the former Yugoslavia, excluding the Federal Republic of Yugoslavia.
I should also point out that the Commission is still very concerned at the absence of any real progress on the question of Kosovo. In spite of the agreement recently concluded between Belgrade and the Albanian authorities in Kosovo for the reinclusion of Albanian students in the educational system - an agreement which has so far not been implemented - we can detect no sign of any relaxation in the attitude of the Serbian authorities. Belgrade continues to insist on the fact that this is a purely internal problem and refuses any mediation whatsoever by international bodies.
Nor has the European Union received a favourable reply to its request for a presence in Kosovo, similar to that accorded to the USA this year. Kosovo nevertheless remains a central question and as long as the problem remains unresolved full normalization of bilateral relations between the European Union and the Federal Republic of Yugoslavia will be impossible.
That, ladies and gentlemen, is what I wished to say about Serbia.
Another question was raised by Mr Martens about the 19 September resolution on Turkey. In this connection, my short reply to Mr Martens is that the Commission feels itself to be clearly bound by the code of conduct we negotiated with Parliament. I personally adhere to it and all Commissioners are also committed to it.
The 19 September 1995 resolution on Turkey will be respected by the Commission both in the letter and the spirit. I am making this commitment before the House, in your presence. Henceforth, there should be no difference of opinion on the point of substance between your Parliament and the Commission's attitude.
Mr President, Mr Santer has just made a very important statement. I want to be absolutely clear about what he means because it will have an impact on the vote tomorrow on the budget. He knows it, that is why he has made it. I want to be clear for my Group as to what he means.
Can he say to us that what he has just said means categorically that if Members of this Parliament disagree with projects put forward by the Commission on Turkey, the Commission will withdraw those projects? 'Yes' or 'No' - that is what we need to know.
I reply to this point by making it very clear that, as I have stated previously, we are bound by a code of conduct negotiated and approved by your Parliament and the Commission. I am committed to this, just as the Commission is. Having said that, we remain within our sphere of competence, as I also said - and you were witness to it, Mrs Green - before the Conference of the Chairmen of Parliamentary Groups. I have only to repeat the commitment I gave to that Conference.
Mr President, I am very grateful to Mr Santer repeating what he said in the Conference of Presidents. He will also know that his fellow Commissioner, Mr Van den Broek, made it categorically clear he would not withdraw the proposals if this Parliament disagreed. That is why we need clarity and that is why I am asking for it from Mr Santer.
Mr President, I want to ask Mr Santer for further clarification. I really cannot understand from his reply what he means. The European Parliament decided at the last part-session that certain projects would be discussed. The letter states that if we do not reach agreement the Commission undertakes to withdraw these projects. Can you simply tell us now: is that the case or not? With the best will in the world I cannot understand what you mean.
Mr President, I would like to thank the President of the Commission for his specific declaration that the Commission intends to respect and apply the spirit and the letter of the resolution of 16 September 1996.
I shall reply very briefly. Although I say that there is no basic difference between the Commission and Parliament over the 19 September 1995 resolution on Turkey, it goes without saying that the Commission will not lay before you drafts that do not correspond to the letter and the spirit of that resolution. Even so, there must be a degree of trust between Parliament and the President of the Commission in this connection!
The debate is closed.
We shall now proceed to the vote.
Votes
Madam President, before passing to the vote, I should like in my capacity as rapporteur to make a few comments about certain amendments. Firstly, I ask for the rejection of the declaration of intended rejection of the common position of the Directive. I assume that everybody will agree with this.
Secondly, again as rapporteur, I support only Amendments Nos 1 to 10, in other words those adopted by the Committee on Research, Technological Development and Energy. As a result, I do not support any other amendments whatever my personal opinion may be about them. Lastly, I have to tell you that only three of the amendments adopted in committee were passed by a large majority: Amendments Nos 1, 5 and 10. I am telling you this so that all Members are clearly informed, since more of them are here today than during the debate yesterday evening.
May I finish by indicating to you, Madam President, that a number of amendments are inadmissible under the terms of Rule 72 of the Rules of Procedure. But, as they are put to the vote, I suggest that you simply intervene on this point if one or other of these amendments is actually adopted, so as not to create a pointless debate.
(The President declared the common position adopted (as amended) )
Madam President, I should not like the rejection of all the amendments to make the Assembly think that this is a defeat for Parliament or part of the House. I should like to point out that the common position is an excellent common position as it incorporates 80 % of Parliament's amendments. As rapporteur, therefore, I am myself extremely satisfied with the result. I should also point out that at the first reading the adoption was agreed with a majority that did not include the PPE Group.
Madam President, I agree with the rapporteur. Parliament was successful at the first reading. Many thanks!
Madam President, I would like to say that this is a historic moment for the development of the European Internal Market, since it opens up new and great perspectives for energy policy and for Europe's economy more generally. I would like to thank the European Parliament for approving the Council's common position on the internal electricity market. I consider this to be a very major and important success for our common effort, which has at last brought results after negotiations lasting many years.
This is also a major success for Parliament, granted that 80 % of the amendments it tabled at first reading have been incorporated in the common position. I also want particularly to thank the rapporteur Mr Desama for his prolonged and exceptionally successful work, and for his very great contributions throughout the negotiations. I also want to thank all the Members of the European Parliament who are members of the Committee on Energy, Research and Technology, for their great contribution during the debates on the common position. Let me also assure Parliament that the Commission took note of the messages from yesterday's debate, and that it will bear them in mind when implementing this Directive. I hope the Directive will now be adopted in its final form by the Council next week, so that it can come into force from the beginning of 1997.
From now on, Europe's electricity generation industry will have a very clear framework for its future commercial decisions. A new stage in the development of the electricity market is beginning today in Europe, and I believe that it will constitute a very important positive message for the internal natural gas market, which will be addressed in the coming months.
Madam President, I would like to correct my vote on Amendment No 14. I would like to vote in favour and not against. I believe there was a degree of confusion in the statement made and, although I understand that this will have no effect on the final result of the vote, I would like the Minutes to record the change in my vote.
Madam President, I feel the significance of the vote on Amendment No 14 was sufficiently clear, since our Group had requested a roll-call vote. I therefore very much regret that this error or omission occurred on the part of the Spanish Members representing the People's Party in connection with a subject which had such serious implications for the coal-mining sector in Spain.
Madam President, in the vote, you referred to Amendment No 11 and on our list of votes it was numbered 14. That is where the confusion lay. We understood that it was Amendment No 11 when, in actual fact, it was also 14. All the Spanish representatives of the Group of the European People's Party voted in favour of Amendment No 14, which you called 11, which is Mrs García Arias's amendment. If possible, please would you correct this.
There is perhaps a problem about the PSE voting list, but for my part my statement was very clear. I announced what amendment we were voting on very clearly.
Like Mr Galeote I would also like to change my vote because there was a mistake concerning Amendments Nos 11 and 14. I am therefore voting in favour of No 14.
If there were other errors, perhaps you would be kind enough to point them out to the presidency. That will enable us to save time.
Our reservations concern point 11, where there is mention of giving Europol operational powers. This can only be interpreted as meaning that Europol, as an independent authority, will be allowed to operate in the Member States. This would not only involve a serious change in the legal system in our country but is not allowed for under Swedish law. If this point is accepted, we will be unable to vote for the resolution despite the fact that we think it is otherwise sound.
When he spoke this morning about the preparatory work for the Dublin European Council, the President of the Commission welcomed the provisions included in the draft framework treaty, saying that the Commission found that it contained a good number of its ideas. He concluded that a strong Union was necessary to defend national sovereignties.
However, when we examine the embryo texts, we wonder whether President Santer was not speaking ironically and whether he did not really mean to say 'in order to make a better job of killing off national sovereignties' .
In fact, the draft treaty being presented in Dublin indicates a strong desire to make nations surrender their sovereignty. They are increasingly being bound hand and foot by unified Community policies provided with various multilateral watchdogs; their defence capabilities are limited by more qualified majority voting; national parliaments are systematically humiliated; subsidiarity control is a mere facade; attempts are made to make the Treaty resemble a constitution by setting out the fundamental rights of citizens; finally, control over their own territory is removed from nations by officially proclaiming the aim of abolishing all internal frontier controls, whether over goods or people, over citizens of the Union or residents of third countries.
These guidelines are quite appalling. By finally confirming them, governments of Member States would show that they are prepared to give up the age-old freedom of their country to please minuscule pressure groups. This is not the way to build a Europe of peoples.
I would like to place on record the appreciation of the EPLP for the excellent work of the Irish presidency. It has been a busy six months and the General Outline for the Revision of the Treaties is an impressive working document which is a clear reflection of the industriousness of the Irish presidency.
Parliament's resolution is generally balanced and moderate in tone and content. In particular, Labour MEPs warmly welcome the emphasis which the draft revision places on job creation. We would like to see the fight against unemployment being given the same prominence in the new treaty as EMU was given in the Treaty of Maastricht.
There was, however, one paragraph in the resolution which the EPLP voted against. This was paragraph 11. We voted against because that paragraph flies in the face of common sense and the long-standing policy of the Labour Party. In the view of the Labour Party policies relating to immigration, border controls and asylum are for the UK government and the British Parliament to decide in accordance with the principle of subsidiarity. Cooperation in these areas should remain intergovernmental.
This House calls for strong common foreign policies with a hollow right of veto. More issues will be transferred from the level of transnational cooperation to that of supranational decision. The main policies involved are those on customs, narcotics, asylum, visas and police issues which will move from the Third Pillar to the First. Military intervention and crisis handling will become an EU task, as the WEU defence alliance takes on more of a role as an arm of EU defence policy. At the same time as 'basic EU law' is expanding, the currency union, the EMU, is also coming into force. Interest rates and policies on currency, labour markets and regional issues will all then be determined by the Central Bank of the EU in Frankfurt. Long term, tax and finance policy may also be included. Centralisation and federalism is increasing. I have voted against the resolution.
Yet there is some movement in politics after all. The unnecessary discussions about powers at European and national level did not produce an iota of progress in terms of the formulation of effective programmes to combat unemployment. Remember what Mr Santer just said: ' The Dublin Council must be a turning point!'
The aim of Community measures cannot be to put the Member States' powers in question. Jacques Santer's employment package, which demonstrably created some movement, is not conceivable without respect for the principle of subsidiarity. Concerted action, in cooperation with the governments and the social partners, is meant to concentrate the various forces, to protect jobs, to maintain the level of social protection and to create new and safe jobs for the future and readjust employment systems to the challenges of globalization.
This confidence pact has produced its first signs of success - following a series of conferences and round tables on employment, the creation and expansion of information networks and the 'tour' of the capitals of the Member states and centres of the social partners.
A coherent, long-term strategy at European level can produce added value. However, the Member States must manage to show themselves as eager to create an active employment policy as they are to fulfil the convergence criteria for the euro. If the employment situation in Europe is to be improved in the long term, changes to the macroeconomic framework conditions, such as moderate wage agreements, reducing subsidiary wage costs and low interest rates, can only be a part of the answer.
At least as important is investment in our most important asset, people, in their training and further training and the mobilization of their reserves of intelligence. But we also need to invest in the area where Europe has a huge need to catch up, research and development, if we want to improve the chances of innovation to any serious degree.
The Commission initiative in relation to measures at local and regional level, from pilot projects to employment initiatives, is particularly significant, because it does not involve further expenditure but distributes existing funds in a manner that will promote employment, as advocated at the Essen summit, and because it has a direct effect.
Under these concrete conditions, it is justified to include a separate chapter in the new EU Treaty and this would certainly not just be a question of hollow words that would awaken false expectations.
We can achieve the aim of ensuring a high level of employment if the Member States enshrine this aim in the Treaty as a matter of common interest. Once the Member States undertake to coordinate their measures regularly and review the pluriannual programmes, nothing will stand in the way of convincing the workers that the European Union is also capable of action in the field of employment policy.
The EU's Heads of State and governments, instead of addressing the exacerbated problems of Europe's peoples and instead of responding positively to the just demands of working people, are trying to shelter behind the walls of Dublin castle in order to promote the discrimination of Europe's peoples into first, second and third classes. To set the seal on the condemnation of working people to unemployment and social exclusion. To strengthen the powers of the Brussels Directorate and the autarchism of the Union's structures.
They are in haste because they fear that what they have built may be torn down by the farmers' blockades, the lowered blinds of SMEs, the demonstrations by strikers, workers and employees, who are rising to their full height in all the European countries against the consequences of the Maastricht Treaty, against the forthcoming stability agreement, the new convergence programmes, and the new and worse version of the Essen decisions on employment.
But the EP's resolution as well, which emerges as more royalist than the king, calling for even faster rates and steadfastness in the implementation of Maastricht's anti-populist and autarchic orientations, demonstrates the conflict between the liberal, social-democratic and other conservative forces on the one hand, and the struggling peoples of Europe on the other hand. That is a further reason in support of the demand for an expression of the popular verdict by referenda in all the Union's Member States. The need for Europe's peoples to decide their own future. For a Europe of peace, friendship and equality between its peoples, democracy, improved standard of living for its citizens, a Europe focused on human beings and not on profits.
Situation in Serbia
At a time when public opinion in Western Europe and in Parliament is quite rightly dismayed by the events unfolding in Serbia and is justifiably concerned about their possible extension, I should like to explain my personal refusal to take part in this vote.
Firstly, in my opinion the Union - and particularly our Parliament - has for five years had a partial and unbalanced approach to the Yugoslav crisis. The permanent demonization of Serbia and the Federal Republic of Yugoslavia has clearly not served the cause of an equitable and durable peace in the region. By encouraging independent entities that are manifestly premature and a source of conflict, Europeans have furthered the break-up of a state and abandoned their own means of increasing regional cooperation based on harmony between the peoples concerned. We took the risk of banishing Serbia from Europe and we are partly responsible for the tensions it is experiencing.
Secondly, I believe very sincerely that the support given to the claims for autonomy by one part of the population in Kosovo will inevitably lead to a demand for independence from this region and to a risk of changing the international boundaries between Yugoslavia and Albania by force. Serbia rightly considers Kosovo as being at the very heart of its national history. If we stick to a one-sided, biased view of the situation we risk reigniting the Balkan fire that was extinguished with such great difficulty in Bosnia last year.
I am aware that what I am saying goes against the prevailing point of view and even against 'fashionable opinion' . I simply hope that forthcoming events in Yugoslavia will not come to justify a pessimism that the last five years has nourished only too abundantly.
Desama recommendation
Once again, this House is being told about the electricity Directive, or more precisely about the common position adopted by the Council of Ministers on 20 June last.
As early as the day after this passivity, our reaction was to condemn the Franco-German compromise on which this text was based. Today, I add my vote to the motion for a resolution tabled by the GUE Group calling for its rejection. I also know that a majority of my colleagues will not commit themselves to endorsing this resolution.
For all that, I wish to congratulate my colleague Claude Desama, an ardent defender of public services, who has been able to curb liberal pressure to set up the internal market in electricity. Unfortunately, this was not followed through to its logical conclusion. The common position of the Council is based mainly on the idea of deregulation. No precaution has been taken to safeguard the public interest or energy independence.
As a result, I cannot support this text and I dare not contemplate the hostile reactions in my own country, some of which are already evident.
This Wednesday 11 December at midday, the European Parliament had to come to a decision, on second reading, on the common position of the European Council of Ministers concerning the 'internal market in electricity' adopted in June of this year.
This is an important and sensitive issue, particularly for the French, but also for everyone committed to the public service and to independence.
While paying tribute to the enormous amount of excellent work done by the rapporteur, Mr Desama, and while noting the great progress made over five years in the direction of public service and energy security, I now wish to say, as a French socialist Member of Parliament, that the common position of 15 European ministers and governments is unacceptable as it stands.
This position still leaves too much risk hanging over European energy and the public service, despite the inclusion of some of the socialist proposals from the first reading.
That is why I am still hostile to this ministerial position and why, in all honesty, I voted to reject the common position and then voted for the amendments tabled by Mr Desama which would have radically altered the ministerial text. (No amendment was adopted). The common position will unfortunately be applied as it stands.
We Spanish socialists voted in favour of the common position, since competence in the electricity sector is being introduced in an orderly manner and the principle of public service and territorial cohesion is safeguarded. The Law Ordering the Spanish Electricity System complies with these principles. The new government's interpretation, however, is something else entirely, promoting, as it does, a monopoly and infringing consumers' rights.
However, there is an extremely worrying aspect we have tried to change by means of an amendment aimed at preventing cutbacks in national coal production.
During the debate, the spokeswoman for the Spanish People's Party denied that this article would have a negative impact on Spanish coal production. She referred to it as 'a fantasy' . My response to her must be the following: either she was of a mind to manipulate the consequences of the document's contents and to conceal the truth, or she made a pretentious display of her lack of knowledge, which amounts to irresponsibility, in saying that the People's Party is here for the 'exciting project' of the internal electricity market.
In accordance with the 1995 Report from the Spanish electricity supply authorities, annual electricity production in Spain generated using national coal, measured in gigawatt hours per annum, amounts to 29 %, whilst imported coal accounts for only 7 %. The consequences are a 14 % reduction!
It is an act of political impudence to assert that they were reluctantly tabling an amendment simply 'to help calm down those who have become overexcited' , without lifting a finger to convince other members of their Group and later making a mistake by voting against at voting time.
The same might be said of their arguments regarding the Spanish Socialist Party's coal policy in the coal-mining sector. What is obvious is the fact that, throughout the term of the socialist administration, the sector was streamlined, coal production was maintained and productivity increased. Workforce adjustments were made in conjunction with the trade unions, without major trauma, in line with other European mining-sector reconversions, except in the UK.
The factor which introduced anxiety and concern into Spain's coal-mining sector was not the socialists' amendment but the Industry Minister's statements regarding his interpretation of the cited article of this Directive. Responsibility for the future of the Spanish coal-mining sector lies in the attitudes adopted by the Spanish People's Party.
A considerable amount of work on the draft proposals on electricity was done both in the European Parliament before the decisions were taken and at each stage of the legislative procedure, thanks to the personal involvement and tenacity of the rapporteur, Mr Desama.
However, the text before us today at second reading, watered down during the Energy Council meeting on 20 June 1996 in a compromise presented to us as unalterable, destroys the balance that the European Parliament wished to impose. Once again, deregulation takes precedence over the public interest, competition is favoured at the expense of safeguards for the quality of public service and equality of treatment for users. There is a wish to deregulate rapidly without taking into account the true nature of the sector, without real safeguards for the public service which matters greatly to us and which forms one of the building blocks of our society.
That is why I oppose this text today: I have therefore voted for the intended rejection, because it is quite clearly essential to make a strong declaration against the Council's slide towards deregulation. It is essential to curb this trend.
All the same, that does not mean that we are retreating into an opposition involving nothing but rejection: on the contrary, we have a set of proposals to make because what we wanted from the start was to lay the foundations of a true internal market in energy, which would provide long-term investment and energy independence, would harmonize the social, ecological and security rules and would set up an evaluation committee composed of all the parties involved, particularly representatives of ordinary consumers.
Thus, after having taken part in the intended rejection, which did not receive the required majority, it was important to take part in the votes on the amendments so as to support those satisfying our demands and so as to oppose resolutely those which would open up the market still further to competition.
On a broader front, our opposition to the text should be taken as a strong signal from us, while we continue to reflect on the model for society that Europe will be choosing, whether in the debates on the various sectors we are dealing with in this part-session (electricity, gas, postal services, telecommunications) or in the debates on the EMU and the Intergovernmental Conference.
Electricity, post, telecommunications: the December part-session is certainly loaded with issues about which public opinion is very sensitive.
In order to defend these public interest services, particularly those related to electricity, Parliament used its legislative powers to amend the Directive proposed by the Commission. Remember the battle fought by our socialist rapporteur, Mr Desama.
We succeeded in including retention of monopolies in the distribution companies, negotiation of access to the network with an obligation, for all producers and distributors, to provide public facilities, harmonization in environmental areas and taxation as a precondition for liberalization.
Three years later, the text is back before us, watered down by our fifteen governments. I regret this deeply.
The new proposal no longer includes as many safeguards: that is why I voted in the first stage for the rejection of the Directive and then for the amendments so as to throw my weight against the Council's position.
The final text, about which I remain critical, gives better guarantees to European citizens than the initial terms of the Directive and this is due to pressure from the European Parliament.
May I finish with a call to the vigilance of French public opinion. The present government has two years to adopt this law. France can, if it wishes, keep control over its distribution network while progressively opening up production to competition for 20 % of the market.
Socialists will not allow either the President of the Republic or the Ministers of the Right to sell off our public enterprises by cheating over the reality of the European Directive.
The report contains many good proposals, Article 3.3 and Article 10.1 for example. But I consider that insufficient attention has been paid to the regional aspects of a deregulated electricity market. Deregulation means that there is considerable risk of increased charges in sparsely populated areas, where long connection cables are required.
Deregulation in Sweden has not produced any benefits in general efficiency. What has happened is that large users have been able to reduce their costs while smaller users have had their charges increased. As usual, Parliament is overestimating the benefits of deregulation.
Herman recommendation
The question that needs to be resolved today in relation to the telecommunications market is not one of opening up the market as such. Rather, it concerns the kind of democratic regulation needed to enable market-based mechanisms to function to the common benefit in this area in which public funds are inextricably linked with private goods. With this end in mind, some open questions still need to be resolved: the European regulatory authority must not be turned into a one-sided deregulatory body, nor must the responsible national bodies specialise in deregulation (however necessary this might often be in some areas). The questions of renewed deregulation and of protecting the remaining public services must also be tackled at European level and the objectives of obtaining more consumer-oriented flexibility must be resolved at national or regional level. The concept of the universal service must be made so 'dynamic' that technological advances and 'convergences' cannot destroy it.
Legislative programme
I welcome the publication of the Commission's programme for 1997. Regrettably, however, it is high on rhetoric but low on specifics.
This annual programme will hopefully coincide with the conclusion of the IGC. It is imperative, therefore, that the Commission's programme addresses the serious credibility problem that faces the EU with regard to how we are perceived by European citizens.
European citizens do not see the Union as relevant or providing answers to their problems. If we are to ensure the successful ratification of the next treaty revision, then we must convince our electors that we can indeed tackle their concerns.
Successive opinion polls have confirmed that third pillar issues such as combatting organized crime and unemployment are high priority issues upon which we have to concentrate our energies.
They must feature permanently in the Commission's programme - and not simply for the optics.
We must also provide answers.
We are reserving judgement on one point, point 12. There is mention here of a 'definitive' system for, amongst other things, value added tax. We are not opposed to this provided that the word definitive is not interpreted as 'standardised' . We are totally opposed to all proposals for such harmonisation. Harmonisation would force a reduction in the Swedish level of tax which would, in turn, force further cutbacks in the public sector.
(The sitting was suspended at 12.30 and resumed at 3 p.m.)
Human rights throughout the world in 1995-1996
The next item is the annual report (A4-0400/96) by Mrs Lalumière, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on human rights throughout the world in 1995-1996 and the Union's human rights policy.
Mr President, this morning we awarded the Sakharov Prize, this afternoon we are having a debate on human rights. The day is devoted to human rights and we wanted it to be so.
As it does every year, Parliament is considering a report on European Union policy on human rights in third countries. As every year, we have before us numerous violations of human rights perpetrated in too many countries; the horror of tortured political prisoners, of millions of children turned into slaves, of women treated as inferior beings, of silenced journalists, etc., etc.
This year, in view of current events and what seem to me to be the priorities for future years, I have deliberately directed my report at the reforms to be made if the Union wishes to change from spontaneous and rather empirical action to a structured, permanent and ambitious policy.
The European Parliament has long been increasing the number of initiatives aimed at improving respect for human rights throughout the world. The resolutions we have adopted at each sitting - 139 since January 1995 - the inclusion of clauses on human rights in the majority of agreements with third countries, the insistence with which we call on the Commission and the Council to include human rights in their actions and policies, all these are noteworthy and encouraging efforts. However, in many countries worldwide the situation is very far from being satisfactory and the question put to us today is to know how the Union can do more. To do so, it must institute some reforms, the main lines of which are mapped out in the report before you.
The first set of reforms is legal. The Community and later the Union have in fact improvised a human rights policy without it having a sound legal basis in the Treaties. The Treaty of Rome was silent. The Maastricht Treaty mentioned human rights but as a philosophical objective. But the Union has no precise jurisdiction in the matter and the fact that it still has no legal status even prevents accession to the European Convention on Human Rights. These gaps must be filled.
In addition, the Union needs to define clearly what it understands as coming within the broad concept of human rights, which obviously goes well beyond simple humanitarian actions. It needs to specify the legal force of these rights it talks about. It needs to specify the guarantees, controls and sanctions including - when necessary - the use of military force. All things without which, in the words of Robert Badinter, human rights risk becoming an academic exercise.
A second set of reforms concerns the specialized administrative services which Union agencies must be given in order to acquire the expertise and professionalism needed for acceptance as an authority in a field as complex as human rights.
Today, the Commission and Parliament are dependent on analyses and information emanating from NGOs and the press. Without calling their excellent work into question, we must accept that an organization as large as the European Union should be in a position to back up the positions it takes through its own knowledge, of high quality, and through rigorous working methods.
However, it is quite clearly the third set of reforms that is the most important. Nothing can be done if the political will is not present. Now we have to recognize that the Union - I am thinking mostly of the Council even though in this respect the Irish presidency largely escapes this criticism - but in general the Union and in particular the Council have not always shown a clear willingness to defend human rights when the Union has been faced with a concrete situation.
The hesitations in Bosnia, Chechnya, Rwanda, Zaire, but also in Turkey, China and elsewhere, show how difficult it is to act, for either prevention or cure. These difficulties are not surprising. Foreign policy has always been an expression of the interests of Member States and determined by the balance of economic, financial, political and military forces.
The inclusion of moral concerns, in this case humans rights, in a foreign policy which by its nature is outside the moral field cannot be easy. To succeed in overcoming the obstacles, the Union first needs a genuine common foreign policy. It is the prerequisite for truly efficient action.
In addition, the Union needs to be fully convinced of the vital importance of the fight for human rights. Of vital importance firstly for Europe itself. At the end of the century, Europe is uncertain of itself. Peoples have doubts about the direction of the European construction. It should be understood that what is involved today is the future of our civilization and its humanist values. Of course, this civilization has not had only good sides to it. Europe has sometimes bred horror but it has also been the scene, the crucible, where this basic idea, the dignity of every human being, was forged.
Since the Second World War, Mr President, human rights have been the bedrock on which Europe is being built. If we do not defend them with a very determined political will, the whole foundation of the European edifice will be in danger of crumbling.
Mr President, human rights are part of the European identity that we have. But it is not exclusively to defend our social model, as is legitimate and our duty, that the European Union must demand that human rights are universally respected. Defending human rights in the world means fighting for the dignity of every human being and guaranteeing the right of peoples, and not their masters or exploiters, to benefit from the fruit of collective work and effort.
In this context, the Lalumière report points out progress made in the universal affirmation of human rights, especially through action taken by the European Union which, among other initiatives has ensured that human rights guarantee clauses have been included in agreements signed with third countries. This cannot be denied but we must note the difficulties met in introducing into international commercial, economic, political or military relations the moral values which, in accordance with our culture, should govern the international community.
The European Union does not always stick to its principles and it sometimes tolerates very serious violations by certain partners or even inside the Union, as demonstrated by racist and xenophobic phenomena against which a democratic conscience should rise up.
The Lalumière report calls for more coherence, more coordination, improved joint efforts by the various European Union institutions in defining theory and practice in respect of human rights. That is something calling for an authentic root and branch reform at the IGC, to include human rights in the Treaty and, above all, to give the European Union a genuine CFSP able to turn political democracy, rights, freedoms and guarantees, social, economic and cultural rights, into the hard core lending coherence to all of the European Union's external actions.
I congratulate the rapporteur on her report and her openness to proposals by the PSE Group and others, on her contribution to a subject on which she is a genuine expert, making the joint heritage of the European Parliament.
Today, a day after Ramos Horta and Bishop Ximenes Belo received the Nobel Peace Prize in Oslo, I should like to say that we should avoid a policy of double standards. That would not be worthy of our principles. We should not pander to economic interests or the advantages linked to commercial or other policies and overlook human rights, especially when it is a matter of weak peoples fighting mighty oppressors, such as Indonesia.
Mr President, at this crossroads in history, as the millennium comes to an end, in the face of progress in terms of democratic conscience and universal solidarity, despite regular slides back into barbarity, let us make human rights a distinctive goal of civilization, the hope for personal dignity and that of peoples a factor of development per se. Let us make the year 2000 (a proposal by the PSE group which the rapporteur has accepted) the universal year of human rights. Let us do so at once in order to educate the young and teach human rights in every day life.
Mr President, this is a very thoughtful report. It is more than a recital of the many serious violations of human rights in countries throughout the world, because it makes a serious contribution towards the ongoing development of our own philosophy in the European Parliament. I congratulate the rapporteur most sincerely on her exhaustive study. Those of us who are on the Subcommittee on Human Rights and fully involved in the debates on urgencies know full well the magnitude of our task. Sadly we are inundated with reports of criminal acts perpetrated by governments and those acting under them.
Through our debates we are able to give these acts publicity and from time to time to exert a merciful influence on governments - no easy task - not least because when our action is allied to economic pressure we have some clout at least. I often quote the example of Syria where a few years ago we cut off development aid for a couple of years. I have little doubt that the releases of political prisoners from Syrian prisons were due to the economic clout we exerted at that time.
The question is how we are going to carry our work forward. Mrs Lalumière has two particular proposals to make, one via legal channels and the other the political approach. Understandably she draws on her experience in the Council of Europe and that may well be a path to follow and will need to be explored further. The political approach is, as she says, plagued with difficulties but deserves further consideration. Regrettably, in my long experience the Commission is very inclined to pull its punches in dealing with third countries but I am happy to say that at least its behaviour is as nothing compared to that of the Council of Ministers, where Member States give pride of place to commercial and national interests and are content to brush aside human rights issues in all but the most extreme cases.
So, at least we can say that human rights are emerging as a major issue, and we must build on that. Happily, as the European Parliament we have the freedom of action needed, and we must continue our role of speaking out against what is unacceptable.
Mr President, this House has a reputation especially outside the Union for defending human rights. Mrs Lalumière's report deals with how the European Parliament highlights the issue of human rights in the various coordinated policies of institutions. It deals with political, legal and financial sanctions which should at one and the same time act as both an aid and a deterrent. The rapporteur does not even exclude armed intervention, albeit under the auspices of the UN, in certain situations. Mr President, this report expresses a development and opinion which has formed since two world wars in Europe and which has very solid foundations. Defending human rights is not a new colonial arrogance, it is rather a pragmatic approach with a humanistic touch which is aimed first and foremost at promoting international stability, humanity, an essential part of a European foreign policy in the making, a proper step on the eve of the Intergovernmental Conference and of the 21st century.
Mr President, Mrs Lalumière's report is excellent and I wish to congratulate her on it. It systematically draws attention to the Union's organisation of its policy rather than highlighting individual cases of infringements of human rights. Mrs Lalumière rightly focuses on how the Union can produce as effective an external policy on human rights as possible.
On the day that Wei Jingsheng receives the Sakharov prize from the European Parliament it is appropriate that we debate the Union's policy on human rights. The Commission rightly argues in its communication on its longterm policy on China that any action must first and foremost produce results. But results are not produced through being modest. The Union can best achieve results by being consistent, decisive and transparent.
Consistency means that human rights must be an element of everything we do on the international scene. The ministerial meeting of the WTO in Singapore is an excellent opportunity to put respect for basic human rights on the agenda of multilateral trade negotiations. The social clause must also be included in Singapore. Consistency also means that the Union's industry must also respect a code of behaviour in international business affairs which is similar to the Union's own rules. That too is part of Europe's image abroad. Presence in Nigeria, for example, is not a licence to breach human rights.
Decisiveness means here that we have a policy aimed at promoting respect for democracy and human rights. This can be achieved through deterrent diplomacy, humanitarian intervention, promoting freedom of the press and democracy throughout the world and our unwavering fight against the humanitarian problem of landmines. The Council must also be able with a qualified majority vote to suspend treaties because of infringements of human rights. That is of course work for the IGC.
Finally, Mr President, transparency. Our criteria for our policy on human rights and its implementation must be uniform. Only then can we expect third countries to take it seriously. Economic interests should not be the overriding factor.
And a point of order, Mr President. May I on behalf of the Liberal Group, and perhaps on behalf of the whole House, congratulate the Commissioner on his birthday. He is exactly as old as I am and our age is revealed in the vademecum.
Mr President, today we awarded the Sakharov Prize to Mr Wei Jingsheng. Exactly a year ago we awarded it to Leyla Zana, a Member of the Turkish National Assembly from Kurdistan. In a country which has numerous agreements with the European Union, that Member of Parliament continues to be in prison and we have almost forgotten her, while at the same time the European Union, especially the Council of Ministers, is making every effort to upgrade relations with Turkey - we even see that in the budget procedure with the rejection of very many of the European Parliament's amendments linking aid for Turkey to the human rights situation. And I think this is a very characteristic example of exactly the great contradiction to which Mrs Lalumière referred in her excellent report, between commercial, economic or strategic interests and the elementary moral values which I think the European Union should serve, without hypocrisy. I say: ' without hypocrisy' , because this refers to another neighbouring area, at least one that neighbours our country, namely former Yugoslavia. We see the European Union quite rightly protesting against the suppression of human rights by the Milosevic regime, but it remains silent about similar situations in Croatia, next door.
I think we ought to make headway. Unfortunately, the European Parliament's intervention is needed and will continue to be so for a long time. But at least some reforms, such as a reference to human rights in the revised Maastricht Treaty and a condition relating to human rights in agreements establishing external relations, would be extremely important.
Mr President, ladies and gentlemen, we too welcome the report. However, we regret the fact that these most important human rights questions are often drowned in a sea of absurd left-right debate. In our view, human rights questions are too important to be misused as arguments in what are often merely one-off political debates, which degrades them. European history this century has shown that no political party can pretend to be pure as the driven snow in questions of human rights. We therefore appeal to all the groups to approach this question jointly and we hope that the various political groups in this Parliament are not constantly divided up like the characters in the old Western The Good, the Bad and the Ugly , with each attempting to present itself as the decent one.
Mr President, I should like to call upon the Commissioner to pay careful attention to the proposal contained in paragraph 69 of Mrs Lalumière's report and see to it that, for once, this proposal is actually followed up by a joint undertaking on the part of the Institutions - Parliament, Commission, European Council and Council of Europe; the proposal relates to the idea of making 2000 the year of human rights and preparing a threeyear programme in advance of the year 2000 dedicated to human rights education.
I believe the Lalumière report is worthy of our support. If any criticism is to be made, it will need to be divided by 628, because the report has become somewhat long, as usual, because of the determination of each honourable Member to make his own corrections to it.
I should just like to point out one difficulty we do still have in dealing with these matters. Even our culture, which is the most advanced in the world, is a culture of negatives; meaning that we define peace as the absence of war, democracy as the absence of dictatorship, life as the absence of death, human rights as the absence of human rights violations. All this goes to show that our culture is unable to emphasize good aspects without the absence of the bad, without attacking the negative.
I believe that a positive approach to overcoming this handicap might be to refer to three fundamental aspects of our existence. First, no human being and no authority can lawfully order the taking of another's life. If we succeed in establishing this principle, we shall have taken a notable step forward. Secondly, the human race cannot simply be divided in two, by laws that dictate that, for religious or other reasons, one type of being - the female - is inferior to the male. Thirdly, childhood has its own inalienable rights, meaning that no-one - no parent and no authority of any other kind - can deprive a child of its right not just to life but to a life worth living. If we can make progress in these three areas, perhaps we shall succeed in acquiring a positive conception of human rights.
Mr President, it may quite clearly be asserted that, nowadays, virtually every country in the world appears to accept fundamental human rights as a reference value, yet there are still many flagrant violations of these rights throughout the world.
The list of acts of violence perpetrated by man against his fellow man continues to increase, as Mrs Lalumière, who is exceptionally knowledgeable on this subject, ably reminds us in her excellent report. Hence my Group, convinced that the defence of human rights is an essential condition for achieving genuine peace between peoples, shares the stance formulated by Mrs Lalumière in her report.
The European Union, which has made the defence of human rights the central core upon which its policy is based, cannot remain unmoved in the face of the violations of human dignity and self-respect which continue to take place in so many countries. Yet nor can it restrict itself to a mere denunciation of such violations.
The European Union must be capable of assuming the responsibilities which come with its commitment to peace and the defence of human rights. We therefore also support the relevant measures proposed by the report with a view to improving the European Union's system for protecting fundamental rights and freedoms and conducting preventive diplomacy in the service of peace and to promote human rights.
However, we would be happier if, alongside civil and political rights, economic and social rights and cultural rights, the rights of national minorities were also included.
The fact that the protection of national minorities is upheld in the Copenhagen Declaration, the ECSC Paris Charter and the Council of Europe framework convention means that it is implicitly acknowledged that collective rights exist and must be protected. Therefore we are of the view that the report must also explicitly recognize and safeguard these rights out of respect, obviously, for the pre-eminence of universal human rights.
The defence of man's inalienable dignity - both individually and in terms of a group of people who feel that they form a community - is a political imperative which concerns us all and which the European Union and all the individual Member States also must be capable of recognizing to its full extent if it wishes to remain faithful to the spirit of the founding fathers and, by virtue of this fidelity, fulfil its obligations vis-à-vis history.
The Lalumière report is therefore showing us the path we should take. It is simply a matter of having the political will to go further along it.
Mr President, in her report Mrs Lalumière mentions the many aspects of the human rights problem with her usual tact, but also with the required firmness as regards the essential principles at stake. It is not much good continually talking at length about such a serious subject. It is important to provide ourselves with an instrument that is consistent and effective, both legally and politically, and capable of converting a sometimes ill-founded profession of faith into consistent acts equal to the values about which we declare ourselves to be uncompromising. That goes particularly for the external relations of the European Union, an area in which our determination to defend principles dear to us serves as a test.
Mrs Lalumière's report enumerates the range of instruments used with relative success so far. I note with satisfaction that she invites us, in the resolution, to supplement the existing arrangement with a new instrument, in the form of a code of conduct for European firms operating in third countries which would oblige them not to be accessories to grave violations of human rights.
Corresponding proposals have already been formulated in the OECD, but so far have unfortunately remained a dead letter.
Incorporating ethical considerations in the way business is conducted would also be a typically European response to the problems of globalization and internationalization. Let us make sure that it causes recalcitrant countries to think twice before flouting, more or less with impunity, the principles and values dear to us.
Mr President, year after year, report after report, not just signals are expected from Europe but strong and firm political action so that human rights shall make headway throughout the world. Unfortunately, the years go by and nothing changes, sometimes we even witness regression in places where hope was strongest.
What can one say about the recent decision of the Israeli Supreme Court to legalize torture in prison? It is no longer enough just to denounce it. Let us act by suspending the interim agreement with Israel until human rights are respected. Similarly for Turkey, which has still not released Leyla Zana, Sakharov prizewinner 1995, nor her colleagues, the former Kurdish members of parliament, and which proposes an antiterrorist law, a terrible censorship of a press already plunged into grief by the unpunished murder of journalists.
Here again, let us suspend financial aid and make our cooperation conditional upon respect for human rights.
The list is a long one as it appears in Mrs Lalumière's report, a tragic list of resolutions condemning violations of fundamental rights, arrogant and contemptuous violations of international agreements.
May I end by once again denouncing the crimes of the Colombian military groups who attack civilian populations and peasants, and who, yesterday, caused four deaths in one family, four brothers, thanks to the passive complicity of the Colombian government.
If it does not want to be a bitter disappointment to the rest of the world, Europe must play every card it has in its hand - and it has many - in every part of the world where it has any influence.
Mr President, human rights are becoming increasingly important in the Union's external policy, as is seen by the fact that all cooperation agreements with third countries now include a clause on human rights. We welcome the fact that human rights have hereby gained broader recognition.
At the same time the lengthy sad list of resolutions in Mrs Lalumière's report indicate what is still amiss in many countries, sometimes as a result of dictatorial regimes, sometimes through cultural traditions, sometimes because of peculiar social and economic circumstances and alas also as a result of religious fanaticism.
Human rights represent an on-going problem where any presumed advance must be scrutinised closely. There is a continual area of tension between the ideal and often bitter reality, where the biblical truth is confirmed that man's instinct is towards evil. Despite that we should wherever possible continue to exert pressure and influence to improve situations or better still to prevent them from happening in the first place.
But we have no great expectations of all kinds of institutional changes in the form of making foreign policy a community policy or appointing a commissioner for human rights. Action on human rights cannot apparently be left to governments, as shown again in the recent negotiations in the WTO where major powers such as China will not tolerate being discussed. New institutions will add little to the activities already being undertaken by the Union, the UN, the OSCE or the Council of Europe, not forgetting Amnesty International and other NGOs.
Mr President, I too wish to commend Mrs Lalumière on her excellent report. It is appropriate that we are debating this now, on the day that we awarded the Sakharov Prize to Mr Wei Jingsheng. The report rightly emphasizes the link between democracy and human rights, and the need for a universal concept which embraces the rights of national minorities, refugees, women and children, and the right to a healthy environment.
I welcome also the call for minimum social clauses in trade agreements to protect the rights of children, prisoners or to combat other forms of slave labour. Such exploitation of fellow human beings must be unacceptable as we near the new millennium. Nor should the EU blithely enter into agreements with countries which are blatantly abusing human rights. This pattern should stop as it undermines the work of the EU and this Parliament. The EU should not continue to turn a blind eye to such abuses. Minimum standards should be adhered to and agreements suspended where there is clear evidence of widespread human rights abuses. The customs union with Turkey shows that agreements with regimes which abuse their own citizens does not lead to improvements in human rights. EU aid should be conditional on recipients making sustainable efforts to improve their own behaviour.
It is also right that the EU should monitor the arms trade and press for a binding code of conduct so that the EU at least is not sustaining regimes which infringe the civil liberties of their own people.
Whilst it is correct that the EU should strengthen its common foreign and security policy, it is not Britain's position that the CFSP should be communitized. The CFSP should remain intergovernmental but subject to reform.
Finally, I welcome Mrs Lalumière's call for a Commissioner for human rights and a Centre for the Active Prevention of Conflicts, which is well overdue.
I hope that this report will have the full and deserved support of this House.
Mr President, while offering my congratulations to Mrs Lalumière I feel compelled to point out serious contradictions in some of our decisions. For example, in Recital K, which is concerned with the resurgence of fanaticism and of political and religious intolerance, we quite rightly refer to Iran, apparently forgetting that it was only during the last session, in an urgent resolution on the Middle East, that the European Parliament called for mediation by that same Iran which is constantly violating human rights.
Regarding the noble commitment made by the European Union on human rights, we should not pass over the contradiction, minor though it is, that rears its head among the Liberal Group in this house. I refer to the fact that it includes an Italian sub-group - the Lega sub-group - whose own activities are focused on preaching discrimination between northern and southern Italians. Furthermore, the European Jewish Congress recently deplored the fact that Bossi, the head of the Lega, has always refused to condemn incidents of racism. Finally, the Lega calls for judges and teachers from the south to be driven out of the north, and now it is even attacking the unity of the Catholic Church.
For how long is the Liberal Group going to be so contemptuous of its own honourable origins as to maintain its links with this racist sub-group? And why? To retain a larger political grouping? But at what price? At the price of selling the dignity and honour of Malagodi, Einaudi, Ugo La Malfa, who can no longer rise in revolt!
Mr President, I would firstly like to commend Mrs Lalumière on her excellent report on European policy in the field of human rights which, true to its long history, deals with one of the fundamental aspects of our identity.
I would like to highlight two aspects which I feel are fundamental and upon which we should reflect both in our work in Parliament and in our relations with the other institutions. The first aspect relates to the assertion made in paragraph 13 concerning assessment of the evolutionary character of human rights. Human rights are not consolidated overnight, as we Europeans well know. They continue to develop and we have to acknowledge this, that is to say we have to carry out an ongoing assessment of progress achieved in terms of human rights not only in our own countries but also in third countries with whom we maintain relations. This idea and the idea of critical dialogue complement each other very well, and both ideas should be applied to all those programmes which are currently being implemented, by which I mean PHARE, TACIS and MEDA, and others connected with Turkey, Israel, Algeria, Belarus or Iran.
The second aspect - the idea of the democratic clause - is very directly related to this idea of an evolutionary nature, that is to say we must not view the democratic clause as having a sanctioning character, rather as an aid to extending and assisting the consolidation of something that is very rare in the history of humanity: democracy and respect for human rights.
I therefore understand that these advances in terms of principles contained in Mrs Lalumière's most excellent report must be nurtured by us and applied systematically to all agreements we conclude. That is to say we have to look at the democratic clause in terms of the evolutionary nature and concept of critical dialogue we have to apply to our foreign policy.
Mr President, I would like to thank Mrs Lalumière for her excellent report which I hope receives the support of the House. I welcome the initiative taken in this report on international human rights to state firmly that the term covers civil, political and economic and social rights. I was pleased to note that Mrs Lalumiere accepted my amendments, particularly that systematic rape is to be treated as a serious war crime. As a consequence of this, it is necessary to include the words systematic rape in Additional Protocol II of the Fourth Geneva Convention.
In 1994, I voted against establishing a custom's union between the EU and Turkey. Parliament's demands on human rights were not being fulfilled. The majority of Members of Parliament felt that a custom's union would improve the human rights situation in Turkey. As with similar agreements with third countries, a clause on human rights and democracy was inserted and it was hoped that this would lead to positive developments. This has not proved to be the case. Human rights have not improved in Turkey since the introduction of the custom's union, they have got worse.
Yesterday, five journalists from the largest newspapers in Turkey spoke here in Parliament and warned of proposed laws, currently under consideration, which would seriously curtail the right to free speech. The EU has political, economic and diplomatic means available to it. These must be actively used and must be supplemented with conclusive action if violation of human rights continues. We must also develop political, economic and legal mechanisms to be used as guarantees, controls and sanctions, as without these the clause on human rights and democracy will have no effect whatsoever.
Mr President, first of all the Commission would like to take this opportunity of thanking the House for its contribution to the promotion of human rights and basic freedoms in the policy of the European Union. We also pay tribute to the work of the European Parliament in the field of human rights as expressed once more in the award of the important Sakharov prize. The presentation of the annual report on human rights is one of the European Parliament's initiatives which enables a major dialogue between the institutions on human rights issues. This year we are debating the report presented by Mrs Lalumière, an eminent rapporteur who as former secretary-general of the Council of Europe is more qualified than most others to talk on this subject.
It goes without saying that the Commission lays great store by the respect of human rights, both inside and outside the Union. The Commission has on previous occasions discussed human rights clauses in agreements between the EU and third countries with you. Since 1992 these clauses have been incorporated systematically, not incidentally, into agreements with third countries, so all our new external agreements have this clause as an essential part of the bilateral agreement.
The Commission regularly discusses human rights on the international and world-wide scene. In our communication of last July, for example, on the relationship between international trade and labour standards we produced an in-depth analysis of the possibilities of placing these standards on the agenda of the World Trade Organisation. These standards concern in particular the abolition of forced labour, slavery, child labour and the promotion of the freedom of trade unions, together with the right to collective labour negotiations and nondiscrimination in employment. As you are aware this is being discussed at this very moment at the ministerial meeting of the World Trade Organisation in Singapore; these issues, as you well know, are very controversial especially when there are seen in relation to rules on international trade. Mrs Lalumière's report also proposes the introduction of a code of behaviour for multinational undertakings from the European Union to oblige them to respect human rights. I must say that it would be impossible to enforce such a code of behaviour on companies. It goes without saying that I would welcome it if companies were prepared to make human rights part of their company policy in third countries.
Strengthening democracy and respecting human rights are high priorities for the European Union, especially in countries undergoing change. I would refer you again to our democracy programmes in PHARE and TACIS for central and eastern European countries and the former Soviet Union where we have developed a wide range of programmes and actions to support democratic reform and further develop a constitutional state, to strengthen civil society and protect and promote other human rights.
Since the production of the famous chapter B7-52 - the European initiative on the protection of human rights - funds for this purpose have been constantly on the increase. For monitoring and coordinating purposes the Commission has since 1994 been producing annual reports on the main guidelines followed in the use of these funds. These reports contain a separate account of each individual budget line, an account of the sector on human rights, democracy and development and a general account of all human rights budget lines.
The Commission shares the particular concern of the European Parliament on matters such as freedom of expression and freedom of the media. As this is a fundamental factor in democracy and civil society which plays an important part in the protection of human rights, our specific actions are aimed at promoting this freedom. I would like to tell you about a very busy conference on the freedom of the media in former Yugoslavia organised recently by the Commission in Brussels where the Commission again promised an important sum - in this case some ECU 10 million for 1997 - precisely to support and encourage the free media in former Yugoslavia. I also think that the current developments, not so much in Bosnia as in Belgrade, prove how important this element can be in strengthening democracy.
In these circumstances I also wonder whether the proposal for separate special budget lines for the free media might not be less effective that expected as it could mean that this specific aspect might be restricted or neglected in other areas of activity.
Mrs Lalumière's report also highlights the importance the European Parliament attaches to the centre for the prevention of conflicts set up by the Commission. The Commission is currently working on a model programme, the 'Network for crisis prevention' , resulting from the Rocard initiative under which studies will be drawn up, advice dispensed and assessments made in the field of crisis prevention. This network we are setting up will attempt to collect information on potential crises and humanitarian disasters, process that information and then produce confidential analytical and policy reports on ways of preventing conflict.
The report calls for closer coordination between the European institutions on the one hand and the Member States on the other hand. The Commission fully agrees with Parliament that this coordination should be intensified and we are acting accordingly.
We are trying as much as possible through careful coordination and adapting internal procedures to new forms of communication to improve our coordination of human rights. You know that President Santer has taken upon himself personal responsibility for the sensitive field of human rights. And I have been entrusted under his authority with responsibility for the thematic and horizontal aspects of that.
With a view to improving internal coordination there are also regular meetings of the directors-general in the Commission involved in external relations. We also have an interservice working party 'Human Rights' in which all the Commission services dealing with human rights are represented.
Mr President, I shall conclude. One of the most important events in the promotion and protection of human rights in the world was undoubtedly the signing of the Universal Declaration on Human Rights on 10 December 1948. I have taken careful note of Mr Imbeni's support for the proposal that the year 2000 should be designated the year of human rights. May I make a small amendment to that proposal and suggest it might be worth thinking of designating 1998, the 50th anniversary of the signing of the UN Declaration of Human Rights, as the year of human rights? We had thought of that some time ago and are also trying in conjunction with the United Nations to work towards having 1998 as the year of international protection of human rights. We shall have to wait and see if anything comes of that but at any rate that is what we are doing.
As an aside I would like to thank you for your warm congratulations to me this afternoon on the occasion of my birthday when I have reached the respectful age shared by Mr Bertens.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Protection of minors - adoption
The next item is the joint debate on the following reports:
A4-0393/96 by Mrs Zimmermann, on behalf of the Committee on Legal Affairs and Citizens' Rights, on measures to protect minors in the European Union; -A4-0392/96 by Mr C. Casini, on behalf of the Committee on Legal Affairs and Citizens' Rights, on improving the law and cooperation between the Member States on the adoption of minors.
Mr President, ladies and gentlemen, as rapporteur on measures to protect minors in the European Union I am particularly pleased that this report has come on the agenda on the fiftieth anniversary of the founding of UNICEF. In that way this House is showing that it also takes the problems, concerns and interests of some 80 million people in the European Union seriously. Let me mention a few examples of the problems facing children.
Not all children in the Union have the same access to education systems. Many children live below the poverty line. In Germany they number 2.2 million. Not all children enjoy the same health care. Children are sexually abused, maltreated and commercially exploited. There are many children in the Union too who work and the children of refugees are often excluded from entry into our countries. A shocking number of children are addicted to drugs, alcohol, nicotine and medicines. And we must not forget the many children who are also under psychological pressure, which is impossible to assess. As a result, a large number of children face obstacles to their development. We need to take a great many measures to remedy this situation.
Priority must be given to the ratification of the UN Convention on the Rights of the Child in all Member States and its introduction into their legislation. Children and adults must be better informed of the rights enshrined in that convention, for if they are to exercise these rights they must first be aware of them. All existing Treaties are aimed at the welfare of the citizens. By definition, citizens are first and foremost employees, employers and consumers. Their offspring are therefore primarily children of working parents. But if children are to be granted a status appropriate to the conditions of this changed society, we do not just need these legislative changes. We therefore call on the Council, when amending the Maastricht Treaty, to include children as a separate category of people. Children's rights should become a basic principle of European actions. At the same time, a policy geared to children's rights should be introduced in all areas and account should be taken of aspects relating specifically to children in all legal acts and initiatives. Priority should be given to the formulation and implementation of a policy geared to protecting the rights of children, in addition to budgetary considerations.
We also call on the Member States to introduce an additional protocol to the European Convention on Human Rights that meets the specific needs of children. Furthermore we call for a separate directorate-general or separate Commission department to be set up with responsibility for children's rights and for Parliament to appoint a children's ombudsman. I also suggest that Parliament sets up a committee on children's concerns. If we vote and decide on this report today on the 50th anniversary of the foundation of UNICEF, this act would represent a future guarantee that we will pay particular attention to the problems of children in the activities of the European Parliament.
In order to encourage political participation by children, we call on the Member States to assist in the formation of youth parliaments at local, regional and national level. Social participation should be encouraged by appointing children's ombudsmen in the Member States. Support should also be given to setting up children's S.O.S. telephone helplines, which already exist in some Member States. The European process of integration also affects the situation of children. Since we do not know these effects yet, not even in the case of adults, we call on the Commission to concern itself with this situation and to commission research.
The report also calls for psychological support and assistance to be given to children who are the victims or witnesses of acts of violence. It also calls for priority to be given over imprisonment to the rehabilitation and education of under-age offenders. That will give these children a real chance of being reintegrated in our society. And we call on the Council to set up a European missing children's centre, as Mrs Banotti has indeed been urging for a long time. Adequate protection and humanitarian aid must also be given to under-age refugees from third countries. No distinction should be drawn in such cases between political and economic refugees. We also expect the Commission to do its utmost to combat child sex tourism and child pornography. I know that Mrs Gradin is looking into this very closely, as she made plain at the Stockholm conference which I also attended as well as here in Parliament. At the same time, we call on the Member States to adopt legislation making it possible for any of their nationals who commit such crimes against children in another country to be prosecuted before their courts.
All the demands set out in my report are based on one crucial fact: children have the advantage over other groups requiring protection in society that they have a lease on the future. In shaping this future they must stand at our side as partners with equal rights. To enable them to do so, we must make education accessible to all children living in the territory of the European Union, irrespective of social origin or nationality. Today's children are the society of tomorrow. We will build that society up by respecting the dignity of children and enabling them to develop into independent actors. In particular, today's debate means that we all assume responsibility for the future of our children, undertake to act to the benefit of the children, to be their advocates, to introduce a new way of thinking in the Community in response to social, economic and political changes and to give children a status appropriate to their needs. Children must be able to participate in this process as equal partners.
In conclusion, let me quote what the children at the Rio conference said: ' It is our future, and we want a say in it. We want to be brought up in such a way that we have the courage to speak out. We want solidarity!'
Mr President, ladies and gentlemen, it is significant that this House should be talking about children on the very eve of Christmas, the feast at which we celebrate the mystery of life and childhood, and that we should be talking of them on the very day on which the 50th anniversary of UNICEF falls.
Recognizing children's rights, contrary to what might be thought, is a political fact of the first importance. It has been said that the way society treats its children shows what it thinks of mankind as a whole. Indeed, when we rightly say that a child is an individual, we mean that the principle of equality must be applied without exception, so that its benefits are also felt by the weakest, the smallest, the most dependent, those who have no voice, those who do not have full independence or capacity for thought and action.
Again, when we say that children's rights and interests must take precedence over those of adults, we are trying to apply the principle of solidarity whereby society must offer some of its own strength to strengthen the weakest.
Recent grim news stories show what despicable advantage may be taken of children by adults determined, at any cost, to satisfy their lust for gratification and for money. We must, then, say an unyielding 'no' to all forms of violence against children, and a loud, clear 'yes' to children's rights, the rights of all children, of every race and colour - I recall, incidentally, that 1997 is to be Europe's Year against Racism - in whatever condition they may be, and throughout their development.
The modern institution of adoption is one way of providing one of a child's most basic rights: the right to a family. We should be failing to understand its true significance, turning it upside down and reverting to the laws of ancient Rome, if we were to give adults the right to adopt and to give priority to adults' interests. I am only too well aware that the very concept of the family has now been pensioned off, but it must be admitted that, in normal circumstances, the best thing for a child is to grow up in an atmosphere of love, with the care of a father and mother, in an environment of guaranteed stability and peace.
If we look at things from the child's standpoint, they are simple enough. Clearly, there are cases in which, in the interests of the child, adoption by a single person is preferable - I would remind you that on the specific subject of this action, I am the rapporteur. One thinks, for example, of a little child which, having lost its parents, has a grandfather or a grandmother or an uncle with whom to live; one thinks, too, of a person who marries a woman, perhaps a widow, who already has a child; in this case the effect of adoption is to make the woman's child the child of the man also. Nevertheless, there must be a clear preference for a family which includes a father and a mother.
I must make it clear that any other solution which upheld an adult's right to adopt purely by virtue of being an adult, or the right of a community other than the family community I have just described, would distort the institution of adoption and my own report; that would force me to distance myself somewhat from that report.
In any case, there is no practical problem, because the very sharp fall in the birth rate in Europe means that there are on average ten applications for adoption for every abandoned child. This phenomenon lies behind the sharp increase in international adoption in all our countries, which is presenting major difficulties not only for the adoptive parents but also as regards the transparency of procedures, the risk of serious abuses and, most of all, the balanced development of the children concerned. On the other hand, international adoption is a subject of direct concern to the European Union.
To summarize, the content of my report on adoption states that adoption means providing a family for a juvenile who lacks one; that the interests of the adult and the juvenile must be given precedence; it calls for the Hague Convention to be ratified both by the Member States and by other countries; it calls for the standardization of the age gap for adoption; it calls for reciprocal recognition of adoptions granted within the Member States; it states a preference for an adoptive family which includes a father and a mother; it accepts adoption by single parents only when the interests of the child demand it; it classifies international adoption as of secondary value, since first and foremost it is necessary to allow the child to remain with its family, trying to provide the necessary resources through economic cooperation. In cases of adoption, strict rules must be adhered to regarding the declaration that a child is being given up for adoption.
We must say 'no' to contractual forms of adoption; it is necessary that the intermediary function in international adoption should always lie with authorized bodies. I hope that the vote will be as unanimous as possible; children should unite us, not divide us. That is why we have tried to achieve a result which can be as widely shared as possible. I hope that the time remaining between now and the final vote will enable us to achieve the objective of a unanimous vote.
Mr President, ladies and gentlemen, the theme of the protection of minors in European countries has both a legal aspect and a much wider aspect that I have attempted to develop in my opinion for the Committee on Culture, Youth, Education and the Media.
On the first point, legal protection, I should like to mention something that seems to me, personally, to be obvious but which apparently is no longer sufficiently so: this is that, in quite rightly seeking means for the legal protection of children at risk, we rather tend to forget an institution which for centuries in Europe has had as its main purpose the protection of children: the family, that is marriage - leaving aside religious marriage - civil marriage therefore, as a commitment between a man and a woman who not only give physical life to the children but who commit themselves before society to responsibilities, who are accountable to that society, and who have the obligation to raise the children to whom they have given life.
It seems to me that the family is an institution for the protection of the young that we have a tendency to forget. And, Mrs Zimmermann, it is to your words that I address myself when you say in the excellent item 6 of your statement of motives: ' In the vast majority of cases it is in the children's own interests to be looked after by their parents. A loving family is the environment in which children can best become familiar with their rights and obligations' . But it is precisely this traditional family structure that is being severely tested. There is a steady increase in the number of single-parent families, sometimes with a change of partner who may or may not take on the role of father or mother. The family structure continues to disintegrate. It seems to me that we have here an excellent analysis, but one from which logical conclusions must be drawn. Are we defeatists? Shall we decide that that, unfortunately, is the way things are, that is the real world and we can do nothing about it? No, I believe we have an obligation to younger generations, particularly at adolescence, to help them acquire a true legal culture and this should be done in all areas - by teaching them to exercise their responsibilities as citizens but also teaching them about the primary act of citizenship, the first social commitment of men and women: the setting up of a home. There is some contradiction, I find, in being afraid that social cohesion will disappear, and in seeking a high degree of social protection for wage-earners and then neglecting what in my view is the basis of social cohesion: family cohesion. Let us adopt social security measures, but at the same time let us not neglect family security, for privatization and the increasing precariousness of the conditions in which most children grow up seem to me to be a fundamental attack on their basic rights.
Mr President, ladies and gentlemen, we are applying ourselves with culpable delay to the obligations that organized European society should fulfil towards its youngest and weakest members, namely children. It was necessary for international public opinion to be outraged by the disclosure of horrific crimes in one country, before we began to wonder whether enough protection was being offered to those of tender age, who are unprotected. However, all the endless debates and appeals, the impressive conferences that have sprouted over the past year, will be shown up as cosmetic verbiage unless certain direct statutory measures are adopted and unless their practical implementation is imposed. Because only in that way will it be possible to bring an end to the brutal and abhorrent exploitation of the young. Exploitation that is not only sexual, by white slave traders, but economic as well, by unscrupulous employers and apathetic consumers. The reports we are debating today, which have been prepared by the relevant committees, contain a host of recommendations. At the summit are the safeguarding of children's rights, their recognition in a revised Union Convention, the harmonization of national laws, closer cooperation of the judicial authorities, and the full empowerment of Europol.
In the limited time available to me, let me add a comment about something we do not usually mention: the tolerance of sex tourism. When this profitable activity is discussed we speak only of the victims, children, but remain indifferent to the perpetrators who sustain this repulsive trade, the adults who make use of it. I believe that the means exist and it is not difficult to perceive methods to eliminate the sex tourism that stains not so much distant countries, as the civilized countries that provide its customers. Only with an integrated and honest grasp of the problems can Europe contribute decisively to the protection of minors in the present age, when not only is the economy becoming increasingly world-wide but the values of civilization should do so as well.
Mr President, minors are still boys and girls, as we all know, but unfortunately it is still the case that in both their upbringing and education and in society at large girls are treated differently from boys and right from the very beginning they have it drummed into them what sex they are. If we want to end the stereotyping in our society then we must begin at the very beginning and try to change it there.
I have heard rather too many fine words on the protection of minors and the importance of the family. I must say that we in the Committee on Women's Rights have discussed on various occasions in the last few years the dangers facing minors not just outside the family but also inside it. Cases of incest are often shocking and I shall refrain from saying whether they are more or less shocking that the Dutroux affair, to which Mr Lambrias was obviously alluding; to be honest, children inside the family are not automatically safe, and if we want to give equal opportunities to men and women in our society then we must recognise the fact that the traditional family will not continue to exist and that more and more often other forms of living together, including heterosexual and not only homosexual couples, are proving to be very long lasting and can also provide a good environment for bringing up children, both young and older children. There is absolutely nothing wrong with that and I even think it is a precondition for giving equal treatment of men and women a proper chance. Society should adapt to that and not the other way round. We cannot demand the traditional family back because of occasional excesses for these also happen in traditional families.
Mr President, I have the honour to present the thoughts and proposals of the Committee on Civil Liberties and Internal Affairs concerning the problems raised by international adoption. First of all, we have to agree on a basic principle, namely that it is children who have the right to a family and not adults who may be claiming the right to have a child. Any political decision must be based on this principle. The second principle to be highlighted is that it is preferable to allow a child to develop in its own environment. International adoption should not be considered if this principle cannot be translated into reality. The conditions for such adoption must still be optimum conditions and all illicit traffic and all sale of children by purchase, consent obtained by fraud, coercion or abduction must be made impossible. The fight against criminal schemes like these requires several measures, the first being that European countries and third countries who provide children for adoption should ratify and put into practice the Hague Convention on cooperation over international adoption. The second measure is the inclusion in national legislation of a provision that all public or private legal entities providing children for adoption must receive the prior approval of the relevant national child protection organization. Third measure: any full adoption must be based on formal proof of legal abandonment of the child. Fourth measure: the illegal entry of children must be combatted by very close collaboration between the forces of order and by the systematic use of existing means, including the Schengen Information System and Europol. By fighting against criminal trafficking and helping adoptive families to give a child love and protection, we shall make international adoption a tremendous act of solidarity towards children lacking a family.
Mr President, I would like to begin by referring to the UN Convention on the Rights of the Child, and to urge the European Union to accept that this should be far more than a paper commitment on our part, but should actually be a legal obligation - as it clearly is - to deliver civil, political, social, cultural and economic rights to our children. It is the most widely ratified international convention in history and carries with it very clear and unequivocal obligations which we should face up to.
But of course wherever we look, we see that children all over the world are used, abused, exploited and ignored. Today UNICEF publishes its State of the World's Children report, which deals with child labour. 9 million children across the world die from causes which could very easily be eliminated with very inexpensive solutions, solutions that we in our part of the world have been using for half a century.
So what we are asking for here is that we should have, not just the good intentions, but actually the political will, to deliver the goods to the children of Europe and the world. We need to shift resources to our children and also to shift our interest to the children in all our societies rich and poor.
I should also like to refer to the Hague Convention, and to a particular case in my own constituency of Adam and Nathan, two little boys abducted by their Tunisian father, a national of a country which has not ratified the Hague Convention. As you said to me recently in an answer to my question, we have few options in the case of a country which has not ratified the Hague Convention. He treated them as if they were his property, he deceived them and he took them to a very bewildering situation in a country and a family which they can barely understand.
I would like to ask you, Commissioner, what can be done in this case. What leverage are you able to use in this case? Tunisia is a recipient of large amounts of European Union aid, and you say in your answer to me that there are obligations under international law which you consider they should be respecting at this time. I would like to ask you whether any future discussions with Tunisia will include these international obligations, particularly the Hague Convention? And could you tell me, please, what words of encouragement I can give to a mother who in these few weeks before Christmas is heartbroken and longing to have her children, Adam and Nathan, home with her in South Wales where they belong?
Mr President, ladies and gentlemen, the Zimmermann report on the protection of minors is concerned with creating a legal framework that is as uniform as possible. The basic aim of this report, to improve the protection of minors, deserves full support. But if we analyse the report more closely, we find there are various points that need to be looked at somewhat differently. As Mrs Seillier pointed out, the best protection for children is to grow up in an intact family. Although this is the nucleus of our society, it is not mentioned at any point in the resolution to the report. I consider that a serious weakness.
The best condition for effective protection of minors is and remains the family. Normally, children and families have the same interests - although I know that the reality is often different. It follows from this that protection must be geared primarily to the family itself. Its needs must be examined. Here, however, we face numerous social problems, such as increasing selfishness, increasing structural inconsiderateness. In some parts of our large towns only 10 % of families have any children at all. So no wonder the awareness of children's needs is declining so much.
Only in second place should we consider rights in relation to the protection of minors. The rights of children are formulated above all in the UN Convention on the Rights of the Child. It forms the guarantee for minimum legal standards. It has been widely accepted. 180 countries in the world have signed this convention. I do not think that has been the case with any other convention. It has provided valuable impetus and really does represent a milestone in the further development of the rights of children, although it is confined to obligations upon the states and does not formulate any specific rights of children. This report is meant to contribute to doing so.
The main problem areas - this has been said in various quarters and therefore we certainly need not go into it further - are problems involving the media, problems resulting from the rise in sex crimes, paedophilia, violence, prostitution, drug addiction, poverty, child labour. We must support the right of children to a healthy physical and psychological development. We must find answers to the problems named above. The Council of Ministers of Justice and Home Affairs has declared itself prepared and undertaken to promote closer cooperation in police and judiciary policy. The requests made in the report for a separate directorate-general, children's parliaments and special committees to be set up would doubtless do no harm, only the question is, of what help would they be? Do they not just mean more bureaucracy, would they not to some extent just be alibis for action? I am proud to be able to refer to an act of practical assistance, namely the fact that a colleague in our group, Mrs Banotti, has set up her own initiative and, without going through any particular institutions or refuges, has helped by her own means to bring back missing children.
The report says that children's rights must be enshrined in the Maastricht Treaty. Nobody will be against that, only the question yet again arises: of what practical value is that? Surely the point is to provide real practical help for the children? Not least we need balanced adoption laws, as proposed by Mr Casini. We need to use and concentrate all our forces and abilities. We need commitment, we need strength and perseverance if we really want to give better protection to children.
Mr President, the two draftsmen have presented important proposals for making child protection a priority of Community policies, by seeking to put an end to the law of silence, to sex tourism, etc. This is an issue which ought, it seems to me, to have been unanimously well received in this Chamber. Unfortunately, we see that politics has intruded into this area. Some are using this noble cause as a Trojan horse in an attempt to put their own ideology before children's interests.
Faced with the daily reality of all kinds of abuse and perversion, of which children and young adolescents are the victims, how can we not see that any attempt to project the sexual practices of adults into an area as sensitive as this is not only a provocation but an actual incitement of minors to debauchery? I hope Parliament will quickly take a more serious line, because otherwise it will forfeit any right to become as angry as it did in Brussels in September following the terrible events of the summer.
My group's vote on these texts will depend on what amendments are adopted. However, I can only be pleased at the decision of the last Justice Council, which anticipated the wish of some of us by approving a joint action for strengthening the fight against trade in human beings and the sexual exploitation of children and by extending the mandate of the Europol Drug Unit to paedophile acts.
Childhood is fragile, childhood is essentially transient. Schiller said: ' Learn always to respect children's dreams' . How could a Parliament wishing to be responsible imagine that the interests of the citizens it represents are defended by adopting certain amendments to these texts? How could any of us imagine justifying such proposals to public opinion in our own country, to the electors in their constituencies? How can we any longer look children in the eye to discover what their dreams may be?
Mr President, ladies and gentlemen, this report addresses very urgent issues and I believe that the vast majority here will support them. But other issues are also addressed which are not within the competence of the Union, issues which are the concern of the Member States not Parliament.
In our more self-righteous moments, we strive to strengthen the principle of subsidiarity and ensure that it survives. But if we approve all the amendments and all the proposals without amendments we will not be practising what we preach. This is why our group cannot support all the amendments, despite the fact that we think the report is essentially sound. We would like to practise what we preach and I ask you: What will the people of Europe think of our proposal if we involve ourselves in culturally related issues such as; at what age do people have the right to adopt and what are our views on the adoption rights of homosexuals and single people? I think that the recommendations in this field do not respect the importance of cultural diversity in Europe.
I also think that many of the proposals risk obscuring the more important issues of providing the Union with the tools to fight against those dreadful crimes which already take place and using the tools that we have in the fight against those crimes which have already been mentioned by many of you. We need to strengthen police cooperation in the Union to expose networks which trade in children either for sexual exploitation, or adoption, or in order to obtain organs for transplantation.
I am pleased that the Council of Ministers has taken the first steps so that together we can stop this trade. The situation demands that we take action throughout Europe and that we require applicant countries to respect this issue. We must also demand that attention be paid to children and social cooperation in the PHARE and TACIS programmes.
Mr President, I would like to refer in particular to the report on intercountry adoption. The first observation to be made regarding Mr Casini's report, whose sensitivity on such questions has been more than confirmed, is that it is extremely opportune. It comes at a time when trafficking in minors and their use for unlawful purposes undermines the image of intercountry adoption.
The second is that it lays down essential safeguards for preventing use of minors for criminal purposes. At the same time, consistent with its protective spirit, it highlights the social value of other legal ways of alleviating the situation of minors who have been abandoned, such as temporary fostering and guardianship.
Yet this is a report couched in extremely cautious terms, legally speaking, and I regret that it did not take the further step, necessary in my view, of requiring international bodies to ensure that children be adopted preferably by families from their geographical and cultural environment. I also regret that it did not take up a position on a matter of great social consequence, i.e. the discrimination suffered by homosexuals when they attempt to adopt a child. I believe this is a matter worthy of special attention in a free and tolerant society such as ours claims to be.
Lastly, I would like to take the opportunity to commend Mrs Zimmermann on her report. Its spirit of openness proved to be perfectly compatible with prudence.
Mr President, ladies and gentlemen, we all know that the most resolute step we could take to protect minors would be to apply the 1989 UN Convention on the Rights of the Child unconditionally. Both reports refer to it with good reason. But we also know how many reservations there are about the UN Convention on the Rights of the Child, reservations based on individual, collective, even state individualism and egoism, in my own country too. Even the European Convention on the Exercize of Children's Rights adopted this year falls below the standard of the UN convention. A great deal still remains to be done here. So I welcome the fact that both reports make proposals on what can be done at this stage.
In this respect, however, I believe two aspects are particularly important in terms of the direction we follow. One is to preclude all discrimination against new forms of long-term relationships, as called for in paragraph 2 of the Casini report, which also includes homosexual partnerships. Secondly, my group considers it equally as important to talk in plain terms here and not to talk of the right to life when the issue is the inviolability of living beings.
When we look at children we can see how far we still have to go in our approach to human rights in order to move from the autonomous and therefore also selfish individual towards establishing reciprocal relations between individuals.
Mr President, in a day devoted to human rights, it seems to me a good thing to bring children's rights into the debate. This is an area to where the European Union's approach has been somewhat cool. It is true that the legal basis was shaky, but European children are residents like any others and we must be concerned for their well-being, their dignity and their future.
That is why I am delighted that the European Parliament has taken the initiative in these two reports, and I should like to congratulate Mrs Zimmermann and Mr Casini warmly on the quality of their work. The first requirement is to harmonize legislation and to ensure that international conventions are applied. There is of course such a profusion of conventions that a common legal framework must be found so that universal, vigorous protection for children's rights can be formulated throughout the European Union. In this respect, the United Nations Convention seems to me a good reference point but whatever happens the wish to protect children's rights must be included in the treaties.
Nevertheless, no significant progress will be made in the matter unless the European Union strengthens its responsibilities in the field of education, health and family policies. For, beyond problems of maltreatment, of economic or sexual exploitation, it is our duty to reaffirm the right to education, an education that is fulfilling and which allows people to fight properly against inequalities and educational failure.
In addition, we must promote an open family policy which takes into account family trends today and a coherent, actively-directed social policy in order to fight effectively against poverty and exclusion, whose ravages among the young are only too well known to us.
Finally, beyond the proposed remedies, I believe it would be good if our societies gave some thought to the way they regard their children. They are very often considered as objects of desire or a commercial target rather than as future citizens to whom we should be anxious to transmit our own values.
Mr President, it is high time to regard a child as a person in law.
Society seems to be aware of the existence, even in various European Union countries, of maltreated children, paedophile rings and child pornography. It intends to take various measures - like those in paragraphs 7, 8, 9 and 10 of the report - that are extremely important for the protection of children and I am pleased about this.
However, we must not debate the wrong subject. Our discussions should be concerned with defending the legitimate rights of children and protecting them, and not with advocating principles whose only real purpose is the questioning, by some of us, of our so-called morally and sexually - ever the same words - archaic societies because they are not sufficiently liberal and permissive in sexual matters.
In fact, in some paragraphs, such as U and V, the report criticizes the lack of information and debate about sexuality. I must say that I am astonished. I think Mrs Zimmermann must be one of those who never watches television or reads newspapers and never goes into schools, for the subject is talked about in complete freedom.
The report defends sexual preference, the freedom to fulfil oneself, and the abolition of any difference in legal status between children born outside marriage and those born within it; it is also in favour of the free movement of children of residents of third countries, an extremely dangerous idea because it will allow entire families to come and settle down in any country.
I must say that, here again, I am astonished. The apparent dismissal of the very concept of the family from this report is totally amazing. Whereas the development and protection of the child - and everybody recognizes this - seem to be the avowed aims of the report, it distances itself entirely from, and even abandons, the family framework, the pre-eminent framework for the integration and development of children. How, then, can we claim to protect children when their natural environment and their emotional reference point are being destroyed.
The report, Mr Casini, displays a wholly libertarian drift about the adoption of minors, for it envisages asking Member States to abolish discrimination against homosexuals in respect of legal adoption. This is completely paradoxical and not at all consistent.
Is that the way to defend the nuclear family in the traditional meaning of the term, i.e. a mother, father and children? Certainly not. Is that the way to protect children against all failings of society by denying them any chance to benefit from a healthy, fulfilling family environment? Certainly not.
We have therefore decided to vote against this report, and I find it very dangerous, Mr President, that the constant wish of the Community is always to control everything, to regulate everything. The danger of that is that it may lead tomorrow to the destruction of the moral values which are the fundamental values of our society.
Mr President, this Parliament has long recognized its duty to take the protection of children into account in the framing of its work. The presentation of today's reports demonstrates again the long-standing commitment we have to young people. I would like to join with those who have already congratulated the rapporteurs for their dedication and their work. Indeed I would say to Mrs Zimmermann that it was very interesting this morning to meet the group from Focus on Children and to take part in their presentation.
The debate is timely because not only is it the 50th anniversary of UNICEF but it coincides with the debate we had here this morning on the new revised Treaty, which was presented by the Irish presidency. As you know, the rapporteurs commenced their work long before the horrors of that Dutroux case became known. The Irish presidency equally, right from the outset, saw the need to prioritize the fight against organized crime and trafficking in persons. In this regard I am very pleased to see the express reference in Article K.1 of the draft Treaty to common action between Member States to combat trafficking in persons and offences against children.
However, in common with most Members in the House, I hope that the eventual outcome of the IGC will see a shared competence in this area between Parliament and Council under the Community pillar and the insertion of a separate Treaty provision dealing expressly with the rights of children.
It is now clear that many Member States are in dereliction of their obligations under international and European child protection instruments. I was disturbed to hear evidence from the experts who spoke at Parliament's recent public hearing on the rights of children. They pointed to the dismal failure on the part of many Member States to transpose into their national legislation orders such as the international instruments under the UN Convention on the Rights of the Child, which has been much referred to here today.
In short, while children, in theory, have extensive rights both nationally and internationally, the exercise of these rights is often rendered worthless by the inadequacies of the national legislation and procedural laws. Accordingly I am fully convinced of the need for a two-pronged approach: we need action at Community level where that action is appropriate, but extra regulation, whether it is supranational or at any other level, does not mean extra protection in practice. What we require is that we as parliamentarians should have the political will to bring the necessary improvements into the national laws.
I am sorry for going on, but it is a very important and sensitive subject. I would just like to add: the debate is dominated by women. I am sorry to see that.
Mr President, several colleagues have referred to the success of the recent Council of Justice Ministers and the progress made by them on the issues we are debating here today. I would like to join everybody in commending both rapporteurs.
The reason why this progress has been made is because clearly now, particularly following events in August in Belgium, there finally exists a political will to do something to improve the rights of children within our Community. It is my opinion, as with many other colleagues, that it is only once we see some specific reference to this within the Treaty that we can begin to make real progress. In the Maastricht Treaty, in the protocol, we recognized animal rights and if we can do that we can certainly do something for the children in our Community. This is not to underplay the importance of that protocol but simply to say that a well-organized, well-financed lobby group, can achieve a remarkable amount. Unfortunately there has not been the same resources put into the question of the safeguarding the rights of our children.
I would like to make reference to a couple of points in Mrs Zimmermann's report. She calls for a DG to take care of children's rights. I think that is probably a bit too ambitious. We certainly need a specialized unit which Members can use as a resource, which can be the reciprocal point in Parliament's structure where we can go for advice and help and also gather a body of information regarding children's rights, or shall we say the lack of them, as the case may be.
Adoption is a very delicate issue in all of our countries and in some of our countries it has very clear constitutional implications. So, while welcoming Mr Casini's report, it has to be recognized that in some countries there are specific constitutional problems in relation to some of the points he made. Also I would say, we have to begin to accept the many conventions and implement them. There is the Hague Convention which I work with myself and of course the UN Convention. They are all there but we have not had, up to now, the political will to implement them and I would like you to recognize that we do now.
Mr President, the two reports we are looking at today have one point in common: the priority given to children's rights. I would even add that the greater interest of the child must be the most important consideration.
The Casini and Zimmermann reports have the merit of having been produced and of highlighting the problems of adoption, of the protection of minors' rights and the legitimate rights of children. Since the events that shattered my own country, Belgium, the European Parliament has shouldered its responsibilities. The Council and Commission have finally tabled the first practical measures aimed at greater protection for children. We must live up to our ambitions and the expectations of our citizens and stress the priority that the Council and Commission must give to the fight against sexual tourism.
Mr President, ladies and gentlemen, the fight against the trade in human beings and more especially in children will henceforth come under the authority not only of Member States but also of the European Union. Only such enhanced cooperation could put an end to the scandal of raped and exploited children. A few days ago, the Romanian police arrested a Cambodian with false papers, accompanied by four children. But how many other traffickers in children, Mr President, are moving around in complete freedom? Whether it is the arrest of a link in the chain of an international paedophile ring or of an illegal adoption network or, still worse, of traffickers in organs, what is happening shows us that the European Union must more than ever put every effort into this. Europol must certainly help us to break up these networks, which are unscrupulously corrupting the future of our societies.
Mr President, I must begin by congratulating Mr Casini on his report on improving adoption legislation. I congratulate him particularly for his telling emphasis on the principle that adoption should be seen unambiguously as a fundamental safeguard for children who are lacking in security, and thus as the right of each child to have a family, rather than a system for simply providing children to those who lack them.
In the context of this approach, where everything is seen from the children's standpoint, we can also value the clear identification of the so-called traditional family as the ideal environment for the adopted child - the only environment able to offer him the most natural and suitable conditions for his balanced development and his education. Admittedly, unfortunate episodes can occur even in a traditional family - cases of incest and maltreatment, for example - but, as always, such cases are the exception, to be prosecuted under the criminal law, not the rule. Conversely, the adoption of children by alternative family models - common law marriages and, in particular, homosexual couples - irrespective of any assessment of their intrinsic merit, in no way provides the necessary safeguards for the child, but simply represents the egotistical assertion of the interests of two adults, which has nothing whatever to do with tolerance or equality.
Adoption by a single person, in my view, is a different matter. If the right moral, economic and social conditions do indeed exist - a point which the rapporteur also emphasized - adoption by a single person is preferable to the child's being abandoned or entrusted to an orphanage.
However, the first necessity in order to make adoption more effective in helping children is to make the legislative procedures clearer and simpler, not only in order to avoid unreasonable difficulties and bureaucratic delays within the Member States but also in order to regularize the system of international adoptions, which in some cases hides neither more nor less than a straightforward trafficking in children. As is also stated in the report, it is more necessary and urgent than ever in this connection to set up a national body within each Member State, as envisaged inter alia by the Hague Convention, to coordinate adoption, making it easier, in particular, for children to move around within Europe and also to discourage any illegal trafficking in minors, the purpose of which in many cases is not just adoption but, more tragically, sex tourism and other forms of child exploitation.
Mr President, Europe abandons children, we abandon children. I do not mean by that that other European citizens and families abandon Europe's 120 million children - although they do - whether they are talking about child abduction, child prostitution or poverty, which strikes hardest at children who do not have enough to eat. At no time of the year is this felt more than at Christmas. Exclusion is a word most children do not know, they just experience and feel it: exclusion from family, friends, health-care and education and the wherewithal to grow up decently and live productive lives. No! I mean we have abandoned children. We - European politicians - have, by our negligence, abandoned children. Despite our Merry Christmases and Happy New Years, we have provided no warm manger to receive Europe's excluded citizens.
Let me just cite two ways we have failed to act. Firstly, there is no mention of children in the Treaties; nor in the Irish draft IGC revision are we proposing to give children their proper status. They are refugees in their own country, they are seen but not heard. It is time we ended the ambiguity of citizenship and confirmed their full status as citizens in the IGC.
Secondly, the single European market. We all vote for its swift completion - quite rightly too. A productive single market of the 21st century will be our children's inheritance, their jobs and prosperity. But in making that market, in securing its foundations, we must not forget children. Just one example: free movement of workers - a cornerstone of the market - also means free movement of families, with all attendant problems of adjustment for children in a new society. Free movement of workers also means free movement of paedophiles across state borders.
Now is the time to act. Give children status in the IGC and protect them in Europe's biggest enterprise: the single market. Support the Zimmermann report.
Mr President, a person who was virtually disregarded by the press - because the subject was a somewhat unfashionable one, the subject of values - invited representatives of the major religions and men of culture to debate a simple question: what is the value of a child in religions and culture today? Is it a supreme value, or is it still a utility value? Admittedly, the debate was somewhat influenced by the purpose of the conference, since it is easy enough to identify the sexual exploitation of children as utilitarian, and equally easy to see the child as a tool of adults when it comes to child prostitution. It is easy, too, even if no longer obvious, to identify this utilitarian view of children in cases of paedophilia. Not all our countries have the same legislation. Even less obvious is the utility of children in pornography, given that some hold that the offence is confined to making use of a child and does not include possession of the material, an extremely dubious distinction since, basically, possession amounts to joint liability in a form of offence that has already been committed.
Notwithstanding the solemn declaration of the recognition of children's rights, children are sometimes regarded, even in current attitudes, from a very different viewpoint, as something to be exploited, a resource for parents, advertising, the labour market, organized crime. This is to lose the sense of a child as a value in itself: children are measured in terms of other people's desires and needs; the mere aspirations of adults actually become stronger rights than those enjoyed by children.
I believe that adoption is really the litmus test in determining what children's rights are worth.
The requirements and regulations for which Mr Casini's report calls are directed towards that end, but are contradicted only in the point that refers to a right to adoption. There is no such thing as a right to adoption! There is such a thing, or rather there may be such a thing at the very most, as availability; if we take the rights of individuals rather than the rights of children as the only starting point, the result will be that those legislative requirements that are needed today will become less and less strict - requirements which greater affection and stability from the parents. I ask the two rapporteurs, who have worked well on this subject, to come to an understanding with each other.
Mr President, during nearly thirty years in medical practice, I have many times had occasion to take charge of the health care and psychological follow-up of children adopted from their most innocent childhood and have done so until they were adults. A constant observation among these children is that psychological problems manifest themselves from adolescence in varying degrees according to the capacity of the adoptive families to welcome them, but always in relation to deep cultural differences when the children come from distant countries. The wrench between the two civilizations in which these children have lived, whether Koreans, Sri Lankans or Zaireans, is real, even though they only have an imaginary vision of their country of origin. It is important, to my mind, that our Parliament should urge countries in the Union, and also other European countries, to facilitate the adoption of their residents and ensure that the trade in children practised by a growing number of third countries is stopped.
Mr President, as a member of the Committee on Civil Liberties and Internal Affairs, I welcome Mrs Zimmermann's report on measures to protect minors in the EU. It is clear that European society has only recently recognized the full extent, the hidden eight-ninths, of the iceberg of child sexual abuse as revealed by events so tragically discovered in the United Kingdom and Belgium. There is child abuse. We all know that. There is also organized child abuse. Paedophiles operate across nation state boundaries. That is why we need to use all possible means of combating their activities.
I welcome the proposals in the report on strengthening laws against sexual exploitation, proposals on combating the proliferation of sex tourism, but also we need to go further. We need to use the facilities we have at our disposal, organizations such as Europol to keep records of those who have been convicted of paedophilia and make that information available across borders. We need to use the technology available to control child pornography, for example on the Internet and elsewhere.
I also welcome paragraph 32 of the report which calls on Member States to remove all differences between the legal position of children born to unmarried couples and those born to married couples. I welcome paragraph 36 which calls for free movement of children having a nationality other than those of one of the Member States. We all know of examples where children from third countries on school visits are not allowed to cross Member State boundaries, an absolutely ridiculous and barbaric position.
Finally, I should like to say how impressed I was that Mrs Stirbois managed to parade her and her party's racist dogma even on a report on child protection. Her nasty, narrow-minded racist comments on adoption will take some beating.
Mr President, today UNICEF celebrates its 50th birthday and today Mrs Zimmerman has presented her report on the protection of minors. I would like to congratulate them both. It is important that it is not only today that we discuss and pay attention to children but that we do this every day of the year.
There is a particular area which I would like to raise which concerns the upbringing and care of children. Children have the right to good female and male role models in their every day life. The sexual scandals that have taken place and from which we all would like to dissociate ourselves, must not prevent men from working with children. These days, it is more often women that have privilege and responsibility. We must, therefore, encourage men in Europe to work in childcare and child raising. Both men and women must influence the physical, psychological, mental, moral and social development of our children.
We talk about children's rights and I take it for granted that children are included when we demand respect for human rights, in our various trade discussions for example. If this is not the case then, naturally we should write this in to the new treaty, a point which many of us have already raised and highlighted today. The UN Convention on the Rights of the Child must form part of the democratic reference framework.
Mr President, I must start by congratulating Mr Casini. I am in complete agreement with the views expressed in his report, especially when he says that the purpose of adoption must be to provide a family for a child who lacks one. I am very glad to note that, in this evening's debate, everyone has been able to agree with this principle, and I venture to hope that, in due course, this principle really will be followed through to become a reality in every Member State.
This gives rise to many different considerations relating to adoption by singles. Once again, our attention absolutely must be focused on the greater good of the child, taking into consideration such factors as the original culture of the adopted child and the culture of the adoptive family.
The good of the child, furthermore, can also be achieved through the method known as 'long-range' adoption, which is on the increase in many European countries. It offers a way of satisfying the most urgent needs of children, especially from the poorest countries naturally, enabling them to continue living in a social and cultural environment in which they originate.
Turning now to Mrs Zimmermann's report, I should like to stress some of the amendments proposed by our Group, Union for Europe. First of all, there is an oral amendment which we shall be proposing tomorrow in connection with paragraph 4, which calls on the Member States to include in the Treaty, when it is amended, a chapter on children, who represent a separate category, and at the same time urges the European Union to make children's rights one of the basic criteria of its actions.
I should also like to draw your attention to an amendment inserted in paragraph 24 of the Zimmermann report, in which the Member States are called upon to promote close cooperation between the judicial authorities, police services, social services and non-governmental organizations, such cooperation including the establishment of appropriate databases for those found guilty of acts of paedophilia: the purpose here being to ensure that, without undue delay, all the Member States should be able to identify those guilty of such acts and so be in a position to practise some kind of supervision of these individuals.
Mrs Zimmermann also refers to the possibility of a free telephone line set up at European level. I should point out that in Italy, as Mrs Zimmermann says, ' Telefono azzurro' has been in operation for ten years - the tenth anniversary of its introduction will be celebrated during 1997. It has been an extremely successful experiment, and one which is certainly worth bringing to the attention of all Member States as offering the potential for a common telephone service for all the States of the Union.
Mr President, is it right that Mrs Todini spoke on behalf of the Cultural Affairs Committee, for that is what the screen said, and if that is true, then is it right that she used that time to defend the amendments tabled by her own group? And the second question I wish to put is: Mrs Todini has the reputation in this House of concluding that everyone agrees with her. She has now concluded that everyone agrees with her that adoption can only take place in traditional families. Well, either she was totally absent from the debate or she was not listening at all to it, but she cannot draw that conclusion because I heard various people here say that adoption should also be allowed in less traditional forms of society. So Mrs Todini should not jump to such quick conclusions in this House.
Mrs van Dijk, Mrs Todini spoke as draftsman of the opinion of the Committee on Youth. What the speaker said is a matter which the Committee on Youth will consider.
Mr President, the two reports currently under discussion are about children's rights, their right to be children, to grow up and to develop in stable conditions and about their right to a family. Many are the children currently growing up in insecure conditions who are being exploited. I am referring to refugee children, street children and children who are sexually exploited or who are forced to do heavy work for long hours. I am referring to all abandoned children who lack basic security. Children should naturally be at the centre of all our political decisions in my view. The children of today are the adults of tomorrow. Basic security must be every child's right.
The report by the honourable Member Mrs Zimmerman on the protection of minors rightly emphasises the importance of safeguarding children's rights. Poverty and unemployment contribute both to insecurity and an increased risk of children being mistreated. We must fight this with all available means. In its broadest sense it is a question of combatting poverty and of taking action to increase employment but it is also a question of paying attention to children's rights in everyday politics. Action is required to prevent exploitation of children and to protect and rehabilitate those children who have been affected. Effective measures are required to combat the exploitation of children in all its different forms.
Naturally, the EU has an important role to play in this respect. This has been most clear recently in the fight against sexual exploitation of children. Current and planned actions and initiatives within the European Union were listed in an aide-memoire presented by me on 27th September. This document was used as the basis for a programme of action decided upon at the World Congress against the Commercial Sexual Exploitation of Children in Stockholm, in August this year. Since then the Commission has presented various proposals: Firstly, a report on misuse of the Internet. This includes a proposal for action to prevent the use of the Internet by paedophiles or for the spread of child pornography. Secondly, a Green Paper on the protection of minors and individual integrity within the whole area of audiovisual media. The fight against sexual exploitation of children and child pornography is a central issue in this. Thirdly, a report on action to combat child sex tourism. The Commission will also undertake an information campaign at EU level against child sex tourism.
Mr President, there has also been significant progress in the legal arena. The Council of Ministers decided, at their meeting on 29 November, to make sexual exploitation of children in all its forms, trade in children and possession of pornography illegal. Member States also agreed to apply the laws and regulations which forbid sexual exploitation of children extraterritorially. This is very important in the fight against sex tourism.
The Council has also decided to extend the mandate of the European Drugs Unit so that it is not restricted to illegal immigration but also covers the traffic in people. The EDU will also establish a register of experts in Member States to combat international crime. This register will include experts in the fight against sexual exploitation of children. The Council has also decided on a special programme of action in support of concrete cooperation projects to combat the traffic in people and sexual exploitation of children. Support will be given to research projects, education and seminars through a programme which we have called Stop.
The report by the honourable Member Mrs Zimmerman also raises many other aspects. I would especially like to draw attention to the exposed situation which many children from countries outside the European Union often find themselves in. They do not have the same networks as their contemporaries in their new country and I share the report's view that we can do a great deal at EU level. The Centre for Racism and Xenophobia which has been established on the initiative of the Commission can play an important role in supporting real integration measures. The Commission is also considering proposing measures to keep families together. I would also like to underline that I fully share the rapporteur's views on the importance of the role played by voluntary organisations when it comes to protecting the rights of children. The Commission has supported the work of voluntary organisations for many years including their work in preventing and trying to put a stop to the mistreatment of children. I also think that cooperation with these organisations must be further increased.
Our joint efforts must continue. For my part, I intend to take the initiative for further action to protect children's rights next year particularly with respect to the sexual exploitation of children. Mrs Zimmerman's report will naturally form an important basis for this work.
So, Mr President, I turn to the report by Carlo Casini on international adoption. We all agree that a child has a right to a family, which should, in the first instance, be their own biological family. Only when this possibility has been exhausted should the child's interests be met through adoption, preferably within the cultural background to which the child belongs. Only when these possibilities have been exhausted should adoption into a different cultural background be considered. We must always keep sight of the interests of the child in cases of adoption. This is my firm opinion and I welcome the fact that the resolution by the honourable Member Mr Casini reflects exactly that view.
Solid international cooperation is required for intercountry adoption to work. The 1993 Hague Convention provides a good framework for such cooperation. It regulates contacts between the competent authorities in the country of origin and the country of adoption. The Convention also covers the issue of recognition of the adoption decision but always keeps the rights and interests of the child at the centre. I share Mr Casini's view that ratification of the Convention is an important step towards improving security during adoption. So far Eight Member States have signed the Convention but only one, Spain, has ratified it. Quick approval of the Convention is of particular importance as many of countries of origin have already gone a long way towards introducing the Convention. I hope that the Members in this House will help this Convention come into force in our Member States.
Another important task in ensuring that the adoption process is speedy is to ensure that it is not delayed by slow and complicated administrative procedures. Let me highlight two examples: The Telecommunications Directive is now under discussion in the Council. If this were already in place the relevant legal documents in an adoption process would be available more quickly between Member States. Secondly we have the Grotius programme which can facilitate and improve cooperation between those working on adoption issues within the legal system. I intend to propose that adoption become one of the main areas of this programme.
I would like to emphasis the seriousness of adoption which must be seen as permanent. The adopted child must have the same security as a biological child. There should never be any question of adopted parents choosing to reject the adopted child. Adults may divorce, but a parent should never be able to divorce its children.
Mr President, in conclusion, let me emphasise that the protection of minors, like adoption, concerns basically the same issue: the child's rights as an individual. It should no longer be possible to ignore issues which have long been kept hidden. I am referring to the sexual exploitation of children. It should no longer be possible to ignore the fact that children's rights are an integral part of human rights. It should no longer be possible to maintain that it is of no consequence for tomorrow's society how we treat our children. We must act jointly to ensure that children receive a safe and secure upbringing. Coordinated action at European level has an important role to play. We should use every possible means available. In the Commission, we will continue to keep sight of this in our work and in the work in which we are involved for the Intergovernmental Conference, in order to place the rights of children in the centre in a more effective way than perhaps we have done so far.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
Employees' rights in transfers
The next item is the report by (A4-0367/96) by Mr Kerr, on behalf of the Committee on Social Affairs and Employment, on the proposal for a Council Directive on the approximation of the laws of the Member States relating to the safeguarding of employees' rights in the event of transfers of undertakings, businesses or parts of businesses (COM(94)0300 - C4-0151/94-94/0203(CNS)).
Mr President, it seems a long time since we first discussed this report in Parliament. In fact, it was one of the first pieces of work that I was given as a new Member in September 1994 when the Commission produced the revised directive. It is very appropriate that we are discussing it today in the discussions following the preparations for the Council meeting in Dublin. That meeting will discuss the future of Europe, the IGC, and I would contend that the acquired rights directive is one of the key elements in the construction of social Europe, an important part of the dimension which I hope will be reaffirmed in those discussions in Dublin at the weekend.
This is a 1977 directive which attempted to assure employees in the European Union that the Union was concerned with protecting their rights at a time of economic change due to mergers, takeovers and privatization from the public to the private sector. It was an attempt to assure them that their conditions and wages would be protected at the point of takeover. The directive was passed in 1977 but it was disputed for many years in the courts, right up to the Court of Justice in terms of its judgments. It became clear from many of those judgments that the directive applied to all Member States and to almost all situations concerning takeovers, mergers and transfers of undertakings. This became a very important part of Social Europe.
It is no secret that a number of Member States, in particular the UK, were keen to change this position and to weaken the directive, and the Commission found itself under pressure to bring forward a revised directive. In fact, it is worth recalling that the British Minister of Labour at the time, Michael Portillo, whom Mr Flynn will remember fondly, I am sure, wrote a letter to his colleague, the Foreign Minister, in which he said: ' This is a revised directive we are very keen on, but we must keep quiet about it, otherwise we will alarm our fellow Members of the European Union if we are seen to be too keen on it.'
So, the directive was brought forward in September 1994 by the Commission and came to Parliament for first discussion in October 1994. It is worth recalling that in those discussions we had in the Committee on Social Affairs and Employment and finally in Parliament itself - and I was looking at last January's debate in preparation for tonight - the position was clearly indicated that the original revised directive, in particular Article 1(1), and the weakening in our judgment of the exclusion of contracting-out from the directive, was a major concern to the committee and to Parliament as a whole.
After the discussion in Parliament Commissioner Flynn went back to the Commission and obtained an undertaking that the Commission would accept the deletion of this and reversion to the original directive coverage in terms of the definitions of an undertaking. We are very glad he did that and successfully obtained the agreement of the Commission.
Since then the Committee on Social Affairs and Employment and the Committee on Legal Affairs and Citizens' Rights have been discussing the rest of the directive, and that is the final result of the report before us tonight. There are a number of amendments but I will not go through them in detail at this stage. We have encountered some problems with the amendments on liquidation and bankruptcy. We attempted in our discussions with the Commission - and we have had very good and close working relations with the Commission officials on this report - to clarify the law, to harmonize the law so that it had a common base line across Europe. We have attempted to address this in a number of the amendments. I know that at the last minute some members of the committee had some concerns about that, so we withdrew those amendments at the committee and brought them forward to present them to you tonight as a whole.
However, we are not totally inflexible on that and I am willing to have discussions on those amendments with Members before we vote on the report tomorrow. There is an urgent need to clarify the situation, to make clear the distinctions between liquidation and bankruptcy when companies are in difficulty and this is what they attempt to do.
I want to mention the pensions amendment briefly. I understand that the Commission will not be able to accept this, but it is important to flag up the issue of the transfer of pension rights. It is an increasingly important issue in the European Union. Many workers are seeing their occupational pensions build up. Some have seen them threatened in the past through takeovers, mergers and transfers. I know the Commission's view is that this is a question of subsidiarity, but it is a nettle the Union will have to grasp. There are ECU 750 billion of pension rights in the UK alone and many billions more in the rest of Europe which are subject to this. We must deal with that as well.
Finally, I conclude by paying tribute to the people who worked with me on this report: Stephen Hughes, chairman of the Social Affairs Committee, who is in Singapore representing us at the WTO, Sue Waddington from the committee and from the Committee on Women's Rights, Christine Oddy from the Legal Affairs Committee, the staff and secretariat of the Social Affairs Committee, and also the Commission. I hope that after the rest of the debate tonight we can get a good response and vote it tomorrow.
Mr President, I would first like to congratulate our rapporteur Mr Kerr, both for his efforts to make the Commission understand the many negative consequences of some of its basic proposals for the rights of working people, and for his work as a whole.
I would like to dwell in particular on the rapporteur's Amendments Nos 4 and 9, and to join him in asking Parliament to approve them unanimously, and of course for their acceptance by the Council and the Commission as well. Those amendments express absolutely the spirit of the opinion by the Committee on Economic and Monetary Affairs and Industrial Policy, which I myself prepared. The legal device whereby the transfer of some function of an undertaking, business or part thereof does not in itself constitute a transfer and consequently the rights of those working there are not protected, is an exceptionally dangerous order that could lead to a series of figurative transfers whose only purpose would be to do away with working peoples' acquired rights. Furthermore, to allow the possibility, even for the judicial authority, of amending or dissolving work contracts and labour relations in the name of ensuring the survival of the business in the event of the employer's insolvency, could also lead to a series of figurative bankruptcies for the same purpose.
The Directive must define very clearly indeed the meaning of a transfer and its protective orders should apply to any type of transfer that affects working peoples' rights. As for deviations in the event of insolvency, it must be made clear that work contracts cannot be terminated or amended without the employees' agreement and that of their representatives. At a time when employees are under special pressure owing to stability agreements, with convergence programmes and employment policies based on overturning their rights, they do not need measures such as those proposed, which supposedly exist in order to preserve and not to abolish the rights of working people.
Mr President, ladies and gentlemen, can we still speak about safeguarding employees' rights when existing jobs can to some extent still be protected but at the same time many jobs are at risk or disappearing entirely? Can we be content with the fact that the person who has a job is protected while the job opportunities of the unemployed continue to decline?
As draftsman of the opinion of the Committee on Legal Affairs and Citizens' Rights I find myself in a difficult situation since I did not obtain majority support on some points I consider extremely important.
Let me turn briefly to two points. The first is the question: what constitutes a transfer? The Committee on Legal Affairs and Citizens' Rights voted to retain the definition proposed by the Commission, namely the transfer of an activity which is accompanied by the transfer of an economic entity which retains its identity. Now the Committee on Social Affairs and Employment is urging that we maintain the 1977 definition. I do not consider that acceptable. In view of the casuistic rulings of the EU Court of Justice we need a clear and unambiguous definition which, in particular, ensures that the transfer of an activity does not in itself suspend the application of the directive - let me remind you here of the Christel Schmidt case. If this situation were retained, it would have serious consequences for the economy and further increase the unemployment figures in the Member States. I wish we could have kept to the more precise definition I proposed.
The second important point concerns insolvency procedures. Insolvency proceedings are included, but a distinction is drawn between reconstruction and liquidation proceedings. I regard this as disadvantageous to employees too. Instead of deciding in favour of reconstruction in the event of an insolvency procedure not aimed at liquidation, under which the parts of the undertaking worth saving can carry on and a large-scale loss of jobs can be avoided, this is a reversion to a type of procedure more geared to liquidation, which, experience shows, leads to more job losses. That is why I can only conclude by referring you again to the questions I put at the beginning.
Mr President, I would like to begin by congratulating Mr Kerr on this report. A tremendous amount of work has gone into it and when we discussed this matter in this House in January 1996 the main concern of Parliament was to impress upon the Commission the need to remove from the proposed revision of the directive the new definition of a transfer, that is Article 1(1), since that new definition would have excluded the contracting out of services from the scope of the directive.
Speaking in that debate as the rapporteur from the Committee on Women's Rights I explained how that revision would adversely affect women workers in particular. I cited research undertaken by the Equal Opportunities Commission in the United Kingdom which had examined the gender impact of the transfer of activities. This research found that when the directive was not being applied to the public sector women workers were more likely than men to lose their jobs or have their pay cut and their pension rights reduced. I am therefore very pleased that Commissioner Flynn has agreed to remove from the revised directive this new definition.
But the Women's Rights Committee has proposed a further amendment which has gained the support of the Committee on Social Affairs and Employment which, in the light of experience, we regard as very important. This is Amendment No 15 which requires Member States to prohibit any discrimination when implementing the directive's provisions. I say 'in the light of experience' advisedly because we are aware of the vulnerability of certain groups of workers when transfers occur. These are the groups undertaking relatively low-status but essential work, such as cleaning, caretaking and caring occupations. They tend to be mainly women.
I want to draw attention to one current example that has been given to me by the public service union, Unison. In Northern Ireland currently, as a result of contracting out of national health services to a private company, over 500 staff, mainly women, went on strike for two weeks in October of this year because the new contractors have cut their pay, have introduced unequal pay between men and women doing the same work, have introduced differential rates of pay for workers in different parts of Northern Ireland and have brought in job-seekers to break the strike. These matters may have to be settled through the courts because the contractors may be in breach of national and European legislation, but it illustrates the point that we need a directive to protect workers against discrimination and provide them with some security when transfers occur.
The debate on Mr Kerr's report is suspended and will resume at 9.00 p.m.
Question Time (Council)
The next item is Question Time to the Council (B4-1226/96).
Question No 1 by Arlene McCarthy (H-0911/96)
Subject: Local and Regional Territorial Pacts for Employment
Given that, despite the fact that the UK signed up to the employment strategy at the Essen, Madrid and Florence Summits, both the UK Prime Minister John Major and the Employment Minister Gillian Shephard, have written to President Santer and Commissioner Flynn respectively stating their reluctance to implement the Commission's Local and Regional Territorial Pacts for Employment, what steps does the Council intend to take to persuade the UK of the value of signing up to these pilot action programmes and to persuade them not to opt out of the Local and Regional Territorial Pacts for Employment? Does this mean that, at the Dublin Summit, the UK will be the only Member State not to have pilot action programmes for the Local and Regional Territorial Pacts for Employment?
Following the initiative of the Commission on local development and employment and the conclusions of the European Council at Cannes and Madrid, the Florence European Council invited all Member States to select, where possible, regions or cities as candidates for participating in pilot projects concerning local and territorial pacts on employment with a view to implementing such pacts in the course of 1997.
As announced at the Florence European Council, the Irish presidency organized in Dublin on 11 and 12 November a conference on local employment initiatives. The subject was also discussed at the ministerial conference which took place in Ballyconnel on 14 and 15 November. This conference covered the impact on employment of the structural funds, territorial employment pacts and the Commission's cohesion report. There was broad agreement on the approach proposed by the Commission, which is to establish pacts at regional or local level on an experimental basis. There was also agreement that territorial employment pacts should reflect the institutions and traditions of different Member States.
While there are many useful examples in the Member States, notably my own, of strategies to mobilize support for local economic development and employment creation, at this stage it is up to individual Member States to judge whether it is desirable to promote such projects.
Thank you Mr Mitchell, and thanks to your President-in-Office who invited me to the Ballyconnel seminar. I was able to listen to the points made but, I am sorry, you did not answer my question. I wanted to know whether we do have an opt-out and whether you have been told officially by the UK Government that it will not be submitting pilot action projects for that particular Council.
I wanted to ask you: does it not mean that local and regional partners should be able to submit their own projects to the Commission? I speak as someone representing a region which has spent some time because of those Council meetings preparing its own pact for employment. It is now to be told that it cannot submit that. Are you not disappointed that the initiative which you have proposed is not being taken forward by the UK Government?
Firstly, I should point out that the Council has never been called upon to deal with the specific issue raised in the honourable Member's question, and it is up to the Commission and not the Council to implement the policies, legislative texts and other decisions taken at Union level.
As it happens, I am the Minister responsible for local development in Ireland. We have a very advanced approach to local development in Ireland which was based on 12 pilot schemes. It is an area-based approach, very similar to the territorial pacts approach being adopted by the Council at present. In fact, the Council is leaning heavily on the Irish experience in the way it is going about its business.
We have expanded from the 12 to 38 pilot schemes in every designated disadvantaged area in Ireland. This is an integrated approach to deal with the underlying causes of long-term unemployment: supplemental education, supplemental training, environmental improvements, money is available for job creation in one-to-five-person enterprises and we estimate that something in the region of 8, 000 jobs will be so created. We also take account of living conditions. The conditions in which people live affect their employment potential, particularly if they are living in overcrowded, dark, dank flat complexes managed by local authorities. The management of those estates is part of the plan - five fingers in a glove.
I am so enthusiastic about this that I really believe that this is something which should be available in every Member State and, not only that, it has application in the 11 applicant states. So I would like to see a centre of excellence, and certainly I would like to see the experience we have in Ireland shared with other Member States.
I am disappointed that not more Member States have yet drawn on local development initiatives, because they have been mentioned at every European Council since and including Essen. It is not for me to lecture other Member States on how they should go about their business but there is an OECD report on local development in Ireland and I would commend it to any Member State to read.
It is a bit like the Credit Union movement - I do not know whether there is something similar in all Member States. In the beginning there may have been people who tried to dismiss this as a sort of organized money-lending and there are people who dismiss local development as just one in a series of more schemes. It is no such thing. This is an integrated approach which has targeted areas of greatest need, is tailored to the needs of the area and, in my view, has an application in all the disadvantaged areas - rural and urban - throughout the Union. I commend the OECD report on local development in Ireland as a study which could benefit all Member States.
I thank the Minister for his comments, but I wish to come back to a couple of points that Mrs McCarthy raised. Does he believe that the UK will be the only government at the Dublin Summit that will not be submitting local and territorial pacts for employment for these pilot projects? If that is the case, would the Minister like to comment on whether he would be in a position to try to persuade the British Government to change its mind and actually get involved in 1997? I can tell him that, like Mrs McCarthy, there are many broad-based bids that could be submitted from my region which would qualify under these local and territorial pacts, particularly one that has been drawn up by one of the local authorities in my area, Sandwell Council. It is such an excellent scheme it could qualify immediately and start the processing going. I just wonder whether he would like to give me a couple of comments on my questions and a general observation on the preparedness of the UK.
It is not for the Council to dictate to Member States what they do but I am so enthusiastic about the whole area of local development and territorial pacts that I personally would be disposed to becoming a persuader in this whole area. Whatever we can do to treat the most deprived communities and the people living in the most deprived communities - whether they are rural or urban - within the Union we should do and we can, to the benefit of the Union and the citizens draw on each other's experience.
I do not know whether the UK will be the only Member State. And some Member States which may not be in a position at Dublin may well decide at a future date to submit proposals. But, certainly, I have raised this matter with individual ministers in the UK. We invited a minister from the British Government to the conference in Dublin and, to the best of my recollection, he was represented at the conference.
I appreciate that you do not want to lecture another Member State, but it may be news to you that according to the European Commission there are going to be at least 60 proposals for territorial employment pacts from at least 12 Member States next week in Dublin. They have received a letter from Mrs Gillian Shephard, the UK Minister for Education, that does say that Britain will not be implementing these proposals because they will simply mirror existing employment partnerships in the UK. Now I take it from your enthusiastic comments that you do not agree with her on that. Can I ask you, as the Commission have already confirmed to me: if the British Government changes its mind at a later date, or indeed if the British Government itself changes, will Britain then be able to put forward schemes under the territorial employment pacts at a later date? Would you from the Council welcome that?
My understanding is that if the British Government did change their minds at a later stage, they could hope to participate in the territorial pacts as other Member States have done. Speaking personally, yes, I share the disappointment because I think that there is great potential for local development in all Member States. Although there are similar programmes in Member States, the whole partnership approach which has been stressed in the Santer package - which I believe strongly draws on the Irish experience - is unique in the sense that it empowers communities and, crucially, requires communities to take responsibility. It is a responsibilitybreeding and enterprise-breeding approach to dealing with real problems in the community by empowering the community to tackle these problems themselves. I really do think this new approach should commend itself to all Member States.
As the author is not present Question No 2 lapses.
Question No 3 by Bernd Posselt (H-0921/96)
Subject: The situation in the Northern Caucasus
What is the Council's assessment of the current political situation in Chechnya, Ingushetia and Dagestan, and what plans are there for humanitarian aid for 1997?
The Council believes that considerable progress has been achieved towards a peaceful settlement of the conflict in Chechnya. On 25 November the General Affairs Council welcomed the agreements reached on 23 November between Russian Prime Minister Chernomyrdin and the leader of the interim Chechen Government Maskhadov. The decision by President Yeltsin, again on 23 November, to withdraw all Russian troops from Chechnya is also significant.
The Council has also noted the intention to hold presidential and parliamentary elections in January next year. At the same time the Council recognizes that a great deal of work remains to be done and it hopes that the commitments made will continue to be respected by both sides. Throughout this conflict the Council has stressed its firm belief that political negotiation constitutes the only means of reaching a lasting political settlement in Chechnya. The Council is convinced that the OSCE assistance group in Grozny can make a valuable contribution to maintaining the dialogue established between the parties, promoting full respect for human rights and fundamental freedoms and ensuring access for international humanitarian aid. The support of both sides for the role of the OSCE is welcome.
The Council has not discussed the situation in Ingushetnia or Dagestan. The Council would, nonetheless, be concerned that the stability of the region should not be affected by the situation in Chechnya. ECHO, the European Community humanitarian office, has allocated over ECU 7.4m during 1996 to international aid agencies and NGOS in Chechnya and the Northern Caucasus. In total over ECU 33.7m has been disbursed to support humanitarian activities in the region since 1994. At the third meeting of the humanitarian aid committee on 31 October 1996, Member States approved a ECU 2.2m package which represents the last phase of ECHO's global plan for 1996. The latest package of assistance will be disbursed to the International Committee of the Red Cross and NGOs to provide food, water, sanitation and medical supplies. The global plan will cover a four-month period until the end of February 1997.
Thank you for that very precise reply. I have two brief supplementaries. First, will the Council arrange for observers to be at the elections in Chechnya on 25 January? Secondly, how does the Council evaluate the situation in neighbouring Georgia where serious violations of human rights are on the increase again?
In relation to Georgia I do not believe the Council has considered the situation there in the recent past but I will discuss the matter with my colleagues and will communicate with the honourable Member.
In relation to the observers, the European Union normally undertakes observations of elections following an invitation to do so. No invitation to observe the Chechen elections has been received so far. If such an invitation is received, it will receive careful and favourable consideration.
Question No 4 by Anne McIntosh (H-0925/96)
Subject: Abolition of duty-free
Bearing in mind that the Council is pledged to abolish duty-free in the long term, has any work been done to examine the impact of such a move on those employed in the transport sector, in particular at airports and seaports?
Would the President-in-Office not agree that jobs will be jeopardized in the travel industry on the abolition of duty-free.
What counter-measures does the Council intend to propose to offset the negative impact on employment?
When it adopted the directive abolishing fiscal frontiers as from 1 January 1993, the Council decided to end duty-free sales to intra-Community travellers. It felt that in an internal market without fiscal frontiers, there was no longer any reason for duty-free sales for persons travelling within such an area without frontiers. However, I would draw the honourable Member's attention to the fact that travellers who leave Community territory are still entitled to duty-free sales. The Council was aware of the economic difficulties and social repercussions which might have arisen in the sectors concerned when duty-free sales were abolished for intra-Community travellers. For that reason, it authorized the continuation of such sales for a transitional period ending on 30 June 1999.
At the meeting of the Ecofin Council on 11 December 1996 the presidency suggested that a study of the economic and social impact of the ending of EU duty-free should be carried out by the Commission but some Member States did not support this suggestion.
I thank the President-in-Office for his reply. I understand the problems in proceeding with this study. However, following on from my question in which I asked about counter-measures which the Council intends to propose if there is a negative impact on employment, clearly we need to have a study to assess that point. Would the President-in-Office not agree that his country and mine, being islands, are going to incur a higher cost which will no longer be subsidized through duty-free sales? In particular, since it will no longer subsidized after 1999, the cost of travelling by coach or car will go up, as it can no longer be subsidized by duty-free sales
Could he also assess the effect on tourism in the southern European states if it means that rather than go to Spain, Portugal, Italy and Greece, British and Irish tourists will now visit North Africa, Turkey or any other countries outside the Union. Would he not also accept that the removal of duty-free sales will make travel more expensive, thereby infringing the spirit of the Treaty which calls for an ever-closer union of the peoples of Europe?
This particular question has relevance for Member States which are islands. One figure which I read recently indicates that throughout the Union something like 140, 000 jobs are related directly or indirectly, in whole or in part, to these duty-free sales. Another implication for island states is that the cost of air flights could increase. Many airlines, for example, benefit from duty-free sales and are therefore able to operate at lower costs. So, it is of direct concern to a number of Member States, not least my own.
I would like to see a study carried out before any decisions are made and I should like that study to be carried out impartially and as soon as possible. Unfortunately when the presidency proposed this very recently, there was not sufficient support for it, but we will go on trying to get support because I believe at least a study should be carried out before any conclusive decisions are made. There are Member States which believe that because we have an internal market duty-free should end, but in all the actions we take we have to take account of the implications of those actions. I should like to see a study done so that we have facts and figures before us when we arrive at a decision.
As you are probably aware I did lobby your government colleagues, Minister Quinn and Minister Michael Lowry, in June of this year, urging that the Irish presidency should take this up as one of their issues. I very much welcome the initiative that Minister Quinn took, although not with successful results. You are correct in saying estimates are that there would be 140, 000 job losses directly and indirectly, a loss of some £4 bn in turnover. And of course the other figure is an increase in landing charges and air fares, which will have a negative impact on tourism and a very negative impact on the viability of regional airports. I would like to know, in the time that you have left, would the Council be prepared to look at ways in which this particular deadline could be avoided and examine possible alternative policies to compensate for any negative impact in the regional area and the tourism area. But really it is contradictory for the Council on the one hand to be talking about initiatives to create employment and then to go ahead with a policy which will create unemployment to the tune of 140, 000 job losses.
I am aware that the honourable Member John Cushnahan has raised this matter with the Ministers he refers to and, because of pressures from myself and other MEPs, including other Irish MEPs, this matter has been raised at Ecofin by the Irish Minister for Finance as the President-in-Office. I certainly would like to see a study carried out, and we will go on, in any way we can, pressing for that study to be carried out and seeking the necessary agreement in the Council of Ministers to have the study carried out. I think we have to be practical in our approach to dealing with the business of the Union and we must take into account the practical implications of such a study. Later in Question Time I will be answering questions in relation to alcohol in other Member States where there has been an extension of the derogation and the possibility of discussions with one Member State which have particular difficulties. In all of these decision-making procedures we should take into account the practical implications of the decisions we are making and in order to do that a study should be done and we will go on pressing to try to have that study done.
I welcome his emphasis on having a study, but to get this study requires the agreement of Council, and the Minister referred to the fact that this was raised, but unsuccessfully, by the Irish presidency some weeks ago. May I ask the Minister to confirm whether or not it is correct that only two Member States indicated a positive response to the initiative? If that is so at least it sets out for us the extent of the political battle that would need to be fought to secure what I would regard as a minimal concession to hold this study, which itself is a prerequisite to the real issue of fighting for some retention of this particular possibility of duty-free sales.
I do not have in my brief the number of Member States which did or did not support this initiative. There was not a majority in support of the proposal at that particular time. My understanding is that we would need at least a qualified majority vote in Ecofin to review and carry out the report along the lines I have suggested and that did not appear when it was put by the President-in-Office. However, we will go on trying to achieve the necessary consensus on this because it is a matter of concern to a number of Member States. I think the very least we could do is have a study carried out so that we would base our decision on facts as they affect the citizen of the Union.
Question No 5 has been withdrawn by the author.
Question No 6 by Otto von Habsburg (H-0933/96)
Subject: Freedom of movement between the European Union and associated States
It is hard to understand - particularly in the light of relations between the Baltic states and the European Union - the continued existence of a visa requirement which hampers the economic and political development of those countries.
Does the Council agree that it is high time that visa requirements were abolished for travel between the countries of the EU and the states associated with it, thereby conferring freedom of movement on the citizens of such states?
Does the Council have any plans on the subject, and is it prepared to take decisive action to this end? When can we expect a clear decision on this matter?
In reply to the honourable Member's question I would point out that the Council adopted a regulation on 25 September 1995 determining the third countries whose nationals must be in possession of visas when crossing the external borders of the Member States. None of the Baltic States appears on the common list annexed to that regulation.
This does not mean that nationals of those countries do not need visas to enter certain Member States. Under Article 2(1) of the Regulation, Member States shall determine the visa requirements for nationals of third countries not on the common list. It is on that basis that for their own reasons, which are not subject to Council control, some Member States still require nationals of the Baltic countries to obtain visas when entering that state.
Mr President-in-Office of the Council, are you not of the opinion that this attitude of certain states is quite contrary to the spirit of our Union and especially to the spirit of association agreements which we have concluded with these Baltic States, which are now at the stage of preparing to become Members of our Union? Is it not therefore the task of the Council to do everything to ensure that the Baltic States are soon included in the list of those countries whose citizens can enter other countries of the European Union without a visa, which would be an action quite consistent with the European evolution we are trying to obtain?
I have already mentioned that under the Council regulations referred to, the Member States have the facility, if they judge it necessary, to require visas from citizens of the Baltic States to enter their territory. The presidency hopes, for its part, that citizens of Estonia, Latvia and Lithuania will be able to travel freely throughout the European Union's territory and that will happen sooner rather than later.
Speaking personally, I would accept that the spirit of the associate arrangements we have with these states should permit such travel, and individual Member States already do so.
Question No 7 by Jonas Sjöstedt (H-0934/96)
Subject: Eurodac register
The Council's written answer to my question at the October part-session concerning Eurodac (H-0815/96) is very evasive about the content of the register. I consider it reasonable to expect the Council to have a specific opinion on its own proposal for a convention.
I should therefore like to know whether any amendments have been made to the proposal for a convention which will affect the age limit for persons registered or which will ensure that the data on the register are deleted when the registered person has obtained a residence permit in a Member State.
I regret that the honourable Member perceived the reply to his previous question to be evasive. I can assure him that the intention on the contrary, was to provide a frank and accurate description of the current situation in relation to the issues he raised. I must point out that discussions on the draft Eurodac Convention are at a relatively early stage and unfortunately this means that there is no definitive information on the two issues in question which I can give the honourable Member.
It may be of assistance if I clarify the current state of play in relation to the draft convention. After the Justice and Home Affairs Council had established in November 1995 that it is technically feasible to set up an automated system for exchanging and comparing the fingerprints of asylum-seekers, the Italian presidency presented a preliminary draft convention in March 1996 concerning the establishment of Eurodac.
Since then, the Council has not entered into detailed discussions of the draft convention but gave instructions at its sessions in March and June 1996 for the relevant preparatory bodies to pursue their work. The work is ongoing and has involved exploring many complicated legal and technical problems including data protection.
However no conclusions have been drawn by the working party, let alone the Council of Ministers itself, on any particular age limit below which fingerprints to be stored in Eurodac would not be taken from young persons, nor on whether data should be deleted from Eurodac once the person in question has been allowed to settle in a Member State.
As I said in my previous reply, it would be premature at this stage for anyone to second-guess the likely outcome of the ongoing discussions.
Thank you for the answer from the Council. I would like to state that there is relevant material available for discussion of these issues; I have it here in my hand. It is the draft for the text of the Eurodac-Convention. There is a proposal for an age limit, 14 years old, at which refugee children may be fingerprinted.
From what I can understand of this text, there is also a proposal that information on refugees shall not automatically be removed once they receive a residence permit. It would seem reasonable that this information be removed once the refugee can no longer be suspected of seeking entry into the Union again. I think this is an example of how undemocratic these discussions on Conventions are; initially it is to early to discuss the issue and then it is too late as the material is already fully finalised and can no longer be changed. There is no openness, no transparency in the proposals which do exist and there is no opportunity for national Parliaments to discuss these issues before they are finalised.
My question then is this: Is it the intention to put forward a proposal which means that information on refugees will be removed once the refugee has received a residence permit?
I think there is much to commend the spirit of the question asked by the honourable Member. I do not personally see why, if somebody is given the right of residence, this information should remain on Eurodac without time limit; perhaps for some time thereafter, but that time should be limited.
As I have already indicated, no conclusions have been reached on the question of the minimum age at which asylum applicants should be fingerprinted. It is difficult to foresee when proceedings within the Council's specialized bodies will result in a text for approval by all delegations.
The question is being examined by a working party of the Council. This examination is of course taking place in the context of the current practice on fingerprinting of asylum applicants in Member States. This practice varies from a minimum age of 12 years in some states to an 18-years minimum in others. I can say that the age of 14 years coincides with the practice in most countries. But I would emphasize at this stage that it is no more than that. It is the general practice in most countries and no age limit has been set.
I take the general thrust of the Member's question, with which I have considerable sympathy.
It seems to be difficult to get a concrete answer. I can understand this as not everything is yet decided. But this is not the first time the question has been asked. I would like to put another question on the same topic: Who is responsible for information in this register which later proves to be incorrect or which has not been put there as information relevant to investigation of a crime or other similar circumstances? Who will be responsible for this register and who will accept responsibility for any incorrect information appearing in it which can affect individuals?
As I have pointed out in my reply to the question, the Council has not entered into detailed discussion of the draft convention, so that sort of detail has not yet been considered by the Council. As I have already indicated, no conclusions have been reached on the question of the minimum age at which asylum applicants should be fingerprinted and it is difficult to foresee when proceedings within the Council's specialized bodies will result in a text approved by all delegations.
So most of these questions are very much in their embryonic stages and have not reached the stage where the Council has considered them. But the views and concerns expressed here by Members are ones which I can assure Members will be raised at the Council at any opportunity we get as a Member State to raise them. They are questions, not just of concern to Members of the House here, but which will be of concern to members of the Council of Ministers as well. I would be anxious to ensure that any Eurodac register would be fair, reasonable and compassionate in its application.
Question No 8 by Gerard Collins (H-0937/96)
Subject: Qualifying criteria for structural funds
Has the Council carried out any investigations into the case for expanding the scope of the qualifying criteria for Objective 1 status for the purposes of structural fund aid to include the unemployment rate and, if not, will the Council now undertake to do so?
In adopting the regulations on the structural funds in July 1993 the Council determined the criteria that would be used to determine which regions would qualify for Objective 1 status, the most underdeveloped regions in the Union. These regulations are in place until 31 December 1999. Furthermore, the Council confided the management of the funds to the Commission and, in consequence of this, does not intervene in this area.
It would at this stage be premature to speculate on the details of the rules that will govern the application of the structural funds after 1999. The Council will in good time re-examine the regulation on a proposal from the Commission before the current set of regulations expires.
While this is not directly related to the honourable Member's question, he will recall that the Commission in its communication to the other institutions of the Union, including Parliament, of 20 March 1996, on structural funds and employment, indicated its intention, in full compliance with the existing regulations governing the application of the structural funds, to take into account the employment creation aspects of structural policies under all the objectives.
I thank the President-in-Office for the informative reply he has given. I wonder if he would now say - having regard to the fact that we have already had public statements from Commissioner Wulf-Mathies and from President Santer with regard to the need to prioritize unemployment and efforts to get rid of unemployment and in particular long-term unemployment within the Member States - that the Council at this stage should perhaps ask the President of the Commission to come forward with proposals to start drawing up the guidelines that will be necessary after 1999.
We have a very serious unemployment problem. We have failed, even where the funds have been wisely, properly and correctly spent, to deal with this cancerous problem in our Community, and now is the time to start making new guidelines that will help us to get rid of it.
I support the objective underlying the question put by the honourable Member. But, as I have just indicated to the House, the rules currently governing the structural funds will expire at the end of 1999. There is therefore still more than three years to go before a new set of rules will be required. It would be premature at this stage to concern ourselves with the nuts and bolts of the rules which are to govern the structural funds into the next millennium.
The Council has agreed to revise the rules in question before 31 December 1999 on the basis of a Commission proposal which, I am sure, will be made well in advance of that date. The issue which the honourable Member raises in his question will no doubt be of interest when the time comes to discuss the new structure of the funds.
I understand that Mr Collins has done a report on structural funds which will be published shortly and which I will certainly read with great interest. One of the concerns I would have is that I would want to reach the objective which the honourable Member raises, of highlighting in the areas of greatest need the combatting of unemployment by the maximum use of structural funds. But by making unemployment on its own a criterion, it may well open up other areas for funding which may not achieve the objective which the Member would necessarily want to achieve in certain regions.
I welcome the President-in-Office's statement on that because, as the Socialist Group's regional spokesperson, I think we must not go down the road of only identifying our target in unemployment. I hope that we will be able to take into account GDP, for example, because a low unemployment rate is not an indicator of the wealth of a region. In fact, in the UK we have the highest employment-creation rate but we also have the highest poverty rate in the EU. I would like to think that low unemployment, therefore, does not mean that you are ruled out of being eligible for structural funds.
I should like to say to the President-in-Office that we would like to know a little bit about the timetable for putting those regulations in place and when we would look at those criteria from the Council and the Commission. It may be three years but three years is a short amount of time.
I do not have a detailed timetable in front of me but I will communicate with the Member in writing.
In relation to the other question which she raises in relation to GNP per capita rather than GDP per capita, this is not something on which the Council has taken a view, for reasons that are obvious. But the regulation for the post1999 period will be debated in Council in due course on the basis of a proposal from the Commission.
However, as an Irish Minister, I would start from the premise that GDP measures output, not incomes. GNP, because it allows for profit, repatriation and also for external debt interest payments, is a better measure of the income which is available within a country or region. In the case of Ireland, for example, GNP is a better measure of the income actually available in the country. The gap between GDP and GNP is higher in Ireland than in other Member States of the European Union. In particular, Ireland has a sizeable net outflow of factor payments so the GDP measure therefore overstates the country's relative income in our case. So these are relative problems which need to be taken into account.
Question No 9 by Pat Gallagher (H-0938/96)
Subject: Objective 1 Regions
In view of the risk that some countries which formerly qualified for Objective 1 status will no longer qualify for maximum rate structural fund grants after 1999, does the Council consider that it is necessary to sub-divide those countries into regions for the purposes of ensuring that those regions which still satisfy the qualifying criteria can continue to apply for structural fund aid at the higher level rates available after 1999?
As I indicated in my reply to a previous question by Mr Collins, the current regulations governing the application of the structural funds which apply to all regions, including Objective I regions, will apply until 31 December 1999. The Council will, in good time, re-examine the regulations on a proposal from the Commission before the current set of regulations expire. It would be premature at this stage to speculate on the details of the rules that will govern the structural funds after 1999. The proposition put forward in the honourable Member's question is one that will no doubt be addressed as soon as the debate on the new structure of the funds intensifies in the run-up to 1999.
I thank the President-in-Office for his reply but would he not agree with me that there are regions within the Union, and particularly in Ireland such as my own constituency of Connaught-Ulster, the north and the northwest of Ireland, that are lagging behind the rest of Europe in terms of economic growth and output whether he measures it in GDP or in GNP terms? Would he accept that they have not benefited to the same extent from structural funds as have other areas of the Union and, indeed, other areas of Ireland; that they cannot benefit to the same extent as far as infrastructure is concerned, and therefore that if they do not have the infrastructure they are not conducive to investment - which results in less economic growth in output which in turn results in fewer jobs and more unemployment?
While he has stated that it will be the end of December 1999 before the criteria which are in place at the moment are changed, I agree with colleagues who believe that three years is a very short period in European terms. Would the Council consider having a comprehensive study carried out with a view to establishing the GDP, the GNP of certain regions within the present Objective I regions and if necessary, draw from the precedent in the north of Scotland, which is very similar to my own area of the west and northwest of Ireland and, indeed, the south of Italy?
I accept that there are regions within Objective I regions and sub-regions within those regions that have not done as well as others. Indeed part of my own constituency in Dublin which some might think is a favoured region is one of those. In some parts there are very high levels of unemployment, maybe as high as 75 %.
I recall, and am relying on my recollection here, launching a document in the border counties which shows that the share-out of the border counties' regional funds in the foreseeable future, the per capita share-out in particular, will be much higher than any other region in the current spend, taking into account the various different funds including the Delors package. But that is not to detract from the general point which the honourable Member has made. Perhaps a study of the kind he suggests would be a very useful one. I suspect that the Department of Finance in my own country will have some data in relation to that.
The Irish Government is monitoring, and will continue to monitor, all aspects of Ireland's position in relation to eligibility for structural funds especially as a consequence of an increase in Ireland's GDP per capita as a percentage of the European Union average. The improvement in Ireland's position is welcome and is a tribute to the successful implementation of our stabilization policies over a number of governments and to the productive use which has been made of the EU structural funds, which have has enabled us to make our economy grow. But it is too early to say precisely where we go beyond 1999. Obviously I want all of Ireland to qualify. I hope that the criteria chosen will allow for this, given the peripheral position that Ireland is in.
Question No 10 by Brian Crowley (H-0939/96)
Subject: Secrecy in the Council of Ministers
In view of the presidency's priority objective 'to implement actively the procedures agreed to make the decision-making of the Union transparent to the citizen' , will the Council now undertake to make all compromise proposals from the presidency, on legislative texts under discussion in the Council, available to Members of the European Parliament, interested parties and the general public?
As Presidency-in-Office of the Council, we are anxious that existing measures regarding transparency are respected. In particular, transparency has been encouraged through the systematic organization of press briefings by the presidency in conjunction with the Secretariat-General of the Council in advance of Council meetings. These briefings provide an important opportunity to inform the public of relevant points regarding texts, including aspects of compromise texts brought forward by the presidency when appropriate. In addition, ten open debates took place in Council meetings during Ireland's presidency.
Arising from the implementation of the code of conduct of 2 October 1995 which provides for public access to the Minutes and statements in the Minutes of the Council acting as legislator, and the Council decision of 20 December 1993 regarding public access to Council documents, the presidency will continue to ensure that all applications for documents are given full consideration. The Council is at present reviewing the implementation of the code of conduct with the aim of ensuring the maximum effectiveness of the system in the future.
In addition, the Intergovernmental Conference is discussing the question of transparency. However, under existing rules governing access to documents, the Council cannot make all compromise proposals on legislative texts under discussion in the Council available to the European Parliament or third parties.
Finally, regarding contacts between the Council and Parliament, the honourable Member will be aware of the number of appearances made by representatives of the Council before committees of Parliament - around 40 to date - as well as the regular attendance of the presidency at part-sessions of Parliament. These occasions provide both sides with an opportunity for constructive debate on issues of major importance as well as ensuring that they are kept up-to-date with each other's views on a wide range of topics.
I would like to thank the President-in-Office for his response. Before I get onto my supplementary, since this is his last occasion in the Chamber in his present office I would like to thank and congratulate him on the very informative way in which he has dealt with this Parliament and, in particular, his willingness to engage in debate and discussion with Members here.
However, be that as it may, your response to my particular question leaves an awful lot to be desired because you did, at the outset, list the want-to-bes - what you want to see happening and what you think is the emphasis for what will happen in the future. But then you put a proviso in amongst it, saying that under existing rules the Council cannot make available legislative texts or compromise documents.
I just want to point to one specific example. Recently we had a case whereby there was a compromise proposal from the Irish Council president of the telecommunications ministries on deregulation and liberalization of the postal services. That was rejected by France and Germany. It was made available to the public by the Swedish Minister and yet I, as an Irish MEP, who drafted two reports for Parliament on this question, could not get a copy of that document. Could we have some guarantee that there would be more cooperation and more openness between Parliament and the Council as legislative-making bodies to overcome those problems?
I thank the honourable Member for his very generous compliment which I greatly appreciate.
The Council is reviewing the implementation of the code of conduct and the Intergovernmental Conference is discussing the whole question of transparency. So perhaps this is an area in which we can make progress in the course of these two reviews.
If one Member State made available documentation, it did so on its own authority and outside of the code of conduct. The existing rules governing access to documents can only be amended, as I understand it, by unanimity in Council. It is not for the presidency or one Member State to release compromise proposals on its own authority. They are the existing arrangements and can only be changed, I understand, by unanimity. Compromise proposals are essentially negotiating positions of Member States. There is no provision at present for these to be made available. It would require unanimous change to make them available.
However, we are reviewing the situation and the Intergovernmental Conference is looking at the question of transparency. So I would not rule out some change in the future but it would require a unanimous decision of the Council to make that change.
There was of course some attempt to answer the question, but it did not succeed and that is why I have to put a supplementary question. Mr Mitchell has admitted there is no transparency by saying that the code of conduct needs to be amended and that the IGC is discussing the issue. If transparency existed, there would be no need either for amendment or for IGC discussions. However, the sting in the tail was when he said that there are issues which should not be made public. In other words, for the first time, the Council is saying that it does not wish to legislate in a public and open way. There will be matters which it keeps secret, in other words it is an apocryphal body. Please answer us, therefore: at the IGC are you going to insist on full publicity? What right have you to hold back certain issues when they concern the life of Europe's citizens? From where do you derive that right?
First, I must take the honourable Member to task. He said he did not get a reply to his question. He may not have liked the reply he received but he got an honest, straightforward reply setting out the situation in reply to Mr Crowley's question as it stands, with an indication that there are two reviews taking place. I can do no more than that and, no, I will not give any undertaking on the part of the presidency. As he clearly understands, this is a matter for unanimous decision by the Council of Ministers and it is for the Council to take such a decision.
Mr President, we are expecting a series of enlargements and I just want to ask whether the Council, that is to say the Irish Republic, would agree to accession to the European Union of a state that legislates in secret?
If that question was asked in a court of law the reply would be that it is a leading question. In my own country legislation is made by a bill being presented to Parliament often after there are secret document exchanges between civil servants and ministers. So, it is not uncommon that in the preliminary stages where legislation is being considered, the documents are not made public.
However, the whole question is a sensitive issue which must be agreed to by all Member States. An important step in the direction of greater transparency was the agreement of the new code of conduct on 2 October 1995 which provides for public access to the minutes and statements in the minutes of the Council acting as legislator. This code is an addition to the measures which the Council had taken already to increase the transparency of its legislative proceedings.
I would recall for honourable Members that the European correspondent of the Guardian , Mr James Carvel, who will be known to Members, has a special interest in this area and, commenting on the agreement of this code of conduct, credited Ireland as being one of the Member States which had a relatively advanced position on the issue of transparency. I would also mention the systematic publication of the results of votes taken by the Council acting as legislator and the decision of 20 December 1993 on public access to Council documents.
But clearly all is not yet satisfactorily achieved in the area of transparency. If that were the case, we would not be reviewing the situation. If that were the case, the Intergovernmental Conference would not be looking at the question. I will certainly take into account the concerns raised by Members when we are trying further to advance the whole cause of transparency in the legislative process.
Question No 11 by Luciano Vecchi (H-0943/96)
Subject: Political initiatives for peace in Somalia
Five years after the fall of Siad Barre's dictatorial regime, Somalia has not yet been able to establish a new political system that can build a future for the Somali people.
Abuses of power are still rife, in particular among certain political and military factions in various regions of the country.
Does the Council intend to promote, directly or through one or more governments of EU Member States, a political initiative to restore peace and reach a 'national agreement' in Somalia?
The European Union continues to be deeply concerned about the situation in Somalia. Along with other members of the international community it is seeking to ensure that the necessary conditions exist for the factions in Somalia to reach peaceful agreement on the re-establishment of national government. The Union is therefore strongly supporting the efforts of the United Nations and the Organization of African Unity to encourage the concerned parties to engage fully in resolving their differences through peaceful negotiation. It considers a negotiated settlement to be the optimum means of resolving the current conflict in Somalia and of ensuring peace, reconciliation, security and a return to normal life for the Somali people.
In its approach the European Union is maintaining strict neutrality towards the various factions in the belief that Somalia will not be able to take its proper place in the international community until a government emerges that is broadly representative of all its factions and entities. Notwithstanding the continued conflict in certain parts of Somalia, further positive progress has been made towards consolidating the peace process at the meeting of Somali leaders which was hosted by President Moi of Kenya in Nairobi on 9 to 15 October. At that meeting the leaders of three major factions (a) pledged to continue dialogue in Somalia for a peace process and to preserve the unity, sovereignty and national integrity of the country; (b) agreed to a cessation of hostilities including media propaganda with immediate effect; (c) agreed to allow free movement in the capital Mogadishu and to remove road blocks; (d) undertook to facilitate the delivery of aid to the people of Somalia; (e) urged President Moi to continue his mediation and (f) called for international support.
The European Union welcomes the valuable contribution being made by President Moi as a further step towards consolidating the fragile peace process in Somalia. The European Union is committed to giving its continued support to the peace process and the combined efforts of EU partners, the United Nations, the Organization of African Unity, President Moi, the United States and other members of the international community in support of a successful outcome.
The EU does not consider that the creation of a further channel of negotiation would assist at this time though the EU has a special envoy who is active in the region. Along with its continued efforts in support of a lasting political solution to the current conflict, the European Union remains committed to contributing as the main international donor to the ongoing reconciliation and reconstruction process in Somalia. The Union has contributed a total of ECU 60m to Somalia since 1993 and has further committed itself through its second rehabilitation programme for Somalia to funding of $ 60m over the next two years. The European Union remains ready to support economic development and recovery in Somalia once peace and representative government are restored.
Mr President, thank you for that answer. I must confess that, despite the major economic and financial effort that has gone into this operation with Somalia - an effort with which the Union has steadily pressed ahead in recent years, which we regard in a positive light and to which, incidentally, the European Parliament has made its contribution - I believe that a major problem still exists, a serious shortcoming with regard to the Union's political initiative in its dealings with Somalia.
During the last few days, an important meeting has been held in Addis Ababa, attended by virtually all the most important factions, groups and parties in the Somali conflict. At that meeting, it would seem - from news we have received - that a first draft of a possible national agreement has been achieved. I believe that, especially at this stage, as a further means of persuasion for the extreme factions, in particular those grouped around the son of the former General Aideed, to cooperate in the construction of a future territorial settlement for Somalia, it is of the utmost importance to show that the European Union is involved, is following the matter closely and has a political and cooperative proposal of its own for that country.
Unfortunately, I believe this is still not the case. I hope that the European Union and the Council of the European Union, directly or through one or more Member States, will be able to play a positive part.
The honourable Member raises a question which of course is of concern to the Council of Ministers and to the Member States. We do not want to be in a situation where too many cooks spoil the broth but we have an envoy there. We have contributed financially. We are committed to contributing financially again and, if representative government is established there, we will again review the situation.
As I said in my earlier reply, the EU remains concerned at the failure of the different factions in Somalia to reach an agreement on peace and on the establishment of a national government. The EU welcomes the progress made at the Nairobi summit and will continue to encourage and support the initiatives of the UN and the OAU. The Union does not consider that the creation of a further channel of negotiation would assist at this time. However, it will continue to keep the situation under review and we will help in any way we can to bring about the objective which the honourable Member seeks to achieve.
Question No 12 by Sören Wibe (H-0944/96)
Subject: Unanimity in the Council on matters relating to alcohol
Does the Council consider that matters involving alcohol, and in particular the import of alcohol into a Member State for personal consumption, should require unanimity? Is unanimity in the Council required to alter Sweden's present rules for the import into Sweden of alcohol for personal consumption?
First I would recall that the present Swedish legislation on the importation of spirits is a derogation from one of the principles of the internal market. I did make reference to this in reply to an earlier question. The Council has permitted this derogation and similar derogations for Denmark and Finland because, in the absence of sufficient harmonization of excise taxes on spirits, the abolition of controls at internal Community frontiers could adversely prejudice those Member States whose excise taxes for spirits are higher than the Community average. In order to avoid too great a disruption of the regulations in force, it was necessary to limit the extent of the derogation to the minimum necessary.
The Council authorized transitional measures until 31 December 1996, except in the event of review mechanism. The Council decided that any postponement of that date would require unanimity. I would remind Members in this context that the Commission very recently presented to the Council a proposal for the postponement of the derogation from 31 December 1996 to 30 June 2002. The reasoning behind this proposal was that the Nordic countries could experience budgetary and social difficulties if the existing derogation ended this year. The Council could not agree to this.
At its meeting on 2 December last the Council came to a solution which would permit Sweden to maintain its derogation until 30 June 2000, with a possibility for review of this date, and for Denmark and Finland to maintain their derogation until 31 December 2003, with no possibility of a further review. The Council would like to take a decision on this before the end of this year. This is why Parliament was invited to give its opinion using the urgent procedure.
I thank the representative from the Council for their answer. The background to this question is partly the great concern in Sweden on the social consequences of increased alcohol imports and partly that the referendum emphasised very strongly that unanimity would be required to amend the import regulations. Now, I understand from the Council representative that it is precisely the opposite, that in fact unanimity is required for us to be able to get the exemption we desire.
I would still like to ask the Council whether they consider that Article 36 in the report applies. This article maintains that on issues concerning goods which can damage people's health Member States have the right to introduce import restrictions. It is proven without doubt that, after nicotine, alcohol is the greatest threat to people's health. Is it not the opinion of the Council, therefore, that Article 36 applies?
I do not believe that paragraph 36 applies here. I believe that these regulations in relation to the health implications of the sale of alcohol are primarily matters for Member States to deal with themselves. I would point out that the Council decided that any postponement of the date would require unanimity, and in doing that they have given a further derogation to Sweden until 30 June 2000, with a possibility for review of this date at a later stage. The arrangement arrived at by compromise in the Council of Ministers is a very generous one from Sweden's point of view.
Question No 13 by Jan Andersson (H-0945/96)
Subject: Rights of the disabled
The UN has adopted a number of standards for living conditions for the disabled in a number of social fields.
What is the Council's strategy for having the UN standards implemented in every Member State of the Union?
On 2 August 1996 the Commission presented a communication on the equality of opportunity for persons with a disability, together with a draft resolution of the Council and of the representatives of the governments of the Member States meeting within the Council on equality of opportunity for people with disabilities.
The Labour and Social Affairs Council and the representatives of the governments of the Member States meeting within the Council indicated their agreement to this resolution during their meeting of 2 December 1996. In this resolution they reaffirm, among other things, their commitment to the principles and values which underpin the United Nations' standard rules for the equalization of opportunities for persons with disabilities. The draft resolution will be formally adopted at a Council meeting before the end of 1996.
I thank the Council for its answer. This concerns the standard regulations adopted by the UN some years ago which affect all sectors of society including leisure, education and employment. They have not been introduced to give disabled people any kind of advantage but to give these people equal living conditions wherever possible.
The fifteen Member States of the EU are among the richest countries in the world. It should be obvious that EU countries can introduce the UN's standard regulations in order to set an example to the rest of the world. This is why I wonder if the Council has discussed a strategy to follow up whether EU Member States will in effect introduce the UN's standard regulations.
In the resolution to be adopted by the Council and the representatives of governments meeting within the Council, Member States reaffirm their commitment to the 1993 UN General Assembly resolution on standard rules for the equalization of opportunities for persons with disabilities. As the primary responsibility for action in this field rests with Member States, the resolution calls upon all Member States to adapt national policies where appropriate, taking into account inter alia the need for empowering people with disabilities, mainstreaming the disability perspective into all relevant sectors of policy formulation and removing barriers to full participation.
An important aspect of the draft resolution is to call on Member States to endeavour to involve representatives of people with disabilities in the implementation and follow-up of relevant Community policies and actions in their favour.
In addition, in relation to the Intergovernmental Conference, the general outline for a draft revision of the Treaties proposed by the presidency reflects broad support, though not at this stage unanimous support, for including a general non-discrimination provision in the Treaty. The presidency text proposes a new Article 6a in the TEC which would provide a legislative base for the Council to adopt measures to prohibit discrimination on specified grounds, and among the categories covered in the suggested text is discrimination on the grounds of disability. The presidency document also reflects proposals to amend the single market provisions of the EC Treaty to take special account of persons with a disability. The document notes that such references could be made, for example, in Article 127 or Article 100a of the TEC.
It must be borne in mind in considering possible Treaty amendments that all Treaty amendments require the unanimous agreement of Member States, but the presidency certainly is disposed towards the arguments put by the honourable Member.
Question No 14 by Tommy Waidelich (H-0946/96)
Subject: Future sources of finance for trans-European networks
There are a serious problems with the funding of trans-European network projects. Alternative methods of funding should be investigated immediately or the projects will be liable to considerable delay.
Various ways of supplementing the funding arrangements have been considered in the EU, for example the European Investment Fund has been seeking to adapt its loans to the needs of the TEN projects. Although European Investment Fund operations are a step in the right direction, alternative forms of finance which promote ventures between the private and public sectors will probably be needed. One way might be to issue 'Eurobonds' , which the Council has however opposed.
What are the Council's views on alternative forms of funding for the trans-European networks and why is it opposing the issue of Eurobonds?
As the honourable Member is aware, the role of the Community is subsidiary in financing trans-European networks, as defined in Article 129c of the Treaty. According to this Article the Community is only entitled to support the financial efforts of Member States through feasibility studies, loan guarantees and interest-rate subsidies. It should be recalled that EU funding of ECU 2.4 billion for such measures over the years 1995-1999 has been allocated.
The Council has not examined any formal proposal for issuing Community bonds or Eurobonds. Given current efforts by Member States to control public borrowing, it is unlikely that a move in the opposite direction by the Union will find ready agreement.
As the honourable Member has himself pointed out, investment funding is available from the European Investment Bank, via the European Investment Fund. There has already been substantial support for priority TENs projects from this source.
Thank you for the answer from the Council of Ministers. It is true that this concerns an issue of subsidiarity but the current problem is that some Member States have such a poor economy that they are unable to finance the network. The question is, therefore: can we in the EU help? We have those funds already allocated. This is only a small proportion of the total amount but they could be an important stimulus to the projects. I know that the issue has been discussed in the Council and that it is included as part of the work of the Commission. Can the EU help in any other way?
I think it would be worth trying to get private capital interested in investing in these public projects. They cover all areas from transport to energy. I would like to see a willingness on the part of the Council to try this approach in its future work. It is possible that the fourteen high priority TEN projects will be realised but there is a risk that they will be delayed and that future projects will also be delayed. Despite the work and the risks, I would like to see a willingness on the part of the Council to try different means of financing these projects, Eurobonds for example. This is particularly important from the point of view of enlargement as we know that the applicant countries have great need to renew their infrastructure.
I am not an expert on financing of TENs, but my understanding is that borrowing along the lines that the Member suggests is nonetheless borrowing and would have an effect on the overall indebtedness of the Union or on Member States of the Union.
I should point out that the promoters of Community action to finance trans-European networks see it simply as supplementing the action of the Member States with subsidiarity being the watchword. The Council has to balance the need for additional funding against the need for budgetary rigour, both at Community and at national level. Additional budgetary funding will always help projects to go ahead faster. However, substantial funds are already being provided and I am confident that significant progress will be made in implementing the projects.
Some projects already in the pipeline might be slightly delayed, but as priorities the Council believes they will go ahead.
Question No 15 by Konstantinos Hatzidakis (H-0956/96)
Subject: Violation of the basic human rights of the population trapped in the occupied part of Cyprus
According to recent reports, the Turkish authorities in the occupied part of Cyprus are continuing to obstruct communications between the population trapped there and the inhabitants of the free part of the Island and to deprive their children of the basic right to education. Recent cases include the refusal of the Turkish authorities to allow Mr and Mrs Hatziyanni, who had crossed over the free part of Cyprus to baptise one of their eight children, to return to their village, so that their four young children now remain in the occupied territories without parental supervision, and their continuing refusal to allow the appointment of a replacement, following the retirement of one of the three Greek Cypriot teachers in the occupied territories. In view of the above, can the Council say what actions it intends to take to solve these problems forthwith and, more generally, to ensure the protection of the human rights of the few hundred Greek Cypriots now left in the occupied territories?
The Council has not addressed the specific case referred to in the honourable Member's question. However, the Council has made it clear in the past, and will continue to do so, that the democratic freedoms and fundamental human rights of both communities on the island must be respected.
It believes that all remaining restrictions on basic freedoms of Greek Cypriot and Maronite communities in the North of Cyprus should be lifted. It further believes that there is an urgent need to intensify efforts to promote a comprehensive political settlement in Cyprus under the aegis of the United Nations and has called on both communities to engage constructively in this process. The European Union is actively supporting the efforts of the UN Secretary-General's special representative to this end.
I have arranged for enquiries to be made in the particular case referred to by the honourable Member and I will bring the outcome of these enquiries to the attention of the Council.
Mr President, perhaps the Minister, who comes from a country at the other end of Europe, was wondering why a Member of the European Parliament should be taking up our time with the subject of a family which the Turkish authorities are not permitting to return to the occupied part of Cyprus. But the issue is much more than that. It is a problem that affects a whole population group, and one which arises in various ways from time to time.
Minister, in 1974 the Greek Cypriots trapped in the occupied areas numbered 20, 000, and 22 years later only 400 are left. This, I think is due to our own inertia, that of European society, and more generally that of the United Nations. There have been many words spoken, including your own statements today, which are reiterations and sound very fine in their wording, but do you not think that words must one day give way to deeds and that the commitments we undertake with our words should become a specific policy? Because the facts I reported in my question are entirely true and I got the impression that no specific action is being taken.
Can I first of all say that I am not so far away from Cyprus that I do not understand that you might be concerned about other people. I might remind the House that the Irish presidency appointed an Irish Ambassador as EU special envoy to try to assist in resolving the problems which the honourable Member refers to.
Secondly, it is right of course for the Member to raise questions in this way and to put the Council of Ministers under pressure. But, beyond declarations, one of the things we have to do as a Union is to equip ourselves to punch in a political way to the same weight as we do in an economic sense. The reality is that the European Union has not given itself the facility with which to do that. The whole common foreign and security policy area is under examination at the Intergovernmental Conference and I hope that it will allow for the Union to be more effective and to have the instruments available to it to act as a Union in trying to resolve problems of this kind.
Other organizations are also active in the area, like the UN, and they have not been successful to date. It is a complicated and difficult problem. I can assure the honourable Member that it is one which has concerned this presidency very much and indeed the envoy appointed by Ireland will remain in office under the Dutch presidency. That has been confirmed already and we will go on trying to do everything we can to bring about a satisfactory solution to the problem.
In relation to the individual case mentioned, the reason I said that I would take up this case is that I did not have any information on it and it was mentioned in the question. It would have been remiss of me to ignore a particular case which had been mentioned.
As the authors are not present, Questions Nos 16 and 17 lapse.
Question No 18 by Per Gahrton (H-0967/96)
Subject: Arms policy and the arms trade
Article 223 of the Treaty places policy on the arms industry and trade entirely within the remit of the Member States but, speaking before the Committee on Foreign Affairs in Strasbourg on 17 September, Commissioner Bangemann stated that it was only for political reasons that the Commission did not treat the arms trade like any other internal market matter. He pointed out that the Court of Justice in its judgments had gone further than the Treaty and had in fact given the Union powers in respect of arms policy and arms trade. Does the Council consider that EU law as it now stands entitles the institutions of the Union to act on arms policy and arms matters, and if so, in what respect, and to what extent and with what objectives? Or does the Council uphold a strict interpretation of Article 223 which implies that policy on arms does not fall within the sphere of the institutions of the EU?
The provisions of Article 223 do not, as the honourable Member notes, constitute a reservation of competence in favour of Member States but a safeguard clause. Article 223, and in particular Article 223, paragraph 1b, provides that the Treaty shall not preclude a Member State from taking such measures as it considers necessary for protection of the essential interests of its security which are connected with the production of or trade in arms, munitions and war materials.
In application of paragraph 2 of this article, the Council unanimously adopted, on 11 April 1958, a list of products which may be covered by these provisions. This list has not been amended since then. In accordance with the third paragraph of Article 223, the lists can be amended by the Council on the basis of unanimity on a proposal from the Commission. The measures which Member States may take in accordance with the provisions of Article 223 shall not adversely affect the conditions of competition in the Common Market regarding products which are not intended for specifically military purposes - what are called dual-use goods. There is European Union legislation in force for dual-use goods, comprising both Community and relevant common foreign and security policy provisions.
Questions in relation to armaments policy are already the subject of work and discussion by two Council Working Groups, POLARM (the European Armaments Policy Working Group) and COARM (the Conventional Arms Exports Group). Any actions taken by the Council in this area are without prejudice to the safeguard clause in Article 223, which may be invoked by a Member State at any time.
I thank the representative from the Council for their answer. It was very interesting. I did write a letter to Commissioner Bangemann immediately after the speech that I refer to. I wrote it in Swedish and I have still not received a reply. I include this reference for information only, the interesting thing now, in the response from the Council, is that it can only be interpreted as meaning that the Council representative does not agree with Commissioner Bangemann's speech to the European Parliament's Committee on Foreign Affairs, when he said that he was able to treat the arms trade in exactly the same way as any other type of trade and he supported this by referring to certain judgements of the EEC Court of Justice. If I understand the Council representative correctly nothing has changed recently which would allow us to depart from the conditions in Article 223. This, therefore, should be conveyed, with some vigour, to Commissioner Bangemann.
I am sure under Commission question time the honourable Member will do just that, but can I say to my knowledge, and the advice I have received, the situation is as I have set out. The provisions of Article 223 do not constitute a reservation of competences in favour of the Member States, but rather they are a safeguard clause for Member States, who may invoke them on security grounds. He has correctly interpreted my statement on the matter.
Question No 19 by Robert Evans (H-0973/96)
Subject: Health and safety conditions for construction workers
What measures is the Council taking to ensure that Directive 92/57/EEC and other health and safety legislation concerning construction sites are adhered to within the European Union?
The Council attaches the utmost importance to the full and accurate transposition of Community legislation by each Member State and to the effective application of national legislation transposing Community legislation. This position is clearly set out in the Council Resolution of 27 March 1995 on the transposition and application of Community social legislation.
I should also add that, in accordance with the provisions of the Treaty, it is the Commission's duty to ensure that Community legislation is applied by Member States.
I thank the President-in-Office for that response. I tabled this question because I am concerned at the case of a man from Hayes in north-west London in my constituency, Mr Stacey, who was killed on a German building site two years ago. I went to Leipzig to see the building sites there and find out what had happened and it was evident to me that in that part of former East Germany this directive was not being enforced. I am sure that there will be similar circumstances or situations in other parts of the European Union.
What I am really asking is: what serious measures is the Council taking to make certain that Member States enforce legislation and what action is it taking against any Member States who perhaps are not enforcing health and safety legislation as they should, so that this sort of unnecessary death can be avoided in the future?
I am very sorry to learn of the tragic circumstances of the honourable Member's constituent. Certainly it is my view that the legislation, as set out, should apply to circumstances of that kind.
However, the Council does not have a responsibility in relation to the application of Community legislation: this is a matter for the Commission and the honourable Member might pursue it by way of a question to the Commission.
Question No 20 by Nuala Ahern (H-0976/96)
Subject: Prohibiting plutonium flights over territory of non-nuclear EU states
The air transport of plutonium or raw fuel containing plutonium between reprocessing plants and mixed oxide fuel (MOX) production plants and nuclear power plants which use MOX gives rise to nuclear transport flights over several Member States of the EU, some of which have renounced the nuclear option.
Does the Council believe that each Member State has the right to prohibit such flights over its territory?
The Council would recall to the honourable Member that the transport of radioactive materials is governed at international level by regulations of the International Atomic Energy Agency, the IAEA. These regulations aim at ensuring an appropriate safety level for the transport of all radioactive materials.
A revised transport regulation, which reinforces the provisions to be applied in this field, was adopted in September 1996. These regulations are integrated into the technical instructions of the International Civil Aviation Organization, the ICAO, which are binding for the contracting parties. In the context of implementation of these instructions, non-discriminatory derogations are possible.
Moreover, the Council would stress that the provisions of Chapter 3 of the Euratom Treaty on health and safety and the directive laying down basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionizing radiation, which has reinforced health protection by laying down stricter dose limits, apply in all the territory of the European Union.
There is some confusion over the new IAEA guidelines, because the International Civil Aviation Organization's own guidelines and requirements are not taken into consideration and that organization is very concerned. I have tabled this question because the new guidelines of the IAEA appear to be designed specifically to accommodate the air transport of MOX fuel and this has not been defined as low-leakage or low-dispersal material, as the Commission itself has stated.
Until we can clarify this confusion and incorporate the International Civil Aviation Organization's guidelines and requirements properly, would the Council not seek to ban the transport of this material over the territories of the Member States and require organizations, such as British Nuclear Fuels Ltd, to refrain from issuing assertions that it has been officially designated as low-dispersal material, because this is not helpful and, indeed, extremely misleading in this context?
Will he clarify the position regarding individual Member States who are non-nuclear and who have overflights over their territories. Can they incorporate a unilateral ban?
The honourable Member will understand that I cannot give her a straightforward answer in relation to part of her question since the rules which apply to the transport of fissile materials are, as I have just pointed out, the concern of the International Civil Aviation Organization, a body not linked to the European Union and to which Member States accede on an individual basis. I would also say to the honourable Member that if the question involved Community competence it would be for the Commission as guardian of the Treaties to ensure compliance with Community legislation.
However, it is my understanding that a Member State can derogate from ICAO instructions which means that they can refuse the overflight without permission of their aviation authority. I understand that one Member State of the Union has modified its position along those lines. So my understanding is that such a derogation is possible. There are minimum standards but it is possible for a Member State to go beyond those standards individually. That is a matter for Member States to apply themselves.
As the author is not present, Question No 21 lapses.
Question No 22 by Hadar Cars (H-0983/96/rev. 1)
Subject: Union support for former Yugoslavia
In its opinion to the Council adopted on 17 July on Union support for the former Yugoslavia, the European Parliament called for the procurement under this project also to be open to those countries in Central and Eastern Europe which had applied for membership of the Union.
The Council went some way towards meeting Parliament's wishes and allowed the countries of Central and Eastern Europe to submit some tenders under the aid programme.
What has been achieved since then? How much of the sums earmarked has been paid out? When will the reconstruction budget have been fully allocated? How far have the PHARE countries been allowed to submit tenders, and how many of the tenders received, how many that were successful, and to what value, came from those countries?
The Council made an important step forward concerning reconstruction aid to the former Yugoslavia by adopting Regulation No 1628/96 on 25 July 1996 which sets up a new framework for financing reconstruction activities in these countries beyond what was possible through the existing PHARE regulations.
As honourable Members will no doubt be aware, the idea of allowing persons from the states benefiting from the PHARE programme to submit tenders for Community projects in favour of the former Yugoslavia is reflected in this new regulation. According to Article 9(2) of the regulation, the Commission may authorize participation by natural and legal persons from these states on a case-by-case basis. Paragraph 3 of this article defines more precisely what is meant by legal persons of a state benefiting from the PHARE programme. This type of operation could already be carried out under the PHARE regulation, namely in the context of the essential aid programme, EAP, set up after the first donors' conference on Bosnia and Herzegovina in December 1995.
Concerning the other question raised by the honourable Member, the Commission, which is in charge of day-today management of the regulation, should be in a position to furnish the information requested.
Thank you for your answer. All of us in the House know that some funds were taken from the PHARE fund for the countries of Eastern Europe when the somewhat larger support programme for the rebuilding of Yugoslavia was put together. It was this that motivated the firm decision by Parliament that these countries should be given the opportunity to submit tenders under the aid programme for Yugoslavia. I have not received any figures from you Minister, as to the extent that these countries have been able to do this and if they have gained any contracts. I assume however that, even after the presidency period is over, you will do all you can to enable these countries to participate in the rebuilding of Yugoslavia. This is one way to replace at least some of the money which was taken from the countries of Eastern Europe when funds were moved from the PHARE programme to Yugoslavia while also giving these countries the opportunity to develop themselves.
Mr President, may I conclude by saying that I would like to pass on my thanks and appreciation to Minister Mitchell for the manner in which he and his colleagues have led the work in the Council during the last six months while Ireland has held the presidency.
I thank the honourable Member for his very kind closing comments. In relation to this particular question, I am aware that he has played a signal part in campaigning to bring about the changes that have taken place. It is a clear indication that the Council reacts to the views of the European Parliament.
In relation to the specifics of the question raised by the honourable Member, if he puts a question to the Commission I am sure he will obtain details of the day-to-day management of the regulation but it is real progress and it is a good day's work that these arrangements in PHARE have been made.
Mr President, I too wish to thank the President-in-Office of the Council very warmly for his detailed evaluation of the situation. I would like to ask him whether any special measures are envisaged for the Kosovo region. After all, a few days ago we heard from the Serbian foreign minister that this region is now fully incorporated in the territory of the present Yugoslavia and that no special status can therefore be envisaged for this oppressed region. I would like to know whether the Council can take can take special measures in this regard.
I am afraid I do not have such information in my brief but I realize that it is a matter of great concern. I will look into the matter and will communicate directly with the honourable Member.
I should just like to thank Mr Mitchell for the way he has conducted the questions. We have appreciated your company very much and the answers you have given both personally and on behalf of the Council.
That concludes Question Time. Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.15 p.m. and resumed at 9 p.m.)
Employees' rights in transfers (continuation)
The next item is the continuation of the debate on the report by (A4-0367/96) by Mr Kerr, on behalf of the Committee on Social Affairs and Employment, on the proposal for a Council Directive on the approximation of the laws of the Member States relating to the safeguarding of employees' rights in the event of transfers of undertakings, businesses or parts of businesses (COM(94)0300 - C4-0151/94-94/0203(CNS)).
Mr President, ladies and gentlemen, there may not be many of us left here tonight, but that was to be expected. Nevertheless I want to thank the rapporteur, Hugh Kerr, very warmly for this report and for the arduous negotiations. There is hardly any other subject here in Parliament, I think, that is so complex but also so important in its details or that has such far-reaching implications for working life in Europe. I also want to thank Commissioner Flynn for his willingness to adopt our definition of the transfer of an undertaking after the first debate in January and following lengthy negotiations. My group, the PSE, regards that as the deciding factor because it ensures an improvement in the quality of employees' rights in Europe. This is all the more important because at present Brussels, and sadly not just the Council but the Commission too, seem only to be sending out signals about regulation with a view to liberalization and deregulation with the sole aim of maximizing profits.
On the thorny question of insolvency or liquidation I have heard that a compromise seems to have been reached or is on the way. Yet I would like to remind you once again that at the hearing all the experts underlined that at the time when the procedure begins it is still not certain what the outcome will be. We are after all agreed that we must attempt to save as many undertakings and therefore also jobs as possible, which is why we are of course in favour of flexible rules. It is simply not true - unfortunately our colleague from the Committee on Legal Affairs and Citizens' Rights is not present - that it is easier to rescue undertakings if we take liquidation outside the scope of the directive. All our experience, for instance in the Netherlands, has shown a quite different picture.
Finally I have three brief requests to the Commissioner. Firstly, this will certainly not be the last time this directive is revised. So I would ask you to consider in your deliberations whether it would not be possible to include the Central and Eastern European states. We consider this particularly urgent, especially in Germany but also in Austria, because more and more transfers of undertakings are taking place not within the EU but to Poland, the Czech Republic and Hungary. The second point is company pensions. This question has already been raised tonight. Here too I would ask you to find a system, not just for the UK but for the other Member States too, that ensures that claims are upheld. This too is particularly important now that most Member States have made cuts in their inter-company pension schemes. That is why the pillar of company pensions must be guaranteed.
Last point: in my statement in January I mentioned that I had heard you were drawing up a report. When can we expect to see it, so that we can have more data and facts? A great deal is at stake here, including the employees' acceptance of Europe. I wish you, Commissioner, and the rapporteur Hugh Kerr successful talks with the Council.
Commissioner, ladies and gentlemen, the last two years have shown how difficult it is to negotiate the approximation of the laws on safeguarding employees' rights in the event of transfers of undertakings, businesses and parts of businesses. Over that period, following intensive discussions in the Committee on Social Affairs and Employment, the Commission withdrew its original proposal for a new directive and replaced it with a proposal to amend Directive 77/187/EEC. In so doing both the Commission and the Commissioner proved remarkably flexible. The most difficult problem is how to balance the interests of the employees concerned and the interests of the employers who have taken over. If too much emphasis is put on the rights of employees, the employer will no longer be interested in the transfer. This kind of situation can lead to insolvency, followed by job losses, especially if the undertaking to be transferred has financial problems.
But that does no service to the employees concerned. So it is in their interests too for a certain incentive to remain for the transferee employer. A balance was achieved after two years' of struggle, slightly weighted in favour of employees' rights. Another difficulty resides in the differing legal situations originally pertaining in the Member States. That is why the EPP considers it essential to make provision for the possibility of bankruptcy in the event of insolvencies and for the appointment of a receiver. After quite lengthy discussions with the rapporteur, Mr Kerr, we therefore agreed that he will now withdraw his Amendment No 18, which conflicts with that. In my view the EPP can then approve the report, a report that has cost me as shadow rapporteur a great deal of time and energy. I hope that after two years this will clear the way for a sensible solution. In the interests of the employees and employers concerned we should vote for the amendment of this directive.
Since the rapporteur has only thanked his PSE colleagues, I hope he will not take offence if at the end of my statement I warmly thank him for his work over these two years even though he is a member of the PSE!
Mr President, perhaps I could just inform the Commission, particularly before it speaks, that as Mr Schiedermeier said, we had discussions since I opened the debate and I have agreed to withdraw Amendment No 18 for voting tomorrow. Perhaps that will help the Commissioner in his remarks tonight.
Mr President, ladies and gentlemen, you may be surprised to learn that I can thank the rapporteur only for the quantity of his efforts and not for their quality.
Our Group does not endorse the majority of the points contained in this new directive, because it moves undertakings farther away from genuine internationalization of the market.
If we really want to work for a single internal market, we must enable the undertakings of the fifteen Member States to conduct a dialogue among themselves - to buy and sell each other. As framed today, however, these regulations will actually act as a brake on any acceleration of the market in that direction.
First and foremost, we do not share the concept of transfers of undertakings. That concept, as it is understood today, could involve the application of the directive on the contracting-out of services, causing an adverse impact on employment, the flexibility of the job market and competitiveness. It is necessary, then, to restrict the scope of this concept. What we disapprove of most of all, something we tried to correct with an amendment which has not been approved, relates to the duration of communications. Specifically, the rapporteur envisages an obligation to consult the representatives of the employees as soon as a transfer is planned. This is unrealistic and liable to create serious obstacles to transfers between undertakings.
As I said just now, our Group tabled an amendment which would have allowed undertakings not to disclose specific information or to disclose it on a confidential basis when any other approach could prove harmful.
In conclusion, we do favour the principle of guarantees for workers in contracts of employment, but without premature disclosure of transfers between undertakings. The ultimate objective must be to enable undertakings to engage in a more extensive dialogue and to establish a genuine single market.
Mr President, Commissioner, ladies and gentlemen. I too wish to thank Mr Kerr for the tremendous effort he has put into producing a manageable report. Despite that there are still a few matters to be clarified, one of which is the scope of the directive. I would like the Commissioner to tell us if Article 1 as now amended means that if a company has a contract with another company and wants to change the contract, the employees of the other company are then covered by this directive or if it is only services or business which were already underway in the company and which are afterwards contracted out. I wish the term contracting out to be clarified.
A second point I wish to raise, Commissioner, is the matter of pensions. I understood that Mrs Veil has finished her work and that her report says that employees' rights should be guaranteed in all situations. I think it would be intolerable if accrued pension rights and related finance should not be guaranteed. Mr Kerr referred to this point. I strongly believe that employee's pension rights must be guaranteed during a transfer of firms.
Finally I wish to take up a point made by Mr Garosci. He said that employees' consultation is not such a good thing and that it adversely affects the flexibility of the labour market in a globalised economy. In my country it has often been the employees who on suspension of payment and threatening bankruptcy have played a very positive role in trying to save the undertaking or parts of it. That is one of the reasons why we certainly shall not vote against consultation of employees.
Mr President, it has been necessary to amend a number of points in the Commission's proposal from 1994, as lack of clarity in the text left it open to different interpretations and gave rise to loopholes in the regulations and the legislation which jeopardised an employee's legal protection and rights in the event of transfers of undertakings, businesses or parts of businesses; we have already seen several examples of this from England and from Ireland. Closing such loopholes is not always easy as we all know. Mr Kerr has great ambitions in this respect. He has also been very successful in his work and we have a very serious report as a result.
There are two main amendments which I and my group would like to raise and highlight. Firstly, it must be absolutely clear that an employee's pension rights are protected in the event of a transfer of an undertaking or business. As has already been mentioned, it is especially important that the position of that group so often affected by closures and change, meaning women on low wages and women working part time, must not be made worse. In connection with this, the amendment on the principle of non discrimination is extremely important.
Secondly, it must be clear in the Directive that the term transfer refers to every step of the transfer programme which affects the employees, both in companies with economic activity and in businesses concerned with the public good. The Directive must also be equally clear on not allowing 'artificial bankruptcy' or 'stimulated bankruptcy' to infringe employee's rights.
Mr President, I would like straight away to thank Mr Kerr most sincerely for his report. I fear that Mr Kerr might very well feel somewhat down-hearted today because he has been going around so long with this report under his arm that it is almost as if he is giving away his eldest daughter in the church to the bridegroom. I had actually thought that he might well be keeping this report into his second term of office for it was such a difficult one, but apparently that was not necessary. We are now in a position to debate it here, and that in itself answers some of the problems.
This is really a very difficult directive. It was already difficult in its first version, it has become more difficult now that the Court has handed down a number of rulings which had serious consequences or the consequences of which went too far for some people; it is extremely difficult to put things right again. We originally thought that the Commission's first proposal went too far in the direction of what the British government wanted and not only we but other members of the Council also took great pleasure in saying no to the British government, because the British government is always saying no itself. But that did not make a solution to this problem any easier. Today I would say to anyone who has criticisms that it was an extremely difficult political act. It was very difficult to bring the various interests together fairly and I am happy that our two groups in particular managed, together with the Commission, to reach an acceptable solution. Because what do we need? We need a large majority in this House for the amendments which are acceptable. And secondly we need the Commission to be able to accept these amendments. We await the final judgment but before that we have already got the clear impression that the broad outline of what is before us is acceptable to the Commission. If that is not the case then of course the situation is changed. That is what this is all about. That is what we have achieved and that is why we have every reason to congratulate not only Mr Kerr but also the Commission, and indeed ourselves as well that we have managed to produce this.
Mr President, I think it regrettable that the Christian Democrats are saying here, ' our two groups' . I think this is a parliament in which various groups are represented and I should not like to be overlooked.
I did actually say 'in particular' , but I must also say that on this point I must pay homage to Mrs Boogerd-Quaak and admit that here she is right.
Mr President, first let me thank the rapporteur, Mr Kerr, and all those who have contributed to this debate from all sides of the House. This is one of the most important labour law issues to come before this House for quite some time. I put it in the same bracket as the European Works Council. I should also like to thank those associated with Mr Kerr on the committees, Mrs Waddington and Mrs MosiekUrbahn and Mr Thomas. I also join with Mr Kerr in thanking Mr Stephen Hughes, who cannot be with us today, and all colleagues for the extraordinary work which has been accomplished over the past two years. I commend the excellent quality of this report.
In September 1994, as you all know, the Commission adopted a proposal for a Council directive with a view to revising and replacing the Council Directive 77/187 on the safeguarding of employees' rights in the event of transfers of undertakings, businesses or parts of businesses. The revision had a three-fold objective: to reshape and clarify the current directive's scope and definitions in the light of the relevant case law of the European Court of Justice; to allow for greater flexibility in the event of transfers in the framework of insolvency proceedings with a view to ensuring the survival of the undertakings concerned; and to improve the information and consultation requirements, in particular, in transnational situations, and to reinforce the status of employees' representatives.
The proposal aims to reconcile the need to guarantee improved standards of employee protection in cases of company restructuring with the key objective of preventing company closures and maintaining current levels of employment within the context of greater flexibility, reinforced autonomy for the parties concerned and improved legal certainty. So, I am extremely pleased that this three-fold objective has not been questioned by the House, and that a good number of the Commission's revised provisions have received the full backing of the Committee on Social Affairs and Employment.
These include, amongst other things, the definition of the transfer in the first sub-paragraph of Article 1(1), the extension of the directive's scope to sea-going vessels, non-standard employment and non-profit making undertakings, the provisions concerning transnational transfers, the reinforced acquired rights of employee representatives, the need to establish the joint liability of the transferer and transferee, and certain miscellaneous provisions.
I do not intend to conceal, however, that there were substantial, albeit reconcilable, differences between the House and the Commission as to the extent and contents of some of the revised provisions. I am particularly glad to announce now that after a fruitful debate and very lengthy discussions of a most detailed nature, the Commission is ready to accept, in full or in part, fourteen of the seventeen amendments adopted by the Social Affairs Committee and that I can propose to the Commission that we should adopt one of the seven amendments tabled to the House as well.
These numbers speak for themselves and the consensus constitutes a considerable achievement as we are well on the way to attaining the Community's aim of modernizing a piece of legislation - the acquired rights directive - which lies at the very heart of Community labour law and the systems.
I should like to analyse the amendments one by one in the context of the three main objectives envisaged by the Commission. Firstly, re-shaping and clarifying the directive's scope and definitions. As regards the non-application of the directive to the transfer of only activities and functions, which our two institutions found to be the most contentious point, the Commission will honour its decision of 7 February 1996 following Parliament's resolution of 18 January 1996. It will therefore delete the second sub-paragraph of Article 1(1) and table the future text as a proposal amending, not replacing, the current directive 77/187. The Commission can therefore accept Amendments Nos 1, the title, 2, first recital and 4, the second sub-paragraph of Article 1(1).
The Commission also welcomes the principle of joint and several liability as between the transferer and the transferee proposed in Amendment No 5, the second sub-paragraph of Article 3(1). However, to improve legal certainty and to avoid needless legal disputes, such liability will be limited to the obligations which arise and fall due before the transfer. Amendment No 6, Article 3(3) cannot, however, be accepted. Extending the material scope of the directive to supplementary company or inter-company social security schemes would hinder rather than facilitate the transfer of undertakings as going concerns. It would also impinge upon social security laws and in particular upon the wide variety of Member States' supplementary social security systems. The Commission considers, however, that the impact of restructuring processes upon supplementary social security schemes should be the subject of further research and intends therefore to carry out a comprehensive study on this particular issue. I hope the House will support that.
I should also like to make reference to Article 3(3), where Member States may adopt measures to guarantee their workers' interests in this regard as well. There seems to be some cover there, and we will do a comprehensive study on the whole issue. Amendment No 19, Article 3(4)(a) which is new, introduces a necessary safeguard clause to rule out any fraudulent practices prejudicial to employees' interests. Therefore it is acceptable. Amendment No 7, Article 4(3), which improves the Commission's text, can be taken on board. However, the expression 'legally enforceable' is deemed unnecessary and has therefore been deleted. We find Amendment No 8, Article 4(4), which clarifies the Commission's text, fully acceptable. Amendment No 9, Article 4(5), deletes Article 4(5) on the grounds that the powers conferred therein to the judicial authorities, in particular the power to alter or to terminate employment relationships, are alien to the legal systems of most of the Member States; and the Commission agrees and will delete that paragraph from its future proposal, improving information and consultation requirements and reinforcing the status of employee representatives.
Amendment No 10, Article 6(1), is new. It makes explicit in the light of the case-law of the European Court of Justice the Member States' obligations to provide for employees' representatives. It also states that such representatives should be independent of the employer. I welcome a clarification in this direction which is consistent with the negotiating powers accorded the employees' representatives by Article 4(3) as revised. Accordingly the next text will make explicit that the employees' representatives, be they trade union representatives or representatives elected amongst their numbers by the employees, that they will be guaranteed the necessary independence to enable them to perform their duties.
We cannot entirely go along with Amendment No 11 - that is, Articles 6(1) and (2). The Commission considers that its proposal is clearer and more coherent. The Commission is prepared, however, to amend its text to make clear that the transferors' and the transferees' obligations to inform applies from the moment that the transfer concerned is contemplated.
The Commission endorses the spirit and objective of Amendment No 12, Article 6(4)a - that is new too - which caters for situations where the decision leading to the transfer is taken by a natural or legal person who is neither an employer nor a controlling undertaking. The text will be redrafted, therefore, to make it clear that in considering alleged breaches of the information and consultation requirements, account shall not be taken of the fact that the relevant information was not provided to the employer by the natural or legal person who took the decision leading to the transfer.
Amendment No 13, Article 6(5) rejects the threshold of 50 employees, introduced by the Commission proposal and maintains the current text.
Amendment No 3, which introduced a recital to justify such a move, argues that, pending future harmonization in the field of information and consultation of employees in national undertakings, this issue should be addressed through the future framework instrument. I appreciate the consistency of this argument and I would therefore ask the Commission to endorse it. If the current text is maintained, however, it does not call for the introduction of the recital proposed by Amendment No 3 which, accordingly becomes superfluous.
On some of the miscellaneous provisions: Amendment No 14 - that is, Article 8 - can be accepted, not as a replacement for Article 8 of the proposal, but as a separate new provision so that it is fully in line with the implementation measures put forward in my social action programme 1995-97. The second sentence, however, becomes superfluous in the light of Article 9 of the Commission proposal.
I very much welcome Amendment No 15 - Article 8a, which is new - in the wake of the Commission's communication on racism, xenophobia and antisemitism of 13 December 1995. It will constitute substantial value added to the transfer of undertakings directive.
Amendments Nos 16 and 17 are consistent with Amendments Nos 1 and 2 and should, for this reason, be accepted.
Amendments Nos 20, 21, 22, 23, 24 and 25 will be rejected as they are either incompatible with certain amendments we are ready to accept or they introduce derogation clauses which endanger the directive's aims and objectives.
To sum up at this juncture, the Commission can accept fully or in part 15 amendments: Amendments Nos 1, 2, 4, 5, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17 and 19 and rejects nine others, one concerning a new recital and eight concerning operative provisions.
Together with the new amended proposal I intend to submit to my colleagues in the coming weeks a memorandum on the interpretation of the current transfer directive with a view to providing guidance for employees, their representatives, employers and European citizens at large, on the correct interpretation and application of this crucial piece of legislation.
Before I conclude I would just like to say to Mrs Weiler that I regard the whole question of the reform of the social security systems as hugely important. I have a consultation debate going on at the moment within the framework for the debate on the future of social security and its provisions. I will be coming forward in the spring with a followup communication that will go into all the matters that she raised.
I am very pleased that Mr Schiedermeier was able to come on board in so far as this particular directive is concerned. It says something for the consensus that exists in the House this evening.
I would like to say to Mr Garosci that I support his point of view in so far as the highest guarantees must be provided for all of the employees, but I cannot go along with the point he made about confidentiality. My position is quite simply stated - once it is decided to have a transfer, the employees should be informed.
Mrs Boogerd-Quaak made a very good point on the question of pensions. I have answered that previously. I have to say to you that the European Parliament did not need that definition. That is the reason we withdrew that particular point in Article 1(1). Therefore each case will be taken on its merits. In principle, it can cater for the contracting-out that concerns you so much, and case law will apply in all these situations. It is evolving quite well in that regard as well.
Finally, I would like to underline the importance of the proceedings that are taking place here today. They are important to the whole future of social policy and the modernization within a new context of adequate flexibility and improved standards of protection.
I would like to thank the House most sincerely for this historic, landmark situation that is taking place here insofar as European Community labour law is concerned. It is a real step forward and I congratulate the House on their efforts.
Commissioner Flynn, allow me to express my regret that I cannot address you in your proper Gaelic name as a leader of a tribe in Gaelic. I have tried to find out, after Taoiseach and Tánaiste , what would be the proper name for yourself, but I am afraid I was not able to until now. I am continuing my search but that does not indicate any lack of will to honour you as we should and as we do. Let me add something else, with respect. If anyone had any doubts about the importance you attach to the question which has been discussed, I think that your exhaustive answer on each and every point has not left us any margin to continue nurturing that doubt. The only problem is that unfortunately you have taken some 14 minutes, whereas five minutes are provided for Commissioner's answers. If we go on like this I would be happy to stay until 1.30 a.m. but I am not sure the interpreters will be very happy.
I just want to convey my appreciation to the Commissioner for his very comprehensive response and particularly the idea of sending out a memorandum of clarification, which is very necessary, particularly for the courts, to clarify exactly where the Commission is. I think this has been an excellent example of Parliament and the Commission working together and I hope that the Council will receive it in that light.
The debate is closed.
The vote will be taken tomorrow morning.
Agreement amending further ACP-EC Convention
The next item is the recommendation (A4-0387/96) by Mr Wurtz, on behalf of the Committee on Development and Cooperation, on the draft Council Decision concerning the conclusion of the Agreement amending the fourth ACP-EC Convention of Lomé signed in Mauritius on 4 November 1995 (COM(95)707-6075/96 - C4-0278/96-96/0023(AVC)).
Mr President, Commissioner, to be able to come into force the revised version of Lomé IV and its financial package have to be ratified by all the national parliaments and also obtain the assent of the European Parliament.
Therefore, the political act we are being called upon to undertake is a far-reaching one. The importance we attach to it will be followed attentively both by the ACP countries and by those sectors of public opinion which are aware of the issues that the 21st century represents for world civilization and the social issues that the future of NorthSouth relations represent for our own countries.
As you know, these relations are going through a very difficult, not to say critical, period. One illustration of this drastic trend is the situation with public development aid. Far from approaching the target of 0.7 % of the wealth produced in the industrialized countries, it is in free fall, barely 0.27 %, the lowest proportion for a quarter of a century. The role of the G7 here is a particularly dishonourable one. France is reducing its aid by 12 %, Germany and the United Kingdom are making even less effort. As for the United States, it is beating all records by cutting its contribution by 28 % in a single year to a level that barely amounts to 0.1 % of its GDP. And even this reduction in aid is no more than the most visible aspect of the appalling and dangerous deterioration in North-South relations.
This is a particularly sensitive matter for Africa, which, according to the United Nations, is spending four times as much money on servicing debts as it is on health services. As emphasized by Mrs Carol Bellamy, Director-General of UNICEF, the present era is essentially obsessed with profitability and is totally cynical about development efforts.
It is in this context that we, the members of Parliament's Committee on Development and Cooperation, have tried to quantify the achievements and failures of Lomé IV. I shall not go into the detailed analysis of the amendments made to the Convention at the latest negotiations, which are contained in my written report. I also ask you to refer to the working document attached to the report, in which I mention a number of lines of thought regarding the great achievements of Lomé which I believe should be retained and caused to bear fruit in the future.
Instead, I should like to stress three key ideas adopted by our Committee on Development, which dictate the real meaning of the position we recommend you to adopt when the time comes to vote on Lomé IV.
The first idea is that the results of this revision of the Convention, and of the laborious compromise on the financial protocol arrived at by the Member States, are disappointing. That is the general view. So the 'yes' vote we are asking you to give must not be construed as approval of Lomé IV. That vote will, first, be an answer to the urgent and unanimous appeal by the ACP countries for swift ratification of the Convention because, satisfied or not, they need it.
Secondly, our 'yes' vote, in such an unfavourable set of circumstances, will signify our determination not to abandon the substance for the shadow and confirm the importance we attach to the achievements of Lomé that are now being so seriously threatened.
This brings me to the second key idea of the report. It proposes that you should use this vote as an opportunity to issue a solemn warning. You need to know, and make it know, that the fourth Convention of Lomé will in all probability be the last. And no one can say what will succeed it after the year 2000. It therefore seems essential to us to set out clear requirements in good time for the aftermath of Lomé, because the future will be decided now.
Our vote will therefore be a vote in favour of preserving and strengthening what is sometimes called 'the spirit of Lomé' which the present high winds of ultra-liberalism are eroding to the point of total destruction.
What are these fundamental achievements of the relationship between the European Union and the ACP countries, which we propose should serve as a basis for - as we put it - replacing Lomé with something better? This is the third main thrust of our report. In this connection, we mention the original concept of Lomé, partnership, providing that concept with a new, powerful content, the opposite of the stifling and unilateral conditionality imposed by the international financial institutions. We also stress the need to guarantee our partners foreseeable development aid. In other words, a medium- and long-term plan for cooperation that really meets the main priorities of the development.
Finally, the certainty of the European Union - ACP relationship needs to be forcefully asserted, not just in the legal texts but through significant actions; in particular, in an increasingly unstable world, the European Union has a duty to make representations to the major international organizations to eliminate the current, exclusive fashion for globalization and bring the concept and ethos of joint development back into favour.
Mr President, by establishing a permanent basis for its relationship with the South in keeping with such principles, Europe would at the same time help to offer renewed hope to its partners and itself regain that grand design which it so sorely lacks today.
Thank you, Mr Wurtz, for those introductory remarks.
Mr President, I must begin by congratulating Mr Wurtz on his report and the Commissioner, Mr de Deus Pinheiro, on reaching an agreement on altering the Fourth Lomé Convention.
What is at stake here are the special links, past and present, between the European Union Member States and the responsibilities that we cannot shirk, and on the contrary which we should be thinking of developing further.
We therefore justify the strengthening of the requirement of a democracy clause and extension of political dialogue, burying once and for all the idea there could be a trade-off between democracy and economic growth. In all countries, even the least developed, respect of democracy is an inviolable value and a condition for growth in an open and demanding world such as the one we live in.
I was the rapporteur for the opinion approved by the REX Committee and I think I should emphasize that the right perspective for these countries cannot be a protectionist one. Without our help and fundamentally with their effort, in the terms of one of the conclusions, we should ensure their competitiveness in an open world economy. On the other hand, we should couple the aid we give with an opening of our market to their considerable production. This opening has to be gradual on both sides, with adjusted deadlines and the prior promotion of the necessary restructuring (not following the poor example set recently when the deadlines set in the Uruguay Round for the free import of textile products were brought forward).
In our cooperation with the ACP countries we should also welcome other forms of progress made in terms of what we are analysing, succeeding in bringing about, against a background of tough restrictions, an overall increase in financial support (unparalleled by other rich countries in the world), and improving the efficiency of our action, introducing greater coherence, better coordination and closer complementarity between the Community's development policies and those of its Member States.
Mr President, ladies and gentlemen, the Lomé Convention is the European Union's development aid instrument par excellence . Priority has long been given to agriculture and self-sufficiency, to the detriment of transport. As a result, the infrastructure has seriously decayed. Fortunately, there is now a revival of interest in transport, which is indeed a critical factor in development, especially for landlocked and island states.
The foreign trade link is thus a strategic issue for the competitiveness of the ACP countries. The members of the Committee on Transport and Tourism have therefore unanimously approved the provisions regarding transport contained in the revised text of the fourth Lomé Convention.
There are three points I would particularly like to stress. First, our committee welcomes the fact that this chapter covers all areas of transport, especially the infrastructure aspect, and welcomes the priority to be placed on air and sea transport, which are fundamental sectors for the island states. In this respect, we subscribe to the declaration of principle in the Convention regarding the liberalization of sea transport and medium-term need for African merchant fleets to achieve a framework as close to free and fair competition as possible.
Even so, if this is to be achieved, the ACP states must be allowed sufficient time to adapt to the conditions of competition, so as not to destabilize the sector or destroy the African companies. The training of personnel will be particularly important.
Secondly, we approve the changes to Article 129 of the Convention enabling ACP countries to request EIB intervention.
Finally, let me stress the great tourist potential of these countries and the need to develop this job-creating sector. The Committee on Transport and Tourism shares the rapporteur's view that the European Parliament should give its assent to this revised convention.
Mr President, our rapporteur has rightly taken the opportunity offered by this assent procedure to sound the alarm regarding the deterioration of the Lomé process. This convention is, in point of fact, in the process of losing its consistency. It is being eroded by the chaotic proliferation of free-trade agreements, which are devoiding it of its commercial substance and being negotiated with no heed to their effects on our ACP partners. It is being eroded by fraud regarding the origin of the ACP products, which is enabling any product transiting through an ACP state to benefit from the advantages of the convention. And, finally, it is being eroded by the growing doubts among our partners in the South regarding our genuine commitment to continue cooperating with them on a preferential basis.
The Committee on Fisheries has also taken this opportunity to state its serious concern regarding this situation. The fisheries sector is essential to the development of our partners in the South. Above all, it is essential to the stability of the rural populations.
The opinion our committee has adopted emphasizes what it regards as the essential points. First of all, it stresses the value to the fisheries sector of the principle of decentralized cooperation, as proposed by the Commission text, and hopes that, within this new framework, consideration will be given to the possibility of tailoring a special programme of decentralized cooperation to the fisheries sector. It welcomes the insertion into this revised version of measures allowing for the protection of local production within the framework of Union food aid. It is important that the aid we provide should not enter into competition against new local production.
The Committee on Fisheries reminds the Commission of its concern regarding guarantees of product origin. It calls for the responsibility for this guarantee to be transferred to the services that issue the EUR 1 certificates, rather than being left in the hands of the Community importers, which is already the case as regards the guarantee of the health quality of these products.
Finally, the Committee on Fisheries is very seriously concerned at the impact of the proliferation of specialized free-trade or SGP agreements, whose provisions are sometimes counter to the interests of our ACP partners.
Mr President, the issue is the plight of some of the poorest people in the world living in 70 developing countries. A report of the United Nations Development Programme this year highlights the following: the assets of the world's 400 billionaires exceed the combined annual incomes of countries with 50 % of the world's population. In 43 countries average incomes are today less than they were in 1970. The poorest countries with 20 % of the world's people have seen their share of world trade fall between 1960 and 1990 from 4 % to less than 1 %. With regard to the impact of AIDS on Africa, for example, projections show that by the year 2000 life expectancy will have fallen from 62 to 47. Each year some 15 million people, 1, 700 human beings per hour, die from poverty-related causes. At the same time where the ratio of the share of the global income of the richest 20 % vis-à-vis the poorest 20 % has doubled from 30 to 1 to 60 to 6, official development aid as a percentage of per capita income has decreased from 0.54 % 15 years ago to 0.27 % today. In fact while global inequality has doubled, international solidarity has halved.
Mr Wurtz points out in his statement that as far as the financial package for the eighth European Development Fund is concerned, we have not achieved our aim of preserving the European Union's contribution at the level it attained five years ago in real terms. That is the issue and clearly the package of Lomé IV - the financial package - is an absolute disgrace and an incredible reflection of priorities and lack of solidarity.
Could I also say that bringing this report, this initiative, to the European Parliament when we do not have any say in the budget whatsoever is a repeat of the nonsense and a repeat of the charade? We of course along with the Commission want to seek a change which will lead to a proper budgetization. Could I say that the important principle of partnership which is at the centre of the Lomé Agreement is a very unequal partnership. We see that in terms of human rights. It is assumed generally by Europeans that human rights abuses only take place in ACP countries and not within the European Union.
Nevertheless, we are at the end of an era, we are involved in a valuable discussion. A Green Paper has been published by the Commission. We look forward to a better deal for developing countries, moving forward with proper priorities. Despite this we have to recommend that in the interests and at the wishes of the ACP countries we reluctantly say yes to endorsing this agreement.
Mr President, can I begin by thanking the Commissioner for the enormous amount of work he did to obtain the agreement on Lomé IV in what were very difficult circumstances. Might I also congratulate Mr Wurtz on his excellent report which so clearly highlights the successes and failures of the Lomé IV Agreement between the EU and the ACP countries. He advocates a yes vote on the revised version of Lomé IV and its financial protocol, even though he has sound reservations in doing so. He is quite right to point out that the ACP countries want this agreement signed and ratified as quickly as possible by all the Member States and that these developing nations are banking on an early entry into force of the amended convention. Satisfied or not, they need Lomé and that is the reality this Parliament cannot ignore.
The ACP/EU Agreement was built on a partnership of equality between the partners, but there has been a growing feeling in the ACP countries that the partnership is becoming a very one-sided affair, with the EU imposing its will on the ACP nations because of cutbacks in financial aid both at multinational and binational levels. We must all, therefore, welcome the Commission's Green Paper, looking for a clear direction for the future on where EU/ACP relationships are going. I hope the ACP nations will have a major input into that document and I am sure that regional cooperation will play a major role.
What started out as a midterm review turned out to be a fairly major change in the way that Lomé operates. New demands and criteria were written in. Of course respect for human rights, democratic principles and the rule of law are identified as the cornerstone of ACP/EU cooperation; but I have to say that I personally begin to wonder whether good governance, peace and stability are not more important than pure western-style democracy for some of our more fragile developing nations. If we want to see foreign investment and joint venture partnerships in developing nations to improve their economies, we will only have it if there is political stability. Punishing countries like Zambia by withdrawing aid because they have changed their constitution could lead to the destabilization of one of the few stable states on the African continent. Their elections appear to be free, fair and peaceful.
I am sorry to relate that as one who has been involved in Lomé since 1978, I have never known such strong feelings of dissatisfaction from the ACP nations with regard to their relations with the EU. ACP nations in many instances must do more to help themselves. Aid is only part of the answer, trade is a vital element.
Mr President, over the years, at the various stages of conclusion of the convention, everything has been said about the effective scope of the Lomé Convention. But I feel I must recall a few essential points of which we should be aware in the context of the Lomé Convention of the year 2000.
I feel sure I need not remind the House that the 70 ACP states have a total population of 600 million, and that the latest financial protocol, set at ECU 13, 000 million, represents a benefit to each individual inhabitant of a mere ECU 20 over five years. That the increasing inequalities and increasing marginalization of the poorest countries are the consequence of a process of impoverishment which is creating new economic, social and environmental divisions. That the future enlargement to include the CCEEs inevitably threatens a substantial reduction in the EDF, and that it is thus impossible, under such conditions, to kick-start the economy of a struggling country. However, it would be unjust to blame the Lomé Convention for the endemic poverty which characterizes a number of ACP states. Indeed, it is unanimously acknowledged that the Union's development aid has no parallel anywhere in the world.
The objectives stated in the Lomé Convention, despite all our declared ambitions and statements of goodwill, will be achieved only if the Union equips itself with appropriate financial and supervisory resources, and, at institutional level, takes upon itself the necessary powers to conduct a common foreign policy, to improve the political dialogue with the ACP countries and define a new approach to this partnership.
Regarding the decentralized cooperation defined in Title III of the Lomé Convention, I should like this apostil to be more explicit, especially regarding the substantive, organic, formal and financial powers of the French overseas departments, which are integral regions of the European Union in a position to benefit from their geographical situation by concluding agreements with the ACP countries. And, once again, I emphatically demand that the French overseas departments should be associated with every stage of the conclusion of conventions between the Union and the ACP states in their geographical area, as a logical consequence of their integration into the Union and due consideration of their very specific situation.
Mr President, the Group of the Radical Alliance entirely agrees with Mr Wurtz's view regarding the changes made to the fourth Lomé Convention. As far as principles are concerned, the changes relating to the institutional political framework and to the commercial and financial rules seem to us to be an improvement.
But what happens to this improvement when we consider the specific implementation of these excellent principles - the value of the eighth European Development Fund and our debt commitments? There is no escaping the fact that those who believe in what the draft opinion calls 'a logic and ethos of codevelopment' can only be disappointed. Under pressure elsewhere, and distracted by its own social problems, the European Union is unable to increase or even maintain the total volume of aid it provides. And yet it would certainly be in its interests to do so, and the Member States, while indulging in displays of national egotism at the council meetings, have not taken any significant move towards the writing-off of debts, without which it would be impossible to trigger development.
We would indeed have very good reason to refuse our assent, but we understand the arguments - our partners' expectations, the fear of something worse - which make it necessary to vote in favour. All we can do is hope that, as we come to think about the next stage, Lomé 2000, we really shall be able to increase awareness of the following obvious fact: if the European Union hopes to preserve a civilization founded on humane values and if it wants to reject both the free-trade ideology and the spread of an unprincipled materialism, then its destiny is linked more closely than ever to the ACP countries.
I am sorry to have to pressurize you because you have far exceeded your speaking time. It embarrasses me to do this when you were only allocated one minute.
Mr President, the debate on the European Parliament's assent to the amendments to the fourth Lomé Convention comes at a very difficult time as far as the European Union's development cooperation policies are concerned.
At this very time, the debate has opened, on the basis of the European Commission's green paper, on the future of the Lomé Convention. At the same time, the majority of the industrialized countries are continuing to reduce their commitments to the less developed countries.
The Lomé Convention is, for the present, the most important world-scale instrument of North-South cooperation. Although they are not free of contradictions, the new items introduced by the 1995 revision are generally positive, even if the financial protocol for the five-year period 1995-99 falls far short of what we asked for.
Today, we must approve those amendments, partly because the assent procedure does not give the European Parliament any power to make changes.
We must, however, also send out a strong signal for the future. We must avoid giving the impression that we merely want to keep things as they are. The Lomé Convention must undergo a radical process of change, in which the concepts of partnership, political dialogue and global cooperation are maintained and strengthened.
What we need, in fact, is radical change to the instruments and the objectives, with a genuine focus on the idea of promoting sustainable human development, human rights and democracy, and the development of local economic potentials.
The impact of globalization on the poorest countries needs to be controlled within the framework of a new commitment to equity and justice worldwide.
As of now, we need to lay the foundations for a direct involvement of civilized society in the administration of public affairs and the processes of development.
Africa is Europe's future, and Europe is Africa's future. In the course of the planning and concrete administration of the Lomé instruments in future years, what must emerge is a new, consistent commitment to finding solutions to the great social, economic and political problems that threaten the present and future of the whole human race, but take a particularly grave form in the ACP countries.
Mr President, first I would like to thank both the Commission and the rapporteur for the documents we have received. In development policy we keep finding, sadly, cause for complaint that not enough can be achieved. But I think we should regard this mid-term review as a chance to consider whether any positive aspects can be reported. I am reassured to find that with Article 366 we now have a solid instrument for protecting human rights. We also hope that it will be applied without any derogations and will be a means of persuading the countries involved to implement human rights, not only when they are threatened with pecuniary disadvantages, but, in a sense, as an integral part of their policies.
We should, however, also and always link development policy with foreign policy, economic policy and other areas, which is why I am also very grateful for the opinions delivered by colleagues from the committees asked for their opinion.
Another aspect that is considered in this mid-term review is the environment; especially against the background of the WTO negotiations in Singapore I certainly want to congratulate the Commission on its success in this area. But the environmental aspect cannot dissociated from the demographic trend. In this area we sometimes seem to be limping along behind the rising figures. Nevertheless, as we saw today from the most recent UN documents, at least the world population growth, which is most marked in the developing countries, is not rising to the extent that was feared. The next phase of Lomé will certainly be a difficult undertaking, but as a German philosopher once said: ' In precarious situations what is needed is confidence' , and that is how we should approach this task!
Mr President, ladies and gentlemen, I have with me twenty pages of notes on a matter which, you will agree, is far more important. I wish to begin by paying tribute to the European Parliament, to rapporteur Wurtz and the Members who have taken the floor during this debate, and telling them that I go along with everything they have said, with virtually no exception, and in particular understand the concerns for the future that they have voiced.
As for development cooperation, the European Parliament has always been at the forefront and always supported the Commission. The European Parliament has been able to find innovative ways of doing this, by means of a set of proposals, requirements and alarms. I can tell you, ladies and gentlemen, that this was one of the reasons why the Commission decided to prepare a Green Paper on the future of EU/ACP relations. But it is no longer possible to accept that the Commission makes proposals in which the debate is left to a group of interested parties without enabling all other players in the development field to take part and help to make the basic proposals. I think that the work on revising the Lomé Agreement show that it was necessary to hold a debate so that the roots we have put down can be made even deeper, so that the efficiency we have achieved can be enhanced, so that certain arguments used in the debate eon the revision of Lomé IV, within the European Union, could no longer be used in the future.
This is an important moment but perhaps the decisive moment will come soon, when we have to put forward proposals for the future. Therefore, ladies and gentlemen, I should like to thank you, on behalf of the ACP countries, for the effort you have made to improve that cooperation. I can tell you that the Commission, once again and increasingly so, will always be open to your suggestions and your concerns about this issue.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
Water quality
The next item is the joint debate on the following reports:
A4-0395/96 by Mr Eisma, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on the quality of bathing water (COM(94)0036 - C4-0036/94-94/0006(SYN)); -A4-0394/96 by Mr K. Collins, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on the quality of water intended for human consumption (COM(94)0612 - C4-0199/95-95/0010(SYN)).
Mr President, I was appointed some two and a half years ago as rapporteur for this bathing water directive and at last I am in a position to present the report here today. It could almost be described as a life's work, but the reason is that in these two and a half years we have completely revised the whole of the European policy on water, and that is one of the reasons for the delay, for our only now coming to debate this directive. The debate this evening is about a directive which will affect every single citizen in Europe. Many people go on holiday to places where there is bathing water and many people even let that criterion determine their holiday destination; these people in Europe must have the certainty that there is very little chance of becoming ill by bathing in water which has received the Commission stamp of approval. Public health was my main point of departure in drawing up my report.
That is why I disagree with the Commission's criterion, Mrs Bjerregaard, that this directive should be cost neutral. If there is a serious chance of people becoming ill by bathing in water then there is something wrong with the standards being maintained and it may well take some money to put that right.
I wish to comment on a few important amendments in my report. First of all extending it to include other water sports in addition to bathing. Surfers and divers, for example, are often in the water. Why should we protect bathers but not other people enjoying water sports? If the Commission believes that the same standards cannot apply to these other water users as to bathers, then I would like the Commission to tell me now a solution can be found to that one and I hope that the Commissioner will take up this point at length in her reply.
One essential amendment is the definition of bathing water. In the past Member States have proved very imaginative in bypassing the old definition. I am thinking of the United Kingdom and I am looking for Mrs Jackson, who is not present in the Chamber, but who is responsible for the United Kingdom not designating a spa such as Brighton, for example, as a spa and for not designating any bathing water in a fresh water area. Yes, Mr President, if you do not do that then it is going to cost a pretty penny if you are then expected to meet all these obligations. I think it very important that bathing water should be defined more clearly than the Commission has done. The same holds true for the definition of the bathing season. In the past a bathing season of a few weeks has been set in warm parts of the Union, and that is an example of directives being badly applied. That is why we also changed that point.
That brings me to the backbone of this directive, the annex with the parameters. I can support the bulk of the Commissions's proposal adapted to the new scientific knowledge. But amendments are proposed to a few points, the most important of which is the parameter for faecal streptococci. It is not surprising that the Commission's proposal, which does after all go back to 1994, has been overtaken by new scientific evidence and the results of the most recent studies are reflected in Amendment No 36. It is a strict standard and much bathing water which met the old standards will have problems with this one, but it is public health that is at stake. In this context I would remind you of the statements made by Mrs Jackson, who has now arrived in the Chamber, on the enormous costs resulting from both the bathing water and the drinking water directives. The figures you quote, Mrs Jackson, are not right. You reckon that implementing the bathing water directive in the United Kingdom will cost £4 billion. Not only will the costs be much lower, because many measures which will produce less discharge will already be carried out under other directives, I am thinking for example of the directive on urban waste water and every PC directive, but there are also new techniques on the market which make it cheaper to treat sewage. A good example of that is the island of Jersey, in your own country, where sewage treatment with ultraviolet radiation costs £2 million as against the earlier estimated cost of £11 million. I would like to hear Commissioner Bjerregaard on the subject of the costs of this directive.
Finally, Mr President, I would like to ask the Commissioner to explain how she thinks this directive should be integrated in the future into the framework directive on water. I myself have certain ideas on the subject as can be seen from Amendment No 14, but I am very curious to hear the Commission's reaction to them.
Mr President, the other side of this in a related argument is about ensuring drinking water of high quality. We think this is a Europe-wide priority and that is why we had to take account of scientific progress since the last directive in 1980 and why we approve of the general idea of having a new and improved proposal.
I have to say that the 1980 directive was not well implemented because it was over-complex and confusing and, as a result, we now have new standards. The old mixture of different ways of measuring have been replaced by parametric values which Member States must reach. These values are clearer and are in line with current science. The Committee on the Environment, Public Health and Consumer Protection spent a great deal of time on this directive. Cooperation among most members was very strong and the amendments we agreed all follow some very important principles and I shall now outline some of them.
There was immense pressure to improve health and environmental standards so no amendments were accepted which would weaken the protection of public health from the 1980 directive. We have made recommendations about tightening up several parameters, most importantly lead and pesticide requirements. We brought forward the time which Member States have to implement the lead parameter from 15 years which the Commission suggests to 10 years. There are some fringe people in Parliament who want five years or four years or perhaps last week but they are fringe people and one assumes they will remain so.
At the same time we have made a requirement for Member States to devise a plan within five years on how to eradicate lead from the water supply. No responsible individual in the European Union believes that lead should be in the water supply in any quantity. As far as pesticides are concerned, we have reintroduced the total pesticide parameter because it is the best and safest way to ensure health protection against pesticides reacting with each other as cocktails.
I said there was pressure to improve health but what is more important is that the pressure is realistic. The members of the committee got together to work out compromises on some very difficult and technical matters like tri- and tetrachlorethene and trihalomethanes. I will not go into any detail here because it is far too late and people no doubt have had other cocktails on the way here tonight. But the point is that we have substantially but realistically found ways to tighten up these parameters for most Member States.
I must emphasize that Finland, Sweden, the Mediterranean and so on do not have the same problems as Denmark and Germany. We have had to find a middle way. I recognize that there are people who do not want to find a middle way but in the interests of all the citizens of Europe, not just a favoured few, we have to do so. So we have introduced other parameters where necessary, with regard to the problem of endocrine disrupters for example. The standards we have used are based on publicly available information and on the most recent reputable science. Most parameters adhere to the World Health Organization recommendations. We believe in openness and democracy and therefore several amendments have been tabled to tighten up reporting requirements and to ensure that the consumers and the European Parliament are kept informed.
In conclusion, the amendments we are tabling suggest that we want a proposal in line with Parliament's house style. We want to drop comitology. We want to strengthen the health parameters. We want better information to consumers and we insist on the prevention and precautionary principle. It is an important proposal because its scope is wide. While everyone may be interested in lead and pesticides, there are other technical issues involved as well. We have tried to accommodate a wide range of views and there have been a few heated discussions along the way but on the whole I am pleased with the cooperation and the progress that has been made between us, among us and, I have to say, with the Commission. It is in our interests because we want to improve the less than wonderful record of implementation of previous drinking water directives.
One final note: there are those in Parliament who have issued an intemperate, untruthful and unrealistic interpretation of this report. They have said that it is merely in the pocket of the United Kingdom Government. These untruthful people do not seem to recognize that, whereas they are saying that, the United Kingdom Government has said that I am some kind of environmental extremist. If I have achieved a middle way between fanatics of opposing views, then I have acted in the true spirit of European consensus and therefore I have no hesitation in commending the report.
Mr President, good quality bathing water is important for public health, the environment and tourism and this proposal represents a step forward. It is good for tourism. I should like to thank the rapporteur for accepting a number of amendments from the Committee on Transport and Tourism. I would mention extending in the second recital the term 'bathing water' to include water used for recreational purposes. Incidentally it would be logical and clearer if the rapporteur were also to amend Article 1(2) accordingly. I am also grateful for accepting the blue flag as a symbol of outstanding water quality. It is a symbol that people can easily recognise. But I regret that the rapporteur did not accept our proposal to introduce 31 January as the deadline for the publication of the water quality directive. Why not? Consumers are entitled to be informed in sufficient time on the quality of bathing water and water for recreational purposes at their planned holiday destination. Some 200 million Europeans chose a destination with recreational water for their summer holidays. Most of them book early to make sure of getting a reservation during the busy summer months. Early booking is important in tourism and 15 May, as proposed by the rapporteur, is just too late. Everyone I have consulted assures me that it is possible, Madam Commissioner, to process by 31 January the information received from measuring water quality in the late summer, in other words four months later. I think 15 May is a typical example of a bureaucratic approach, devoid of reality and so a missed opportunity. I would like the Commissioner to explain clearly why the experts here should be wrong.
Finally I wish to pay tribute to the efforts of my country, the Netherlands, where the central government and the water sport organisations are working together to reduce discharges from water sports into the external water.
May I ask the honourable Members not to allow their assistants to sit on the Members' benches but in the seats provided for that purpose at the back.
Mr President, Commissioner, ladies and gentlemen. On behalf of the Socialist Group I would like to congratulate Mr Eisma and Mr Collins on their reports. In my speech I shall concentrate on the directive on bathing water. Other colleagues from my group will discuss Mr Collins' report. At the end of the day we can more easily relate the directive on the quality of bathing water to current events.
First of all this is done by extending the scope of application of the directive to cover all areas where bathing is not prohibited. Then we must ensure that water destined for water sports comes under the scope of this directive. Not only bathers but people enjoying water sports come into contact with water and that water should also be subject to quality standards.
The quality of bathing water plays an increasing role in the battle for tourists. And in the longer term strict quality standards is an economic benefit. That is why it is also in the consumers' interest that bathing water is monitored in the same way everywhere and the results published in an understandable and uniform manner.
To avoid any kind of manipulation we think that newly opened bathing areas should be immediately subject to the provisions of this directive. We should not be allowing postponements. That would mean experimenting with the health of bathers in the first few years. Member States must therefore ensure that every bathing area opened to the public meets the requisite standards and continues to meet them.
If measurements show that polluted water forms a threat to public health then the Member States should prohibit bathing in the relevant area. But this ban must be widely supported. It is not enough to post a prohibition notice beside the water. The public must be properly informed through the press, radio and television.
Finally it has been proved necessary to tighten the standards of the parameter for faecal streptococci while we include new parameters for such things as pesticides, nitrates and phosphates. All this with a view to protecting public health adequately, a consideration which must weigh more heavily than any short-sighted tourist interest. We also want the Member States to transmit the necessary evidence to the Commission when they make their report. No monitoring of the reports has been possible to date as these have been one-sided accounts without any documentary evidence and that too must be remedied speedily. My colleagues will speak at greater length on the Collins report.
Mr President, ladies and gentlemen, Commissioner, the directive on bathing water quality, approved as far back as 1976, can now be seen to be clearly out of date; so it is only right that it should be revised.
With regard to its practical application, it has unfortunately transpired that some Member States found themselves in considerable difficulties, so much so that, after various amendments, it was not until 1990 that the directive was accepted in all Member States. What is needed, then, is simplification of the regulations, and that is something that can be done, partly thanks to the major advances since 1976 in physicochemical analysis and, especially, microbiological analysis. In the Commission's view, this should make it possible to reduce the number of analyses and, consequently, the costs as well.
So the complex and difficult problem confronting us is finding the right balance between the need to simplify analyses to a point where all Member States can cope with it and the basic need not to reduce safety levels for bathers by weakening the directive.
We are also confronted with the problem of providing fuller and clearer public information on water safety levels for bathers, making use of broadcasting services among other resources, to ensure that comprehensible and comprehensive data are available to all.
Our amendments and those tabled by other groups, many of which have been supported by the Group of the European People's Party, are designed to help solve these problems.
Another difficult point is identifying the areas in which the checks should be carried out. The 1976 directive referred to areas frequented by an appropriate number of bathers, and this phrasing made it possible to consider over 16, 000 bathing areas within the Union. That may seem a very large number, but you must bear in mind that in countries such as Italy and Spain there are over 8, 000 kilometres of coastline, comprising an enormous number of bathing beaches, many of which are regularly frequented by tourists and local residents.
The Commission's introduction of the new definition of bathing water as water in which bathing is not prohibited and is traditionally practised by large numbers of bathers restricts the number of areas to be monitored. It would seem, indeed, that this definition would exclude from supervision all areas where bathing is practised by a moderate number of bathers.
We shall not be voting for the PSE's Amendment No 16 because, if it were approved, it would extend monitoring and analysis to cover all the Union's thousands of kilometres of coastline, including unfrequented areas. This problem, then, calls for reflection by the Commission, the Council and Parliament itself, which may be able to propose a compromise solution on the occasion of the second reading.
Subject to those reservations, the Group of the European People's Party believes that the directive under consideration is certainly deserving of approval.
Mr President, ladies and gentlemen, in the context of the review of Community legislation on water quality, and in accordance with the Council's conclusions of December 1993, the present proposal introduces substantial changes by comparison with directive 80/778 which is currently in force. It aims, in fact, to guarantee better protection of human health and, for the first time, lays down a number of minimum quality requirements for drinking water throughout the Community.
Although on the one hand it is fair to say that this proposal does tend to simplify the present directive by adjusting the reference parameters concerning contents of lead, boron, copper, etc., on the other hand it is necessary to stress how little attention was paid, during the discussions by the Committee on the Environment, Public Health and Consumer Protection, to certain fundamental aspects of the utmost importance.
Specifically, it is surprising that there has been insufficient discussion of the problem of copper which, in the Commission's proposal, has been inserted into the table relating to chemical parameters - which lists poisons such as arsenic, cyanide, mercury, lead, etc. instead of appearing in the table relating to indicator parameters, which are used to check and speed up measurements of possible changes in water quality whose beneficial properties are clearly highlighted in the report issued by the World Health Organization in October 1996.
I should point out that this shortcoming has given rise to many suspicions, which have been heightened by a study of the amendments approved by the Committee on the Environment, Public Health and Consumer Protection; by way of example, let me quote the amendment to the fourteenth recital, in which the Commission is called upon to bring about the drawing up of European standards in respect of materials for the supply of drinking water. What will these new materials be, what vested national interests may there be? In addition, I should point out that although the reduction in the maximum lead content and the consequent reduction in lead piping is justifiable at least from the health standpoint, we should certainly not forget that the burden of this investment is causing hesitation by the majority of the Member States. For Italy alone, a figure of 30 billion lire has been calculated, 80 % of which is accounted for by the replacement of piping within dwellings, to be carried out over 15 years.
Since water is the most widespread of all substances, it is important that it should be completely clear for the protection of the consumer.
Mr President, the amendment of both the bath water directive and of the drinking water directive which we are now discussing arises out of the decisions concerning the principle of proximity which were adopted at the summit meeting in Edinburgh in 1992. Both directive amendments are causing many people to ask whether this was the form of the principle of proximity which the Council had in mind. There are always reasons for being careful when environmental directives are suddenly to be simplified, because simplifications can all too easily lead to deterioration [of the environment] at the end of the day, and we have also seen movements in this direction. But we must also ask ourselves, of course, whether the right cuts have been made and whether we are getting enough for our money, and as parliamentarians it is our duty at all times to ask ourselves these questions.
The problem with the drinking water directive is that it is, at one and the same time, a minimum directive and a directive in which water is regarded as a commodity. It would therefore be quite unacceptable if the proposed limit values for lead, for example, were not observed, regardless of whether it will result in considerable costs in other countries - and it is recognized that this will be the case - but if the limit values are not observed, we will not be guaranteeing any protection for those groups of people who want to have lower lead levels. And this has the effect of undermining the whole question of the extent to which it is actually a minimum directive. What I mean is that this directive must be seen in a context in which what is being discussed is a minimum directive, but where water is at the same time being regarded as a commodity.
Turning now to the actual amendments, as far as the bath water directive is concerned, the Liberal Group is able to vote in favour of all the amendments, except for Amendments Nos 38 and 39, which we regard as excellent proposals in terms of drinking water, but finds them too stringent when it comes to bath water. With regard to the matter of the drinking water directive we require a continued discussion of the costs involved, but under no circumstances can we accept the limit values not being observed, because there is documentary evidence of the risk of harm to women and children if they absorb too much lead.
Mr President, last October, in the debate on the report by Mr Florenz on the feasibility of and need for a framework directive on water in Europe, we already recognized that 15 to 20 % of European water was of inadequate quality. Today we debate the revision of two directives, one 21 and the other 18 years old. In our view the majority of the amendments tabled and approved in the Committee on the Environment, Public Health and Consumer Protection should be accepted so that the directives are properly applied.
Until 1990, not a single Member State had incorporated the bathing water directive properly and acceptably into their national legislation and there were multiple application problems. So in view of the new possibilities of physical and chemical analysis now available, and also in view of the consumer information directive, revision is essential.
It is also necessary to take an overall view of the problem. A year or more ago, in the hearing held in the Committee on the Environment, Public Health and Consumer Protection, the need to take account not only of the quality, but also of the quantity of water, was already recognized.
I would also like to mention here that not long ago, in my own country, over 20 deaths and 200 cases of illness were caused by water-borne legionella bacteria. So it is essential to revise the directives to guarantee water quality in Europe, which is under serious threat today.
Mr President, there are two types of compelling argument in favour of amending the 1980 Directive on drinking water.
The first type of argument relates to scientific knowledge of the toxic effect of pollutants on human health, which is much more advanced than it was. Secondly, we now find pollutants in drinking water which did not exist 15 years ago, or were present only in very small quantities.
What is the present situation as regards the quality of surface and underground water? It is deteriorating. The Commission itself acknowledges as much in its latest report. In particular, there are very serious problems concerned with the presence of nitrates and pesticides, and with organochlorinated residues, too.
There are two possible attitudes one can adopt. Either we strengthen the Directive to provide the best health protection possible, or we make it more flexible by adapting to reality, all in the name of realism. Unfortunately, the Commission has opted for the second approach, with the exception of one parameter relating to lead. In respect of certain essential parameters such as pesticides, chlorinated solvents and trihalomethanes, its response has been entirely inadequate, considering that many of these are carcinogenic substances.
With regard to one particular parameter, or rather one family of parameters, radioactivity, no limit value has been set and I would draw it to the attention of the House that, contrary to what was said in committee, there is also limit value for radioactive elements in the corresponding Euratom Directive.
That is why, knowing that many surface waters are contaminated by radioactivity, we tabled an amendment on this subject, and of course other amendments on the parameters I mentioned just now.
I hope these proposals will be interpreted not as a sign of peevish radicalism but, quite simply, as evidence of our concern to improve the health of Europe's citizens.
Mr President, I wish to speak to Mr Eisma's report on bathing water. The Commission has explained the reasoning behind the proposal for an amendment to the directive on the quality of bathing water. Little mention has been made of the fact that 21 years down the road this directive is still applied in very different ways. Not only is there a major difference between the countries in the way they define what bathing water is, but standards of water quality leave much to be desired.
That is why we need a clear directive on the quality of bathing water where little scope is left for individual interpretation. Water is less mobile than air but it still crosses borders. A good system of indicators, complete with border values, is therefore essential. The proposal before us today is a good point of departure. The rapporteur has made a few useful additions to it.
I have questions on two points. First of all the scope of application. The Commission wanted to limit it strictly to places where people go bathing. The Environment Committee accepted amendments to extend this to all water used for recreational purposes. This kind of extension has far-reaching consequences. Much more water still has to be monitored and that over a much longer period. What does the Commission think of extending the scope of application?
I would also like to hear the Commission's opinion on the relation between the bathing water directive and the future framework directive on water quality. How does the Commission view Amendment No 14 in this context?
Mr President, on this occasion I shall take the floor immediately, and tell you that I wish to address the House, more specifically, on Mr Collins's report on water for human consumption.
As a number of things have already been said, I should like to address my remarks more particularly to the Commission, expressing my amazement that it ventures to propose what seems to me a totally unrealistic, by which I mean particularly low, standard of 10 ìg of lead per litre of water - but it says that this standard must be applied within 15 years. Well, if there really is a problem for public health, I can see no reason to wait 15 years before dealing with it. This proposal lacks consistency.
I, being more consistent, propose that we should do better - that we should reduce the permitted content of lead in water intended for human consumption from the present 50 ìg per litre to 25 ìg per litre within five years. I believe this in itself is a step forward. Then, at the end of five years, we can revise the Directive. Why should we do that? Quite simply because we do not as yet know of any toxicological studies of the effects of lead in the blood. I should be interested to know, therefore, if the European Commission has decided to initiate such a study.
I should also like to know if the Commission has decided to initiate studies of the consequences of using plastics for water piping. Today, some doubts have been expressed about the consequences of using plastics in endocrinology. Here again, we lack the relevant scientific knowledge. Perhaps we may hope to have such knowledge in five years' time, if the European Commission puts its mind to it.
Finally, I should like to make it clear that it is particularly important to harmonize the methods of sampling and monitoring lead concentrations; because the fact is that at present the methods for monitoring the concentration of lead in water are not harmonized. The same applies to sampling methods, which vary from country to country, making it particularly difficult to determine a standard.
I am also amazed at the Commission's new position on copper. There are no facts available to us that argue in favour of such a hardening of the Commission's attitude on copper.
We really should consider these problems of copper and lead in drinking water much more in their context. We all know that the WHO standard of 10 ìg per litre is one that applies to babies. Well, we also know that people in the European Union no longer use, and have not for many years used, drinking water - tap water, as we call it - for babies. All young mothers are perfectly well aware that they should use mineral water to prepare their babies' bottles. So there is no need to apply to the entire population a WHO standard which was intended for a specific population of babies.
Those were the questions I wanted to put to the Commissioner.
Mr President, drinking water must be clean; drinking water must not only be healthy, because then we immediately find ourselves in an assessment of what people are able to tolerate before they fall sick. That is why drinking water must be clean, and this is also the starting point for the drinking water directive as it applies today, but which so many countries have completely ignored for many years. In industry even the most backward of regimes are united in their dissatisfaction with the directive as it stands. It is recognized that even approved substances are able to find their way into drinking water, in addition to what is carried over from the ground water. The water is further spoilt when it is transported via lead pipes which governments have failed to replace in their attempt to save money. Drinking water is polluted in almost all Member States, but we do not protect people's health, or the environment, by relaxing the limit values in order that Member States might better comply with the directive. We achieve protection by imposing rigorous limit values.
As the Commission knows, the European Parliament has strenuously defended the purity requirements of the current drinking water directive before the Commission and the Council of Agricultural Ministers who wished to approve new pesticides, even though it was known that these would find their way into the drinking water cycle. The chairman of the Environment Committee gained the Court's agreement and a new permit had to be withdrawn. The World Health Organization can provide a reference framework, since it is widely recognized that the WHO is not a reckless organization that places horrendous obstacles in the way of health. But when the WHO is of the view that tetrachlorethene and trichlorethene are carcinogenic, it is our clear duty to insist that these must not be found in drinking water. It may well be the case that these harmful chlorine compounds are already present, but this is our own fault and we must make it our aim to alter the situation. The limit values which the Commission has proposed are too high.
The EU's environment regulations must be based on a high level of protection and on the principle of caution, even when it comes to minimum standards, and what we are dealing with here is a minimum directive. I can well understand why, at a certain point, a rapporteur felt tempted to change the legal basis to 100 A. The design of the directive proposal prepared the ground for this, in that it recommended that the Commission should take account of the Member States' wish for greater protection of the environment. It was this form of conditional guarantee which the civil Danish government of the mid 1980s denies that we had obtained, but which we did in fact obtain. Fortunately we are agreed that what we are considering is an environment directive and minimum standards. However, it is not sufficient in this regard to look at the legal basis. The formulation of the directive itself must be along the same lines. The rapporteur shared this view. It is essential that the Commission be able to go along with this line of thought. The combined limit value for pesticides must be re-instated. This combined limit value stipulates that there must be no pesticides in drinking water. Unfortunately we find the pesticides we are looking for in Denmark itself. The combined limit value is our guarantee of a ceiling for total pollution. We know too little about the interaction of substances and about the substances into which they are broken down. The principle of caution must prevail.
Mr President, ladies and gentlemen, one of our directives had already, for the first time, imposed minimum quality requirements for water intended for human consumption.
The European Commission has presented a proposal for an amended directive intended to ensure greater protection of consumer health. It is that proposal that is before us now.
It contains two essential measures to improve water quality: a reduction in lead content and a reduction in pesticide levels.
In the brief time allowed to me, I shall confine my remarks to pesticides. In this context, a single value of 0.1 ìg per litre for every substance, whatever the substance in question, is not in line with the World Health Organization's standards. A fortiori, the cumulative level of 0.5 ìg per litre for all substances has no foundation whatever in public health practice and is in any case inapplicable.
In point of fact, given the diversity of organic pesticides - insecticides, herbicides, fungicides, nematocides, acaricides, algicides, etc. it is more important to observe, as does the World Health Organization, a specific value for each substance, while setting a value of 0.1 ìg per litre as a warning threshold or parametric value of water quality for each of the pesticides.
This is why I am asking the House to approve Amendments Nos 104 and 105 which I have tabled on behalf of the UPE Group. These amendments attach the full importance to genuinely scientific data, avoiding what would otherwise appear to be arbitrary standards.
The way the Commission has watered down the directive goes directly against the will of the consumers, who are unequivocally demanding more stringent standards of protection of drinking water. As has been said, we need a high level of protection, in particular high precautionary parametric values. It is up to the Commission to guarantee these precautionary parametric values; it must not allow our number one living resource to turn into a lethal cocktail. So I once again strongly urge the Commission to ensure that the total limit value is firmly enshrined in the common position. For if it is not firmly enshrined there, then we will be allowing precisely this lethal cocktail of poisons to be introduced into our number one living resource. I think the European Parliament must send out a clear signal here too. We are not in favour of the proposal from the Committee on the Environment to double the limit value for the carcinogenic trihalomethanes to 110 microgrammes per litre, in excess even of the Commission proposal.
For all these carcinogenic substances, the German drinking water regulation sets a limit value of 10 microgrammes. I think we have to demand a high level of protection against these substances. We should call on the Commission to submit a binding proposal on endocrine substances too. We have proof that these substances can be found in drinking water and that they are dangerous. To conclude let me once again declare that we regard it as most important that our amendment on fixing a limit value for radioactivity in water is adopted. I believe limit values are always a political decision too, and that is a political decision we have to take today.
Mr President, the Commission's proposal for a new drinking water directive states among other things, in Article 1, that the purpose of the directive is to ensure that water is healthy. Parliament has proposed the addition of 'and clean' . But what do we mean by the words 'healthy and clean' ? Are we speaking about what is toxologically, and thus scientifically, acceptable, or are we thinking in terms of what is acceptable from the ecological perspective? I take the principle of caution seriously and adopt the latter possible interpretation. For me clean water means unpolluted water. The Commission clearly has a different understanding. The Commission has used the WHO's standards, but since the WHO is an organization which operates at a worldwide level, and primarily among the poorest countries, our target level in the EU should be significantly higher.
This is particularly the case, as already mentioned, for the limit values for the two substances trichlorethene and perchlorethene. These have seen a raising, and thus a limiting, of the existing values to 40 and 70 ìg/l respectively. This is despite the fact that the Commission's own scientific advisory committee has said that trichlorethene is probably carcinogenic, which now also appears to be the view of the WHO's cancer research centre.
There is also a serious legal problem that has not yet been clarified. The legal basis is quite correctly Article 130s, but at the same time Article 13 lays down that it is not possible to ban or limit the importation of water or foodstuffs that include water, provided that these fulfil the minimum requirements. How can this be harmonized with the legal basis of the directive which provides the possibility for setting up tighter national conditions? This abnormality needs to be removed from the directive.
I would like to conclude with some praise. I was very pleased to read in the Danish press that the Environment Commissioner is intent on re-instating the total limit value; this I would most definitely have approved here this afternoon.
Mr President, the directives covered by this joint debate, especially the one on drinking water, are exceptionally important. The absolutely universal need for water and the impact of water on the health, culture and welfare of the human race are legendary. That is why the economic impact of any revision of the directive is exceptional, so I think I should congratulate the Commission on its initiative, the rapporteur, Mr Collins, on his resolute examination of the directive, and the Committee on the Environment, Public Health and Consumer Protection, which has lived up to its name and debated this directive exclusively on criteria of health and consumer protection, leaving economic considerations in the background.
Finally, I would like to make two very short comments. First, copper: we think this is dealt with wrongly, and it would have been logical to include it in substances that are undesirable in excessive quantities, not amongst the chemical parameters, and we cannot understand the rapporteur's rigidity on this. Strictly scientific and health criteria have not been applied to copper, which, in our view, remains harmless in moderate quantities and an excellent material for water pipes. Secondly, lead: we have certainly been entirely guided by conscience, leaving the economic impact of lead out of consideration. But Parliament must monitor the situation so that, if necessary, economic assistance with a structural focus is available to the countries that have to replace their lead pipes.
Mr President, Commissioner, ladies and gentlemen, lead is not meant for drinking. Lead is a poison which cannot be excreted by humans once consumed. Lead causes serious health damage to humans, which is especially severe in the case of children and pregnant women. So it is quite understandable why the WHO has reduced its guide-value for lead in drinking water from 50 microgrammes to 10 microgrammes. That still does not mean that there does not remain a small, however small, element of uncertainty. But it certainly means that all states must endeavour to comply with this value as quickly as they can.
As we heard today, the WHO does not exactly have the reputation of calling for the most stringent guide-values. In fact the WHO guide-values are minimum rather than maximum values. So there is certainly no option but to replace lead pipes and lead fittings if we want to comply with the value of 10 microgrammes of lead. That will cost money, a lot of money. In the field of health and the environment we keep being faced with the need to repair and make up for the sins of the past. Nobody wanted to harm anyone in the past by using lead. Today we know how dangerous lead is, today we have no excuse not to take action. The Commission is suggesting a transition period of fifteen years, the rapporteur, who is unfortunately not present, ten years. I would be glad if the Member States could act that quickly. In any case they must and will have the opportunity to make the necessary investment.
Europe is truly fascinating in its variety. The Danes reckon on no costs, obviously they have no lead pipes. The French are reckoning with very high costs. The directive will not compel the individual home-owner to replace his lead piping, but what is the point of renovating the distribution system if even more lead gets into the drinking water through the household installations? One obvious task for the Member States would be to draw up renovation programmes, to offer fiscal and financial incentives and also to grant financial assistance to those home-owners who want to renovate. Of course the Union must offer help here and formulate a plan for granting financial aid. People might also resist this. I believe that if in future people no longer judge accommodation only by its size, location and price but ask what the water is like, the market will soon adjust to that and a home with lead piping will quite simply have a far lower market value than one with good, fresh water. Water is life and if we adopt a good drinking water directive tomorrow we will have done something towards protecting it.
Thank you, Mrs Flemming. That was your maiden speech in this House and I congratulate you.
Mr President, ladies and gentlemen, our group, as was anticipated by previous speakers, certainly takes a favourable view of the principles that inspired the proposal for an amendment to the drinking water directive. Furthermore, previous speakers have tabled certain clarifications to the proposal put forward, which has presented us with various amendments.
I have no desire to dwell on the scientific aspect, which has already been dealt with by my colleagues, especially as regards the relocation of copper within the directive. I would however like to point out that this directive will have a very heavy economic impact, and that our group has proposed that the final deadline for compliance should be put back by five years, while at the same time a system of incentives is introduced to reward those who are the first to comply with the new regulations and parameters contained in the directive.
We believe that this is an intelligent way to avoid imposing these heavy economic burdens too quickly upon the European tax payer, burdens which, let me remind you, will, throughout Europe, take some 100, 000 million ECU out of the budgets of all us taxpayers.
Mr President, I would say that the European Parliament is issuing its opinion today in favour of a healthy revolution which is related to the quality of life, in this case drinking-water. Emphasising the Commission initiative, I wish to welcome the work done by the rapporteur, Mr Collins. It is true that these congratulations are a European Parliament habit. But in any case I wish to congratulate him even though I disagree, on a particular issue, with the position taken by Mr Collins. But I think that he has taken a fair stance in favour of increasing water quality models and because overall his report take the right approach.
From the Portuguese perspective, we had a recent case, a sad one, of aluminium in drinking-water, at an Evora hospital. In England, in 1988, a similar accident occurred, in Cornwall. There have been repeated cases of nitrate and pesticide pollution. These accidents are justify and emphasize the importance of this directive.
I would like to touch upon a number of points. First of all, if this directive is meant to fight lead in water, we must look into alternative materials and look at the studies on this matter. What are the effects of PVC? What are we to replace? What are we going to be using?
Secondly, the costs. This directive represents one annual Community budget. Community funds, structural and otherwise, will have to be earmarked, if the directive is to be implemented.
Thirdly, we go along with and applaud restricting the use of pesticides. Intensive farming and pesticide use harm the soil and underground water supplies, pollute water and put at risk an increasingly rare commodity.
We defend the switch of copper content from chemical parameters to indicative parameters, with a 2mg/litre limit or 2000 microgrammes/litre, reducing those set out in the 1980 directive. The framework planned is sufficiently restricted and, in my view, it is wiser to integrate copper into indicative parameters rather than chemical ones, along with arsenic and other elements.
Mr President, there is no question about it: water is essential to our lives. This applies to humans, animals and the ecosystem. That is why we need a series of parameters, namely precaution, prevention, combating at source and the polluter-pays principle, all of which we have added to the Commission's proposal. It is up to you, Commissioner, to be rock-hard in your insistence that these parameters, both quality parameters and emission parameters, are implemented. The reaction by Doeke Eisma, that some colleagues here want opting-out clauses for the event that things become too expensive after the directive enters into force, shows quite clearly that there are weak points in European water policy. To pollute the rivers first and then to clean them up by the use of technology is quite definitely the wrong road to follow.
Let me say something about bathing water, and here I am strongly critical of my green friends, especially those from Germany. It is as though they were throwing the baby out with the bath-water. Anyone who believes one could introduce parameters for drinking water quality into the millions of bathing waters in Europe is playing into the hands of our common enemies of the environment! If you want to achieve 0.1 microgrammes of pesticides in protected drinking water reserves - which we quite certainly want, and of course the catchment parameter too - you cannot do this for bathing water. You cannot even monitor it, you cannot check it, you cannot do anything. All you can do is show that in this area your feet are not on the ground!
Let me say again that the question of cost is, of course, important, but I ask you, cost cannot be an opting-out parameter! I am shocked to see some colleagues seriously discussing that here. I am in favour of 0.1, I am in favour of 0.5, I am in favour of clean water. We need clean water, and we have to implement the precautionary principle and the minimum requirement. If we manage to do that we will be on the right road!
Mr President, Directive No 778/80 on drinking water laid down for the first time a series of mandatory requirements for drinking water quality which would apply to every country in the Community. It is fair to acknowledge that it is undoubtedly to that directive that we owe the overall improvement in water quality recorded in Europe during the last ten years.
Everything must grow old, and that includes directives. In 1993 the European Council in Brussels invited the Commission to initiate a radical revision of the regulations on drinking water; however, as the Commission itself acknowledges, the present proposal is only one element in the process of simplification, consolidation and updating of Community legislation on water. Its purpose is not to protect resources but solely to guarantee the quality of the water supplied to the consumer. It is not by chance that a fundamental aspect of the new directive is the reduction of the maximum lead content from 50 micrograms to 10 micrograms per litre, admittedly within a reasonably long timeframe, because lead is a toxic element.
However, the same cannot be said of copper, which has not only been scientifically proven to be harmless but is known to be actually necessary, in small doses, for human health.
The Committee on the Environment, Public Health and Consumer Protection has addressed the problem of financing the replacement of piping and also the problem, a significant one for governments, of the water supply to dwellings. It would be a good moment, however, for the Commission to demonstrate to us that replacing lead or copper piping with plastic is definitely better for human health. We look forward to seeing a demonstration in this House!
Mr President, I want to return to the question of cost. I think it is very important to note that the European Commission has failed to produce any statement of the cost of either directive. When the Commission representative was asked what the bathing waters directive would cost, he said it would cost a negligible amount given that it would come on top of the 1976 directive, and that was the major cost. That is untrue. It is untrue on the basis of statements of figures produced by the British Government; it is untrue on the basis of figures produced by those who administer water services in the United Kingdom. It is an appalling failure of the Commission that it produced absolutely no cost impact statement on the drinking water directive about which we have heard so much.
I know that you can say: ' She is only saying this because she wants to know the cost in order to act against the directive' . That is not the case. I want to know the cost because I think that we, on behalf of the people of Europe, ought to be able to legislate with our eyes open in the knowledge of what this is likely to cost.
Mr Collins has shown the glimmerings of honesty on this, by recommending that in order to meet the cost of the 'lead in water' issue, we should have an Objective VII of the structural funds. I would like to know what the Commissioner thinks about that.
On the bathing waters directive, there are people in the gallery here who come from Torbay in Devon. They are, or possibly were, Liberals. Certainly the Liberal Group is not speaking on their behalf. They represent a part of my country which is spending or partly spending some £3 million in all as a country to bring bathing water up to the standards of the 1976 directive. In addition to that it is estimated that putting into effect the Commission proposals on bathing water would cost between £1.6 billion and £4 billion. On top of that, Mr Eisma, who is a Liberal, wants to extend the bathing waters directive to all waters used for water sports and recreational purposes. What is a recreational purpose? If it is sailing - and I think it must be - then how do you reconcile that with the fact that we have a round-Britain yacht race? If that race goes round Britain then consequently all United Kingdom coastal waters would presumably come within the orbit of this bathing waters directive.
Mr Eisma says that the figures which I have been producing are not accurate. How on earth does a Dutch Liberal backbench Member of the European Parliament presume to comment on figures produced by the authorities of another Member State? I reject that. I think it is important that this Parliament should be honest with the people of Europe about the cost of what we are recommending. We are not honest. We must be.
Mr President, Commissioner, ladies and gentlemen, after we have just talked so much about costs I would like to start with a point I had actually intended to raise at the end, namely the lead content of drinking water. We know what a serious hazard the lead content of water poses to the health of pregnant mothers and small children, and then we talk about costs! I think the costs of replacing pipes should be contrasted with the costs of treating the sick. Especially at a time when health costs are rising in every country, we have to consider what we can do to protect the health of the people of Europe. We should not on the one hand had save a few costs while on the other allowing a costs to escalate in the health system.
I want to thank the rapporteur for his work on this directive and also take this opportunity to thank him for allowing me to work with him for a number of years, even before I became a Member of this Parliament, in his endeavours to improve the European environmental situation. I think water has to be pure and clear; it is our most important commodity. It is the basis of what we cook and eat and I believe that pollutants must be eliminated on principle; that applies both to pollutants that are well-known such as nitrates, pesticides, chemicals and organic chlorine compounds and to those whose harmful effects we are only just beginning to recognize. I very much hope that the Commission will carry out a study and submit proposals on means of eliminating pollutants that disrupt endocrine functions from drinking water.
I believe that what a leading European physicist once said, namely that water is the mirror of our future, could be taken as the guiding principle of our activities and that the Commission and the Council must take up Parliament's proposals to ensure that this mirror remains clear!
Mr President, at long last the water directives have been put before Parliament. I cannot overemphasize how important the revision of the directives is from the point of view of countries which have for years been applying scientifically more advanced methods. Without the adoption of the new directives, we would be compelled to go back in time nearly twenty years. This would be impossible to explain to the public. The Union should be ambitious when dealing with water, as with regard to other fields which directly affect the health and safety of the public. The Member States should be pressed to adopt and implement the highest possible standards.
When work is carried out, results are achieved. In Finland, for example, high levels of trihalomethane in drinking water used to be a problem. Now, thanks to numerous efforts, the situation is well under control and levels have fallen to the EU average. There will be an opportunity to return to the environmental protection of waters in connection with the future framework directive on the protection of waters. I hope that Parliament will manage to persuade the Council to act more promptly in this respect than it did with regard to the directives currently under consideration.
Mr President, I feel it necessary to divide my answer up into two sections, because there are a number of amendments to which I am obliged to respond; so I will first make a few comments on the proposal regarding bathing water. First of all, of course, I would like to thank both the Committee on the Environment and the Committee on Transport and Tourism for their work and would thank rapporteurs Doeke Eisma and Petrus Cornelissen in particular.
Since directive 76/160 on the quality of bathing water is one of the oldest legal provisions, in recent years - and this has been a prominent part of this evening's debate - there has been some discussion in recent years, mainly because it has not been brought into line with technical and scientific advances. These advances have now made it easier to define pollution indicators for the purpose of predicting the presence of substances that cause disease. In addition bathing, and thus the quality of bathing water, are an important factor in tourism, and the tourist industry requires common criteria throughout the European Union so that holiday makers can make their choices on a comparable basis. It is also apparent from the amendments that the committees have been attentive to this.
The main purpose of this proposal is to simplify and improve the present directive both with regard to citizens and with regard to the authorities of Member States. In terms of citizens by guaranteeing that the standards are high and in accordance with the latest scientific knowledge and, through greater transparency, by ensuring that they are kept regularly and fully informed about the quality of bathing water in their own countries and also, of course, at their holiday destinations. In terms of the authorities by limiting the number of parameters that must be taken into account, and also by making it possible for them to detect instances when the water quality is temporarily not in compliance with the standards, and to do something about it.
There are many areas in which the Commission is in agreement with the committee's amendments. Amendments Nos 4, 9, 10, 11, 12 and 14, which have been referred to in particular by Mr Eisma, Nos 18, 21, 23, 24, 26, 28, 31, 33, 34, 35 and 36, which have also been mentioned, and Nos 37 and 40 can be confirmed either in full or in principle. Amendments Nos 6, 17, 22, 27 and 29 must be altered somewhat and can therefore only be approved in part. On the other hand the Commission cannot approve Amendments Nos 1, 2, 3, 5, 7, 8, 13, 15, 16, 19, 20, 25, 30, 32, 38 and 39. It is not possible, at this point in the debate, to give reasons for rejection in individual cases. However I shall make comment on some of them. Our inability to accept Amendments Nos 2, 3 and 8 is due to the fact that they alter the main thrust of the directive, with the result that the focus is turned from the environment and health to tourism. We cannot accept Amendments Nos 6, part 2, and 22, part 4, because they would entail a profusion of symbols and would confuse citizens with a new symbol in terms of the already widely recognized blue flag. I would say that in general terms I concur with the glowing comments which many speakers have expressed concerning use of the blue flag.
The Commission notes the well argued request for the guaranteed quality of areas of water for recreational purposes. However, this does not mean that it would be a satisfactory solution to extend the area of application of the bathing water directive to cover other areas of water used for recreational purposes. For this reason we cannot accept Amendments Nos 1, 5 and 15. We have, however, taken note of this and will consider the extent to which it is possible to introduce arrangements with respect to the areas of water for recreational use.
Finally we come to Amendment No 14 which is aimed at integrating the bathing water directive in a general framework directive on water policy. This can be accepted in principle. We agree with this amendment in terms of avoiding weakening the directive, but at the present moment we have no immediate plans for integrating the bathing water directive into the future general framework directive. The wish for a general framework directive for water was proposed in the summer of 1996 after consultation with the parties affected by the integration of all water related legislation into a consistent policy. The Commission has therefore come to the conclusion that the bathing water directive represents an independent contribution to integration of the health and environment policies, and for the tourism policy in its own right. It is also our view that the bathing water directive benefits from having a clear, independent identity. Even if the bathing water directive, though not as such, eventually forms part of the general framework directive on water, there will still be close coordination with the latter directive since bathing water and the corresponding provisions for this will be incorporated into the water management plans which are to be drawn up in the context of the imminent general framework directive.
There has also been extensive discussion with regard to the scientific basis for certain parameters such as faecal streptococci and enteroviruses. Recent scientific research has shown, on the one hand, that the Commission's proposal with regard to faecal streptococci as the most suitable indicator for faecal pollution has been correct. On the other hand the same research has also shown that it is necessary to introduce a more stringent standard to achieve an acceptable health risk ratio. Research currently being performed by the World Health Organization, the WHO, concerning the quality of areas of water used for recreation, shows similar results. The Commission can therefore approve Parliament's Amendment No 36 on this.
Many other comments could be made about the proposal, but I will leave it at this and express my thanks for the treatment of this subject. I trust I have covered the main points in the comments expressed in the debate, and will now move on to comment on the proposal relating to drinking water and revision of the drinking water directive.
Once again I would like to thank the rapporteurs, and rapporteur Ken Collins in particular, but also the assistants who have worked on the proposal. I would like to thank them for their contributions and for their clarification of the many individual points that have been raised in connection with this proposal which naturally has a far-reaching and important political content, but one which is at the same time a very technical proposal. The main purpose of the proposal is to simplify, update and improve the existing directive from the point of view of both citizens and of authorities in Member States. From the citizen's point of view by ensuring that the standards are high and in accordance with the latest scientific knowledge and by making the directive more transparent, so that we can ensure that the public is regularly informed about the quality of the drinking water supplied to them. And from the authority's point of view by reducing the number of parameters that must be monitored, and by making it possible for them to react to situations in which the water quality is temporarily not fully in compliance with the standards.
The Commission has worked hard to achieve what in my opinion is a good, well thought out proposal which makes up for deficiencies in the existing directive, at the same time as maintaining and, in many cases, improving the high level of protection.
Of the, I believe, 124 amendments we are able to approve 22 completely, 13 in principle and 1 partly, but there are 89 which we cannot approve. In its examination of the amendments and in its formulation of the original proposal, the Commission has been very careful to ensure that, in accordance with the recently adopted communiqué on implementation of the Community's environmental legislation, proposals will only be put forward if they are able to function and be carried out. As guardians of the Treaty the Commission must clearly ensure that directives are carried out fairly and consistently. In view of the present directive's shortcomings with regard to enforcement, the Commission is particularly watchful to ensure that the revised directive can be implemented correctly.
The Commission is able, without reservation, to approve Amendments Nos 1, 3, 4, 5, 16, 18, 20, 25, 28-33, 36, 38, 40 and 42, dealing with the issues various speakers have raised in connection with the combined limit value, in addition to Nos 48, 49, 50 and 64. They all improve the text in that they either provide additional background material or they introduce reasonable and logical requirements, remove scope for misinterpretation, give greater transparency and, in some cases, a higher level of protection. There are 13 amendments which the Commission is able to approve in principle, namely Nos 6, 10, 17, 19, 26, 39, 41, 44, 45, 47, 58, 65 and 77. As far as trihalomethanes are concerned, the Commission is prepared to approve the rapporteur's Amendments Nos 41 and 45 which I have already mentioned. These provide a significant tightening up of the standards contained in the proposal. The new Amendment No 121 contemplates a further tightening of the provisions. I can well understand the background to this proposal, but I cannot go into this at the moment. However I can promise that we will consider this in detail in due course.
The Commission can partly approve one of the amendments, namely No 7. The Commission cannot approve the other amendments, and I shall dispense with specifying them individually. These have been identified in what I said earlier. However I will pick out some of them and show why the Commission is unable to approve them. I would be happy to return to the others, of course, if anyone requests this at a later stage. In general the Commission cannot approve amendments which, in its opinion, cannot function or which would make implementation unreasonably difficult. As I said earlier, it was one of the purposes of the proposal to rectify some of the existing directive's shortcomings and this applies in particular to those provisions which cannot function in practice. That is why we cannot approve Amendments Nos 8 and 9 which require the assurance that water reclamation areas are protected from pesticides and nitrates. Even with the best will in the world this form of assurance cannot be safeguarded. To approve this amendment as it stands would make the full and proper implementation of the directive next to impossible. Amendments Nos 22, 23 and 24 are aimed at removing the reporting procedure that must be used if a Member State wishes to lay down more stringent standards or additional parameters. I must confess that the proposal to allow these provisions to be omitted is an attractive one. The Commission is of the view, however, that it cannot approve this amendment at first reading, but has not ruled out the possibility that it may accept the proposals when this aspect is debated the second time round. I cannot stress strongly enough that the purpose of the reporting procedure is not to prevent the use of more stringent or supplementary standards, but simply to ensure that such standards are not used in such a way that they act as trade barriers and thus prevent functioning of the internal market.
Amendments Nos 12 and 34 are aimed at introducing a new factor and a new article containing provisions on materials that come into contact with water. The Commission agrees that the question of the materials used for water pipes, which several speakers have addressed, is of considerable relevance for the quality of drinking water obtained from the tap. However, this is primarily a matter for directive 89/106, the so-called building materials directive, but we must define the precise relationship between these two directives more clearly at a later point. The committee procedure proposed by the Commission is procedure II. Amendment No 37 would mean that the committee procedure was completely removed. During formulation of the proposal the Commission has made every effort to ensure that amendments of annex I, parameters and parameter values, are protected throughout the whole legislation procedure, including Parliament. On the other hand the updating of annexes II, monitoring, and III, target methods, must be via the committee. In the Commission's view, this is the most effective way of dealing with what are primarily technical matters.
I have some further comments on Amendments Nos 43, 51 and 46, as well as on a few others. If no rapporteurs wish to insist on a response to these amendments today, I will conclude the debate by expressing thanks for the positive acceptance of the proposal and of the amendments.
Madam Commissioner, I too would like to thank you very much for trying to answer many of the issues raised. That effort, of course, took up 18 minutes, thank God! I am pointing that out because I have repeatedly asked the Bureau and Parliament's Sittings Service to calculate the average length of speeches by Commissioners, which is around 10 minutes, and not to allow just 5 minutes in the draft order of business so we are always behind with our programmes.
Mr President, I am very pleased with the Commission's answers but I have one question. The Commissioner says that she cannot accept Amendment No 3, extending bathing water to cover water for other recreational purposes, but will do something about it. Can the Commissioner also tell us when she will be able to tell us how she intends to introduce rules for other water sports, surfers and the like? I would appreciate more information here.
Mrs Jackson, my backbencher colleague, wonders how I dare challenge her estimates on the costs. I have given my arguments and I shall not repeat them. But Mrs Jackson, I ask you in a spirit of collegiality if you will take up my arguments and discuss them further with me.
Will you please only address questions to the Commissioner, and not make comments about Members who are not in Parliament at this time.
Mr President, I asked my backbencher colleague, Mrs Jackson, why she refuses to believe me when I challenge her estimates on the costs resulting from these directives. I have given my arguments, Mr President, and I shall not repeat them, but I am asking Mrs Jackson in all friendliness to take up my arguments and discuss them further with me.
Mr President, I am of course not untouched by the charming appreciation of the Commissioner of the rapporteur Mr Eisma and myself. But that does not mean that I as a parliamentarian would not like to have an answer to the one question I put. What are the Commissioner's specific objections to introducing 31 January as the deadline for publishing the water quality in the interest of consumers and of tourists? Is the Commissioner willing to explain her objections, if necessary in writing in view of the late hour?
Mr President, perhaps you are aware that there is still one report to be debated. However, it is now 12 minutes to midnight. I have a duty to develop my subject and my colleagues must also have their say. The allocation of time must be fair. We cannot go on debating other issues ad infinitum to the cost of my own report - on so important an issue.
Mr President, I just wanted to ask if you could tell us where Mrs Jackson is. I cannot believe she has not had the courtesy to stay and listen to the Commissioner's reply. She came in here, made a statement making no positive proposals, simply attacking the opposition party from her own country, and has not had the courtesy to be here to listen to the Commissioner's reply. It should be investigated.
Mr President, I am naturally sorry that it should have taken 18 minutes, but because of the great number of amendments to which Parliament requires a response, it is simply impossible to make it any shorter. With regard to the repeated question about advancing the date for the bathing water report, I can only say that until we have established another form of cooperation with Member States, this will not be a possibility. This year there were many tiresome errors in the bathing water report that we presented, because we received information so late that there was not enough time to adopt it. That is why we laid down a procedure which was initially very strict, but which on occasions can result in incorrect information. We would very much like to go into this at greater depth and in writing, because it is also our wish, of course, that the figures be made available as soon as they possibly can, but this is not possible with the procedure currently laid down.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
Conservation of wetlands
The next item is the report (A4-0238/96) by Mrs Kokkola, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission communication to the Council and the European Parliament on the wise use and conservation of wetlands (COM(95)0189 - C4-0224/95).
Mr President, I am sorry I interrupted earlier, but I am thinking mainly of the interpreters, whom I would not wish to keep beyond their work schedules. It was not on my own account.
Mr President, Madam Commissioner, ladies and gentlemen, with the Commission's communication on the wise use and conservation of wetlands, the European Union is acquiring its own policy, and will I hope go on to set up the necessary legislation for the preservation and conservation of the wetlands that still remain.
Wetlands are now recognized as very valuable ecosystems, and for that reason they are governed by an international treaty, the RAMSAR Convention. Though the European Union itself is not a contributing party, Community action for the conservation of wetlands begins with the first action programme for the environment. I would therefore like, very briefly, to explain why the functions of wetlands are important for the environment and for mankind.
Wetlands are among the planet's most productive ecosystems, and are characterized by exceptional biodiversity. They regulate the water supply and restrain flooding. They prevent coastal erosion. They retain pollutants and toxic substances, and recent research has shown that some wetlands are carbon-dioxide sinks and so contribute towards restricting the greenhouse phenomenon. They contribute substantially to marine resources and their destruction would have serious consequences for the fishing industry. However, I will not go further into all this, but would like to stress how important it is to implement already existing Community measures for the preservation and conservation of wetlands, such as:
the implementation of NATURA 2000; -fulfilment by the European Union of its obligations under international conventions to which the EU is a party; -the incorporation of the policy on the wise use of wetlands; -in the European Union's other policies and activities; However, Mr President and Madam Commissioner, let me make some other points which I consider supplementary and very important if we are to save the 'water-holes' which until only a few years ago, for lack of correct information and knowledge, were regarded only as sources of 'noxious influences' against health and the environment.
Mr President and Madam Commissioner, the creation of a special system for wetlands is considered an important step for their preservation, since policies so far have not managed to prevent their loss and degradation, though of course the necessary resources must be provided. In other words, wetlands of international importance according to the RAMSAR Convention and areas classified as subject to special protection should automatically be included in the NATURA 2000 network, the Commission should take steps to list all Europe's wetlands as soon as possible and to chart their locations and sizes. The listing would bring to our attention wetlands which we do not know about, and so make it possible to protect them. Besides, the very act of listing them would help to generate awareness of their value as natural and cultural heritage, and would sensitize public opinion to them.
A database must be created to enable the collection and exchange of information. More and better training programmes should be organized to improve the performance of those whose decisions and activities affect wetlands. The Commission should develop an integrated programme for the management of water resources and for their conservation. Cooperation should be established in whatever concerns wetlands, with all other countries associated in any way with the European Union. Recognition and support should be given to the role of nongovernmental organizations, which have offered much in the area of wetlands preservation and can offer much more.
In conclusion, Mr President and Madam Commissioner, ladies and gentlemen, having drawn your attention to some of the points in the report which I consider very important, I hope this report will be accepted and believe that it is not too late for the Commission to adopt appropriate measures to preserve and conserve these stretches of water, mud, marsh and reeds, which are so important for ecological balance.
Mr President, Commissioner, ladies and gentlemen, all of us know, if only because we have passed through them at least once in our lives, that wetlands exist throughout Europe, and, I am very glad to say, they are all different. We all know, too, that these wetlands have a soul, a sensitivity, a culture and of course an economic, ecological, environmental and scientific value. In short, they have a history, including a political history, and they form part of the national territory and heritage of every Member State. The responsibility for their use and conservation rests exclusively with those who live in them and use them, and so it is of course necessary to protect them not only in the general interest of the Member States but also with a view to the special interests of those who maintain them and live off them.
No text, no legislation, no directive, no necessarily arbitrary law can replace the men and women whose hearts and minds and hands have shaped these exceptional areas.
Only a combined action by the various partners is guaranteed to be effective - all the more effective in that the various partners have different objectives. Agriculture, fish-farming, forestry, hunting, respect for property - these tourism-related qualities are more important criteria than those reflected in various directives or conventions such as RAMSAR, Habitat, Natura 2000, etc., which are far more restrictive.
The instruments of the CAP, even when improved in the context of making an exception for wetlands, will only be isolated measures, complex to explain and administer and quite possibly with no lasting value.
This leaves us, then, with the special status of these wetlands to which the rapporteur referred a few moments ago. As they are exceptional areas needing efficient management, specific financing must be provided on a level appropriate to this situation, which deserves better than empty words and will give users a meaningful pointer to better management.
For this reason, in the spirit of this motion for a resolution, we shall be voting in the same way.
Our committee, Mr President, has found that there are many regions where important fishing and shellfish farming activities are directly linked to the maintenance in Europe of well managed wetlands. It is therefore a priority to prevent their desertification.
The future of the wetlands is bound up with the presence of those who made them. If there are no more people to breathe life into them, maintain them and manage the water, in a generation's time there will be no more wetlands in Europe. Hence the urgent need for these areas, which are easily identified and often straddle administrative borders, to be subject to a specific system of the same type as that which successfully put a stop to the rural exodus in mountain regions.
The need, then, is to come up with a specific system and a specific financial instrument which will allow profitable activities to be continued despite the extra costs associated with the specific constraints of these ecologically sensitive and fragile environments.
With this in mind, the Committee on the Environment has adopted the majority of our suggestions, and I thank its members for doing so. A specific policy appropriate to the diversity of the wetlands, and sustainable, with compensations offsetting the constraints, a 'wetlands' section within the framework of the PESCA programme, the inclusion of a 'wetlands' component in the PHARE and TACIS programmes, and the management of Europe's wetlands in partnership with the ecologically related African wetlands, as recommended by the ACP-EU Joint Assembly in Windhoek.
However, our committee particularly stressed the need, before defining any instruments for the management and conservation of wetlands, to involve those who manage them; marshland syndicates and associations, fishermen, fish and shellfish farmers, farmers, landowners, hunters and other wetland users.
The liaison committee of European wetlands guardians which has just been set up will be a particularly knowledgeable discussion partner, which it will soon be seen to be essential to consult, as unanimously recommended by our committee.
Our committee also emphasized the need to learn the lessons of the OGAF-type agricultural and environmental programmes already undertaken, especially in the United Kingdom and France, which absolutely must be perpetuated by releasing the necessary financial resources. Otherwise, the present operators will leave and the younger generation will not settle in these areas.
The research currently being carried out under the aegis of the Studies Directorate of the European Parliament, particularly on the basis of experience in the Poitou marshes, could make an important contribution, Mr President, to the quest for a sustainable solution to the problem of conserving Europe's wetlands, a natural and human heritage that absolutely must be preserved. This has to be a priority, and we must act quickly.
Mr President, after congratulating the rapporteur on his excellent work of course, the first thing I must mention, on behalf of the Socialist Group, is that the coastal wetlands are disappearing from our European shores or receding dramatically and the only way to protect and look after this very fragile common heritage is through Community cooperation and solidarity. So there is an urgent need to draw up a plan for the sustainable and integrated development of our coastlines, as announced and promised in the Fifth Action Programme.
In its day, CORINE was enormously effective in providing comparative data based on comparable criteria for selected wetlands making it possible to assess the position precisely. So although the Commission's text is adequate and necessary given that the conservation of these fragile ecosystems requires evaluation and management of the shoreline which takes account of the interdependence of wetlands, as highlighted by migrating birds, it is still not enough.
Mr President, Madam Commissioner, the dramatic transformation resulting from physical and chemical disturbances, polders, drainage, drought, agricultural desiccation, tourism - I am sorry Mr Cornelissen is not here - water contamination, etc., due to misconceived development, which also, if I may say so, contravenes the Treaty on Union, are causing the destruction of these beautiful wetlands and hence seriously threatening our migrating birds through the habitat they frequent, their breeding grounds and their wintering and rest areas.
We must not repeat the terrible human destruction that caused the tragic silent spring so well described by Rachel Carson years back. Please let us fulfil the Fifth Action Programme in one go.
Mr President, I should first of all like to thank Mrs Kokkola for her excellent report. We all know that most wetlands have been lost and the remaining ones are under threat of damage or extinction; and all this is happening while wetlands occupy a very special place in the ecosystem. The Commission rightly says that we must stop the disappearance of the wetlands but unfortunately the Commission has failed to make extra funds available. I fail to understand how the Commission and Member States can imagine how the wetlands can be preserved and protected without extra funds. The lack of specific funds will unfortunately be translated into lack of action.
The Commission's demand that wetlands be restored or produced afresh strikes me as being ineffective. No artificial substitute can provide a proper alternative for the present natural wetlands. Unfortunately wetlands are not yet considered an inseparable part of a river basin or coastal region. If wetlands are to be kept then I think that can only be done if action is integrated into other policies. I would call in this context for special attention to be paid to agriculture, fisheries, transport and regional policy. At the moment integration leaves a lot to be desired. There is no coherent legislation in this field. I invite the Commission not to leave it at this communication but to move to action as quickly as possible and present a proposal for legislation aimed at guaranteeing that wetlands be kept in Europe.
Mr President, we owe Mrs Kokkola and all her colleagues a debt of gratitude for the work she has done. In her report, she mentions the various conventions the European Community has signed - Bonn, Berne, Brazil, etc. and the need to comply with them. She also mentions the various directives covering protection of natural areas and wetlands, like Directive 79/409/EEC on the conservation of wild birds and the 'Habitats 43' Directive.
If there was compliance with the conventions signed and the directives approved, I think we would probably protect the wetlands better. But sometimes even the European Union runs into contradictions.
Last week a delegation of the Committee on the Environment visited Greece and we had a meeting with nongovernmental environmental organizations. The basic concern expressed by these organizations related to a grandiose project in Greece financed by European Union funds: the diversion of the River Acheloos. There is a debate going on in Greece between those in favour and those against, because they think there should be water in the Thessalia valley and that the agricultural resources there should be exploited.
But there is no doubt that if this diversion comes about it is going to affect the delta of the Severino and Acheloos rivers very seriously. Does this mean only Greece is using European Union funds to undermine the directives and conventions that have been signed? No. It is going on in Spain too. Wetlands in Spain have been seriously affected, like the Santoña marshes or the river Eo - the frontier between Galicia and Asturias, very close to where I live. European funds were used there too.
So a fundamental point in trying to prevent the deterioration of the wetlands is for the European Union to control the funds it grants to the various countries extremely well so that they are not used for the very opposite of what we are defending here.
Mr President, in congratulating and enthusiastically supporting Mrs Kokkola on her report, I should like to illustrate the pressing need to act to conserve our wetlands by talking about the outer Thames marshes in my constituency in the UK. The West Canvey, Bowers, Pitsea, Fobbing and Mucking Marshes all together form an extensive interlinked area of wetland totalling more than a thousand hectares. They are home to large populations of wintering birds including some 300 to 400 black-tailed godwit, and provide habitats for rare plant life such as the 'least lettuce' , one of only two locations in the UK. Rare brackish insects live in the myriad of ditches and creeks, comparing in importance only to the Somerset levels in the whole of the country. Yet in 50 years over half of these rare wetlands have been lost. Agriculture has destroyed grazing marsh whilst the unrelenting rise in the sea level is eliminating the intertidal habitats.
Nearby landfill waste sites may now contribute economically to the management of the wetlands but long-finished sites such as Westwick at Canvey remain a scar on the environment whilst leachate and pesticides from agricultural uses are an ever-present threat to the quality of the water.
Over the last 15 years our local authorities have acted to arrest the decline but they do not have the resources to do more. Perhaps because wetlands lack public awareness and support, formal status as a site of special scientific interest has never been formally secured.
Tonight we say that such a site does require international as well as national protection. We encourage initiatives like that of Thurrock, Basildon and Castle Point Councils, which cooperate together in protecting land, much of which has a single watershed.
In our proposals for the structural funds, including PESCA status which my area already enjoys, we seek to apply European funding to protect and enhance the wetlands. As 10, 000 school children a year undertake educational visits to the Wat Tyler Country Park at Pitsea Marsh, we seek to find new ways to allow increased public access and awareness without compromising the environmental protection offered.
Wetlands such as these really are the land that time forgot. They are wilderness habitats, unchanged over centuries and therefore quite literally irreplaceable. Tonight we signal our determination to end the loss and degradation of wetlands for all time.
Mr President, I would like to start by expressing my pleasure at the excellent report from Mrs Kokkola. I would like to concentrate on a particular aspect of wetlands. They can act as traps for nutritive salts and can therefore protect our seas from excessive nutrients. This is a great problem in the Baltic Sea. Excessive nutrients can threaten the reproduction of species. Certain of the programmes, under Regulation No 2078/92, covering environmental improvement in agriculture include incentives for establishing wetlands but this is just for the acreage set aside for this purpose. I think that this should be supplemented with support to help with the investment necessary to create good wetlands which can act as nitrogen traps. The regulations need to be changed as part of a good initiative for the environment. I hope that the Commission will propose the necessary amendments to Regulation No 2078/92. This will also have a positive effect on employment as an added bonus.
Investment in wetlands, primarily designed as traps for nitrogen and phosphorous could become a reference point for corresponding initiatives in Poland and the Baltic States, through the PHARE programme for example. This would be a decisive move to improve the environment in the Baltic Sea. I would like to propose fruitful cooperation between Commissioner Ritt Bjerregaard and Commissioner Franz Fischler for the benefit of the environment and to reduce the environmental damage caused by agriculture.
Mr President, Europe must take action to protect its wetlands. It is time for a new attitude from the European Union and the Member States. I therefore welcome the European Commission's communication and this report.
In my country the Royal Society for the Protection of Birds has identified 354 wetland sites where the amount of water being extracted threatens their very future. That includes more than 100 rivers and 200 top wetland sites. There are also another 130 sites threatened by future plans. In the Somerset Levels and Moors in my constituency we have some of the country's finest wetlands. The sites identified as being at risk include Berrow Dune and the River Yeo. We must act now to safeguard their future. The first step should be to bring the North Somerset Levels and Moors into the environmentally sensitive area.
The source of the threat is clear: agri-business and the water industry are taking vast amounts of water from our rivers and wetlands. I understand their need for secure supplies of water. But we have to introduce measures to ensure that they take it in a responsible and sustainable way.
Two key changes are urgently needed. Governments must phase in charges for taking water from our rivers. That would soon encourage the water companies to take a more responsible attitude. We should also require water resources to be taken into account when planning permission for housing or industrial development is considered. Across our continent we have ambitious targets for protecting endangered wildlife; but if we do not take action to protect our wetlands we do not stand a chance of meeting our own targets. It is time we shook off our complacency and took action.
Mr President, I would like to take this opportunity of thanking the Environment Committee, and in particular the rapporteur, Mrs Kokkola, for their commendable work in considering the Commission's report and also for their cooperation with Parliament's other committees and for the comments the speakers have made here this evening. The preservation of water areas quite clearly presents us with a considerable challenge. On the one hand we have, for a long time now, been concerned with the ecological, economical and recreational significance of such areas. Many provisions have already been introduced at different levels for the purpose of their preservation. As Mrs Kokkola, among others, has stated, the RAMSAR Agreement was reached as long ago as 1971. On the other hand - and this has been the central debate here today - we have been witnesses to the fact that many areas of water are gradually disappearing or being spoilt. This means that good intentions have not been matched by action. Over half of the EU's water areas have recently disappeared or been adversely affected by urban development, partly through thoughtless use, but also through deliberate exploitation of the environment. Their essential importance for bio-diversity is obvious. The same applies to their economic and social functions. We do not need many catastrophic floods such as those that affected various Member States in 1995, to see that areas of water play an important regulating role. Nor do we need any further reduction of fish stocks to understand the vital importance of water areas as breeding grounds.
The central question is what we can do to change this trend. The Commission's report underlines some of the most important steps that can be taken to ensure preservation of both water areas and the biological world. The Community's general objectives for these areas are simple, but at the same time ambitious. We wish to avoid a further loss of water areas and further devastation, whilst at the same time ensuring sensible use. The Commission is pleased to note that Parliament's draft decision supports these general aims. The water area policy must be integrated into policies for the various areas of action. Many people here these evening have stressed the connection with both the fishing policy and the agricultural policy, and pointed out that it is necessary to combine them by means of several different instruments. As far as legal acts are concerned, we place emphasis on implementation of the bird and habitat directives. I cannot miss the opportunity this evening of stressing that there is still a long way to go before we reach the point where these have been implemented in the Member States. We also place emphasis on careful consideration and on the implementation of legal acts relating to water quality and the recently adopted proposals for assessment of plans and programmes from an environmental perspective. These three complementary elements of EU legislation will provide a basis for implementing the objectives that are laid down for the preservation of water areas.
The Commission would also like to continue the assessment of plans and programmes if investments can be supported from the structural funds. On the basis of this experience it will take an active part in preparation of the amendment of the structural fund provisions which is planned by the year 1999. It is necessary to ensure that better care is taken of the environment in general, and of wild animals and plants in particular. Preservation of water areas is a test case which will demonstrate whether our attempts to integrate the environment in terms of agricultural, fishing and transport policies is to be crowned with success.
Let me say in closing that I greatly appreciate the fact that the resolution is the result of cooperation between four of Parliament's committees. I see this as a great spur for promoting integration of the environment with the other policies.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
(The sitting was suspended at 12.25 a.m.)